Exhibit 10.1

Execution Version

 

--------------------------------------------------------------------------------

U.S. $600,000,000

CREDIT AGREEMENT

dated as of August 28, 2007

among

FMC CORPORATION

and

THE FOREIGN SUBSIDIARIES PARTY HERETO FROM TIME TO TIME

THE LENDERS NAMED HEREIN

THE ISSUING BANKS NAMED HEREIN

CITIBANK, N.A.,

as Administrative Agent,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agent,

CITIGROUP GLOBAL MARKETS INC.,

BANC OF AMERICA SECURITIES LLC

and

WACHOVIA SECURITIES, INC.,

as Joint Lead Arrangers and Co-Book Managers

BANK OF AMERICA, N.A.,

as Syndication Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

Article I        DEFINITIONS AND ACCOUNTING TERMS

   1

        SECTION 1.01

   Certain Defined Terms    1

        SECTION 1.02

   Computation of Time Periods    26

        SECTION 1.03

   Accounting Terms and Principles    26

        SECTION 1.04

   Certain Terms    26

Article II        AMOUNTS AND TERMS OF THE LOANS

   27

        SECTION 2.01

   The Revolving Loans    27

        SECTION 2.02

   The Competitive Bid Loans    28

        SECTION 2.03

   The Swing Loans    28

        SECTION 2.04

   The Letters of Credit    29

        SECTION 2.05

   Fees    29

        SECTION 2.06

   Reductions and Increases of the Commitments    30

        SECTION 2.07

   Repayment    34

        SECTION 2.08

   Interest    35

        SECTION 2.09

   Interest Rate Determinations    36

        SECTION 2.10

   Prepayments    38

        SECTION 2.11

   Payments and Computations    38

        SECTION 2.12

   Taxes    40

        SECTION 2.13

   Sharing of Payments, Etc    43

        SECTION 2.14

   Conversion or Continuation of Revolving Loans    44

        SECTION 2.15

   Extension of Termination Date    45

Article III        MAKING THE LOANS AND ISSUING THE LETTERS OF CREDIT

   48

        SECTION 3.01

   Making the Revolving Loans    48

        SECTION 3.02

   Making the Competitive Bid Loans    50

        SECTION 3.03

   Making the Swing Loans, Etc    53

        SECTION 3.04

   Issuance of Letters of Credit    56

        SECTION 3.05

   Increased Costs    61

        SECTION 3.06

   Illegality    63

        SECTION 3.07

   Reasonable Efforts to Mitigate    63

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

        SECTION 3.08

   Right to Replace Affected Person or Lender    64

        SECTION 3.09

   Use of Proceeds    65

Article IV        CONDITIONS OF LENDING

   65

        SECTION 4.01

   Conditions Precedent to Initial Borrowing    65

        SECTION 4.02

   Conditions Precedent to Each Revolving Loan Borrowing, Swing Loan Borrowing
and Letter of Credit Issuance    66

        SECTION 4.03

   Conditions Precedent to Each Competitive Bid Loan Borrowing    67

Article V        REPRESENTATIONS AND WARRANTIES

   68

        SECTION 5.01

   Corporate Existence; Compliance with Law    68

        SECTION 5.02

   Corporate Power; Authorization; Enforceable Obligations    68

        SECTION 5.03

   Financial Statements    69

        SECTION 5.04

   Material Adverse Change    69

        SECTION 5.05

   Litigation    70

        SECTION 5.06

   Taxes    70

        SECTION 5.07

   Full Disclosure    70

        SECTION 5.08

   Investment Company Act; Public Utility Holding Company Act    70

        SECTION 5.09

   ERISA    70

        SECTION 5.10

   Environmental Matters    71

        SECTION 5.11

   Ownership of Properties; Liens    72

        SECTION 5.12

   OFAC    72

Article VI        COVENANTS OF THE COMPANY

   72

        SECTION 6.01

   Financial Covenants    72

        SECTION 6.02

   Reporting Covenants    73

        SECTION 6.03

   Affirmative Covenants    75

        SECTION 6.04

   Negative Covenants    77

Article VII        EVENTS OF DEFAULT

   80

        SECTION 7.01

   Events of Default    80

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

        SECTION 7.02

   Actions in Respect of the Letters of Credit Upon Event of Default; L/C Cash
Collateral Account; Investing of Amounts in the L/C Cash Collateral Account;
Release    82

Article VIII        THE ADMINISTRATIVE AGENT

   86

        SECTION 8.01

   Authorization and Action    86

        SECTION 8.02

   Reliance, Etc    86

        SECTION 8.03

   The Agents and their Affiliates as Lenders    87

        SECTION 8.04

   Lender Credit Decision    87

        SECTION 8.05

   Indemnification    87

        SECTION 8.06

   Successor Administrative Agent    88

        SECTION 8.07

   No Other Duties, Etc    88

Article IX        MISCELLANEOUS

   88

        SECTION 9.01

   Amendments, Etc    88

        SECTION 9.02

   Notices, Etc    89

        SECTION 9.03

   No Waiver; Remedies    91

        SECTION 9.04

   Costs and Expenses    92

        SECTION 9.05

   Rights of Set-off; Payments Set Aside    93

        SECTION 9.06

   Binding Effect    94

        SECTION 9.07

   Assignments and Participations.    94

        SECTION 9.08

   No Liability of the Issuing Banks    99

        SECTION 9.09

   Governing Law    99

        SECTION 9.10

   Execution in Counterparts    99

        SECTION 9.11

   Confidentiality    99

        SECTION 9.12

   Jurisdiction, Etc    100

        SECTION 9.13

   WAIVER OF JURY TRIAL    101

        SECTION 9.14

   Judgment Currency    101

        SECTION 9.15

   European Monetary Union    102

        SECTION 9.16

   USA PATRIOT Act    102

Article X        GUARANTY

   103

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

        SECTION 10.01

   Guaranty    103

        SECTION 10.02

   Authorization; Other Agreements    104

        SECTION 10.03

   Guaranty Absolute and Unconditional    105

        SECTION 10.04

   Waivers    106

        SECTION 10.05

   Reliance    106

        SECTION 10.06

   Waiver of Subrogation and Contribution Rights    106

        SECTION 10.07

   Subordination    107

        SECTION 10.08

   Default; Remedies    107

        SECTION 10.09

   Irrevocability    108

        SECTION 10.10

   Setoff    108

        SECTION 10.11

   No Marshaling    108

        SECTION 10.12

   Enforcement; Amendments; Waivers    108

 

iv



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULES

     

Schedule I

   -    Applicable Lending Offices

Schedule II

   -    [Intentionally Deleted]

Schedule III

   -    Swing Loan Lender

Schedule IV

   -    Address for Notices

Schedule V

   -    Material Subsidiaries

Schedule 1.1

   -    Swing Loan Base Rate

Schedule 2.04

   -    Existing Letters of Credit

Schedule 5.02

   -    Consents

Schedule 5.05

   -    Litigation

Schedule 5.10

   -    Environmental Matters

Schedule 6.03(k)

   -    Post-Closing Matters

Schedule 6.04(a)

   -    Existing Liens

EXHIBITS

     

Exhibit A-1

   -    Form of Revolving Loan Note

Exhibit A-2

   -    Form of Competitive Bid Loan Note

Exhibit B-1

   -    Form of Notice of Revolving Loan Borrowing

Exhibit B-2

   -    Form of Notice of Competitive Bid Loan Borrowing

Exhibit B-3

   -    Form of Notice of Conversion or Continuation

Exhibit C-1

   -    Form of Assignment and Acceptance

Exhibit C-2

   -    Form of Participation Agreement

Exhibit C-3

   -    Form of New Commitment Acceptance

Exhibit D

   -    Form of Opinion of U.S. Counsel for the Borrowers

Exhibit E-1

   -    Form of Euro Borrower Designation

Exhibit E-2

   -    Form of Swing Loan Borrower Designation

Exhibit F

   -    Form of Letter of Credit Request

Exhibit G

   -    Form of Swing Loan Request



--------------------------------------------------------------------------------

Execution Version

CREDIT AGREEMENT

CREDIT AGREEMENT (this “Agreement”) dated as of August 28, 2007 among FMC
CORPORATION, a Delaware corporation (“U.S. Borrower”), the Euro Borrowers (as
defined below) and the Swing Loan Borrowers (as defined below), in each case,
party hereto from time to time (the Euro Borrowers and the Swing Loan Borrowers
together with the U.S. Borrower, collectively the “Borrowers”), the lenders and
issuing banks listed on the signature pages hereof under the heading “Lenders”
(the “Lenders”) and the other Lenders (as defined below) party hereto from time
to time, BANK OF AMERICA, N.A., as syndication agent (the “Syndication Agent”),
WACHOVIA BANK, NATIONAL ASSOCIATION, as documentation agent (the “Documentation
Agent”) and CITIBANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders hereunder.

WHEREAS, the Borrowers are party to a Credit Agreement dated as of June 21, 2005
with certain lenders and Citicorp USA, Inc., as Administrative Agent (as
amended, modified, or supplemented prior to the date hereof, the “Existing
Credit Agreement”), currently providing for facilities in the aggregate
principal amount of $600,000,000; and

WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility, the proceeds of which will be used (i) to refinance the
existing debt of the Borrowers under the Existing Credit Agreement, (ii) to pay
any related transaction costs, fees and expenses and (iii) for general corporate
purposes, including commercial paper backstop and Issuances of Letters of
Credit.

NOW, THEREFORE, in that connection, the Borrowers have requested, and the
parties hereto agree as follows, effective on the Effective Date:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acceptance” means an Assignment and Acceptance or a New Commitment Acceptance.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means, in respect of any Currency, such account
as the Administrative Agent shall designate in a notice to the U.S. Borrower and
the Lenders.



--------------------------------------------------------------------------------

“Affected Person” has the meaning specified in Sections 2.12(j), 3.05(e), 3.06
and 3.08(a).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person, each officer, director, general partner or joint-venturer of such
Person, and each Person that is the beneficial owner of 5% or more of any class
of Voting Stock of such Person. For the purposes of this definition, “control”
means the possession of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agents” means, collectively, the Administrative Agent and Bank of America,
N.A., as Syndication Agent.

“Alternate Currency” means any lawful currency other than Dollars which is
freely transferable into Dollars.

“Anniversary Date” has the meaning specified in Section 2.15(a).

“Applicable Lending Office” means, with respect to each Lender, and for each
Type and Currency of Loan, such Lender’s Domestic Lending Office in the case of
a Base Rate Loan and such Lender’s Eurocurrency Lending Office in the case of a
Eurocurrency Rate Loan and, in the case of a Competitive Bid Loan, the office of
such Lender notified by such Lender to the Administrative Agent as its
Applicable Lending Office with respect to such Competitive Bid Loan, or in any
case such other office of such Lender or of an Affiliate of such Lender as such
Lender may from time to time specify to the Administrative Agent and the U.S.
Borrower.

“Applicable Margin” means, as of any date, the applicable margin set forth under
the Eurocurrency Rate column set forth below, based upon the Public Debt Rating
in effect on such date:

 

Public Debt Rating

S&P/Moody’s

   Eurocurrency Rate  

Level 1

  

A-/A3

   0.230 %

Level 2

  

BBB+/Baa1

   0.270 %

Level 3

  

BBB/Baa2

   0.350 %

Level 4

  

BBB-/Baa3

   0.425 %

 

2



--------------------------------------------------------------------------------

Public Debt Rating

S&P/Moody’s

   Eurocurrency Rate  

Level 5

  

Lower than Level 4

   0.600 %

“Applicable Percentage” means, as of any date, the applicable percentage set
forth below under the Facility Fee column based upon the Public Debt Rating in
effect on such date:

 

Public Debt Rating

S&P/Moody’s

   Facility
Fee  

Level 1

  

A-/A3

   0.070 %

Level 2

  

BBB+/Baa1

   0.080 %

Level 3

  

BBB/Baa2

   0.100 %

Level 4

  

BBB-/Baa3

   0.125 %

Level 5

  

Lower than Level 4

   0.150 %

“Arrangers” means CGMI, BAS and Wachovia Securities, in their respective
capacities as joint lead arrangers and co-book managers.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit C-1
hereto.

“Available Amount” means, at any time, with respect to any Letter of Credit, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing), provided,
that if any Letter of Credit provides for future increases in the maximum amount
available to be drawn under such Letter of Credit, then the “Available Amount”
of such Letter of Credit shall mean, at any time, the maximum amount available
to be drawn under such Letter of Credit after taking into account all increases
in the availability thereunder.

“BAS” means Banc of America Securities LLC, a Delaware limited liability
company.

 

3



--------------------------------------------------------------------------------

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the higher of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as its “base rate”; and

(b) 1/2 of one percent per annum above the Federal Funds Rate.

“Base Rate Loan” means a Loan which bears interest as provided in
Section 2.08(a)(i).

“BofA” means Bank of America, N.A., a national banking association.

“Borrowers” has the meaning specified in the recital of parties to this
Agreement.

“Borrowers’ Accountants” means KPMG LLP or other independent
nationally-recognized public accountants acceptable to the Administrative Agent

“Borrowing” means a Revolving Loan Borrowing, a Swing Loan Borrowing or a
Competitive Bid Loan Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Loans, on which dealings are carried on in the
London interbank market (or, in the case of Loans denominated in Euros, on which
the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System is open).

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.

“CGMI” means Citigroup Global Markets Inc.

“Change of Control” means the occurrence of any of the following: (a) any Person
or group of Persons (within the meaning of the Securities Exchange Act of 1934,
as amended) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934, as amended) of 30%
or more of the issued and outstanding Voting Stock of the U.S. Borrower or
(b) during any period of twenty-four (24) consecutive calendar months,
individuals who at the beginning

 

4



--------------------------------------------------------------------------------

of such period constituted the board of directors of the U.S. Borrower (together
with any new directors whose election by the board of directors of the U.S.
Borrower or whose nomination for election by the stockholders of the U.S.
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose elections or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.

“Citibank” means Citibank, N.A., a national banking association, and its
successors.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Commitment” means, as to any Lender, (i) the Dollar amount set forth opposite
its name on the signature pages hereof or (ii) if such Lender has entered into
one or more Acceptances, the amount set forth for such Lender in the Register,
in each case as the same may be increased or reduced as expressly provided
herein (including, without limitation, pursuant to Sections 2.06, 2.15(c), 3.08
and 9.07).

“Competitive Bid Loan” means a loan by a Lender to the U.S. Borrower as part of
a Competitive Bid Loan Borrowing resulting from the auction bidding procedure
described in Section 3.02.

“Competitive Bid Loan Borrowing” means a Borrowing by the U.S. Borrower from
each of the Lenders whose offer to make one or more Competitive Bid Loans as
part of such Borrowing has been accepted by the U.S. Borrower under the auction
bidding procedure described in Section 3.02.

“Competitive Bid Loan Note” means a promissory note of the U.S. Borrower payable
to the order of any Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of the U.S. Borrower to such Lender resulting from a
Competitive Bid Loan made by such Lender.

“Competitive Bid Loan Outstandings” means, at any time, the aggregate
outstanding principal amount of Competitive Bid Loans (which shall be, in the
case of Competitive Bid Loans denominated in a Currency other than Dollars, the
Dollar Equivalent thereof at such time).

“Confidential Information” has the meaning set forth in Section 9.11 hereto.

“Consolidated” refers to the consolidation of accounts of the U.S. Borrower and
its Subsidiaries in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities (excluding any thereof constituting Funded
Debt by reason of being extendible or renewable), and (b) all goodwill, trade
names, trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the books and records of the U.S. Borrower and
its consolidated Subsidiaries and computed in accordance with GAAP

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the by-laws, operating
agreement (or the equivalent governing documents) of such Person and (c) any
document setting forth the manner of election and duties of the directors or
managing members of such Person (if any) and the designation, amount or relative
rights, limitations and preferences of any class or series of such Person’s
Stock.

“Continuation”, “Continue” and “Continued” each refer to a continuation of
Eurocurrency Rate Loans for an additional Interest Period pursuant to
Section 2.14.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Revolving
Loans of one Type into Revolving Loans of the other Type pursuant to
Section 2.14.

“Currency” means Dollars or any Alternate Currency.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(c) Liens for taxes, assessments, governmental charges, claims or levies in each
case that are not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves (in the good
faith judgment of the management of the respective Person) have been
established;

(d) Liens of landlords, liens in favor of utilities and liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other liens
imposed by law or contract which were incurred in the ordinary course of
business and (i) which secure amounts not yet due or (ii)(A) which do not in the
aggregate materially detract from the value of such property (other than
immaterial property) or materially impair the use thereof in the operation of
the business of any Person or (B) which Liens (or the amounts secured thereby)
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property subject to
such Lien and with respect to which adequate reserves (in the good faith
judgment of the management of the respective Person) have been established;

(e) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of

 

6



--------------------------------------------------------------------------------

social security benefits or to secure the performance of trade contracts, bids,
tenders, statutory and regulatory obligations, sales, contracts (other than for
the repayment of borrowed money), appeal bonds, leases, government contracts or
customs bonds and other similar obligations incurred in the ordinary course of
business;

(f) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;

(g) encumbrances, easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
any Person;

(h) encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted at such real
property;

(i) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;

(j) Liens arising from judgments, decrees or attachments and Liens securing
appeal bonds arising from judgments, in each case in circumstances not
constituting an Event of Default, provided that no cash or property is deposited
or delivered to secure any such judgment or award;

(k) Liens on tangible property of a Person or a business that are existing at
the time such Person or business is acquired pursuant to an acquisition not
prohibited by Section 6.04(b), provided that such Liens were not placed on such
property in contemplation of the consummation of the acquisition and do not
extend to any property other than those of the Person or the business so
acquired (and proceeds and products of any of the foregoing);

(l) Liens encumbering goods under production and arising from progress or
partial payments by the U.S. Borrower or any Subsidiary relating to the
underlying goods;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the U.S. Borrower or
any Subsidiary in the ordinary course of business;

(n) Liens under ERISA to the extent the creation thereof would not breach the
representation made in Section 5.08 if made immediately after such creation;

 

7



--------------------------------------------------------------------------------

(o) Liens on any proceeds (including, without limitation, insurance,
condemnation and eminent domain proceeds) or products of any property, a lien
over which is a Lien permitted by Section 6.04(a).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Designated Borrower” means any Euro Borrower or Swing Loan Borrower designated
pursuant to a Euro Borrower Designation or a Swing Loan Borrower Designation,
respectively.

“Disclosure Documents” means, collectively, the U.S. Borrower’s annual report on
Form 10-K for December 31, 2006 and quarterly report on Form 10-Q for June 30,
2007 and any amendments thereto filed by the U.S. Borrower with the SEC.

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the U.S. Borrower or any of its Subsidiaries in the ordinary course of its
business.

“Documentation Agent” means Wachovia, as documentation agent.

“Dollar Equivalent” means, with respect to any amount denominated in an
Alternate Currency, the amount of Dollars that would be required to purchase
such amount of such Alternate Currency, based upon the arithmetic mean (rounded
upwards, if necessary, to the nearest 1/100 of 1%), as determined by the
Administrative Agent, of the spot selling rate at which the Reference Banks
offer to sell such Alternate Currency for Dollars, (x) in the case of an amount
denominated in any Alternate Currency other than Euros, in the London foreign
exchange market at approximately 11:00 A.M. London time or (y) in the case of an
amount denominated in Euros, in the London foreign exchange market at
approximately 10:00 A.M. London time or, at the request of the Borrower,
11:00 A.M., Brussels time, in each case for delivery two Business Days
thereafter.

“Dollar Revolving Loan” has the meaning specified in Section 2.01(a) (The
Revolving Loans).

“Dollars” and “$” mean lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Acceptance pursuant to which it became a Lender, or
such other office of such Lender as such Lender may from time to time specify to
the U.S. Borrower and the Administrative Agent.

“Domestic Subsidiary” means any Subsidiary of the U.S. Borrower organized under
the laws of any state of the United States of America or the District of

 

8



--------------------------------------------------------------------------------

Columbia or any entity disregarded for U.S. tax purposes wholly owned by the
U.S. Borrower or a Domestic Subsidiary.

“EBITDA” means, for any period, net income for such period, plus, without
duplication and to the extent deducted from revenues in determining net income
for such period, the sum of (a) the aggregate amount of interest expense for
such period, (b) the aggregate amount of income and franchise tax expense for
such period, (c) all amounts attributable to depreciation and amortization for
such period, (d) all other non-cash charges and non-cash losses for such period
and (e) all Non-Recurring Items for such period and minus, without duplication
and to the extent added to revenues in determining net income for such period,
the sum of (i) all non-recurring non-cash gains during such period, (ii) the
amount of cash used during such period to the extent charged against net income
in a different period and (iii) the amount of cash used during such period
relating to a Non-Recurring Item, all as determined on a consolidated basis with
respect to the U.S. Borrower and its Subsidiaries in accordance with GAAP. For
the purposes of calculating EBITDA for any period, if during such period the
U.S. Borrower or any Subsidiary shall have made an acquisition, EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such
acquisition occurred on the first day of such period.

“Effective Date” has the meaning set forth in Section 4.01.

“Eligible Assignee” means a Lender and any Affiliate of such Lender or any other
Person approved in writing by the Administrative Agent, the Issuing Banks, the
Swing Loan Lender and the U.S. Borrower.

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU.

“Environmental Law” means any federal, state or local law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award relating to
the environment, health, safety or hazardous materials, including, without
limitation, CERCLA, the Resource Conservation and Recovery Act, the Hazardous
Materials Transportation Act, the Clean Water Act, the Toxic Substances Control
Act, the Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act, the
Federal Insecticide, Fungicide and Rodenticide Act and the Occupational Safety
and Health Act.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

9



--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the U.S. Borrower’s controlled group, or under common control with the
U.S. Borrower, within the meaning of Section 414(b) or 414(c) of the Code.

“ERISA Event” means, with respect to any Person, (a) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan of such Person or any of its ERISA Affiliates unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
provision by the administrator of any Plan of such Person or any of its ERISA
Affiliates of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA with respect to a termination described in
Section 4041(c)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (c) the cessation of
operations at a facility of such Person or any of its ERISA Affiliates in the
circumstances described in Section 4062(e) of ERISA; (d) the withdrawal by such
Person or any of its ERISA Affiliates from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (e) the failure by such Person or any members of
its controlled group (within the meaning of Section 302(f)(6)(B) of ERISA) to
make a payment to a Plan required under Section 302(f)(1)(A) and (B) of ERISA;
(f) the adoption of an amendment to a Plan of such Person or any of its ERISA
Affiliates requiring the provision of security to such Plan, pursuant to
Section 307 of ERISA; or (g) the institution by the PBGC of proceedings to
terminate a Plan of such Person or any of its ERISA Affiliates, pursuant to
Section 4042 of ERISA.

“Euro” means the single currency of Participating Member States of the European
Union.

“Euro Borrower” means each of FMC Finance B.V., FMC Foret S.A. and any Foreign
Subsidiary (i) designated a “Euro Borrower” for purposes of this Agreement by
the U.S. Borrower in a written notice in substantially the form of Exhibit E-1
hereto (each, a “Euro Borrower Designation” and each Euro Borrower designated
thereby, a “Designated Borrower”), (ii) accepted as same by the Administrative
Agent and (iii) joining this Agreement and the other Loan Documents pursuant to
documentation satisfactory to the Administrative Agent (including such
guaranties as the Administrative Agent may require).

“Euro Borrower Designation” has the meaning specified in the definition of “Euro
Borrower”.

“Euro Revolving Loan” has the meaning specified in Section 2.01(a) (The
Revolving Loans).

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Acceptance pursuant to which it became a Lender (or,
if no such office is specified, its Domestic Lending Office), or such other
office of such Lender

 

10



--------------------------------------------------------------------------------

as such Lender may from time to time specify to the U.S. Borrower and the
Administrative Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Loan comprising part of the same Borrowing, the rate per annum (rounded upward
to the nearest whole multiple of 1/1000 of 1% per annum) appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page) as the London
interbank offered rate for deposits in the applicable currency at approximately
11:00 A.M. (London time) on the second Business Day immediately preceding the
first day of such Interest Period, for a term comparable to such Interest Period
or, if for any reason such rate is not available, the average (rounded upward to
the nearest whole multiple of 1/1000 of 1% per annum, if such average is not
such a multiple) of the rate per annum at which deposits in the applicable
currency is offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) on the second Business Day immediately preceding the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurocurrency Rate Loan comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period. If
the Reuters Screen LIBOR01 Page (or on any successor or substitute page) is
unavailable, the Eurocurrency Rate for any Interest Period for each Eurocurrency
Rate Loan comprising part of the same Borrowing shall be determined by the
Administrative Agent on the basis of applicable rates furnished to and received
by the Administrative Agent from the Reference Banks on the second Business Day
immediately preceding the first day of such Interest Period, subject, however,
to the provisions of Section 2.09.

“Eurocurrency Rate Loan” means a Loan denominated in Dollars or Euros which
bears interest as provided in Section 2.08(a)(iii).

“Eurocurrency Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurocurrency Rate Loan means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 7.01.

 

11



--------------------------------------------------------------------------------

“Excluded Representations” means the representations and warranties set forth in
(i) Section 5.04 and (ii) Sections 5.05.

“Existing Credit Agreement” has the meaning specified in the introduction
hereto.

“Existing Letters of Credit” means each “Letter of Credit” issued pursuant to
the terms of, and as defined in, the Existing Credit Agreement and outstanding
on the Effective Date.

“Facility” means the Commitments and the provisions herein relating to the
Revolving Loans and Letters of Credit.

“FDIC” means the Federal Deposit Insurance Corporation or any successor.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Final Termination Date” means, at any time, the latest occurring Termination
Date in effect at such time.

“Financial Covenant Debt” of any Person means Indebtedness of the type specified
in clauses (a), (b), (c), (d), (e), (f), (g) and (h) of the definition of
“Indebtedness”; provided, however, that (i) in the case of clause (c), such
obligations shall be included in this definition of Financial Covenant Debt only
to the extent such obligations are in respect of unreimbursed drawings under
letters of credit, and (ii) that Guaranty Obligations supported by a Letter of
Credit shall not, to the extent so supported, be included in this definition of
Financial Covenant Debt.

“Fiscal Quarter” means each of the three month periods ending on March 31,
June 30, September 30 and December 31.

“Fiscal Year” means the twelve month period ending on December 31.

“FMC’s Business” means the business of developing, manufacturing and/or selling,
and providing research and development, marketing and/or other services and
support for, chemical-based and formulated products and related organic and
inorganic materials and any business reasonably related, incidental,
complementary or ancillary thereto.

 

12



--------------------------------------------------------------------------------

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of an Alternate Currency that could be purchased with such amount of
Dollars using the reciprocal of foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Credit Line” means a credit facility or similar credit arrangement
(including any arrangement in connection with vendor financing) made available
by a financial institution to Foreign Subsidiaries or their customers, as
applicable.

“Foreign Subsidiary” means any Subsidiary of the U.S. Borrower that is not a
Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, except that, with respect to the
determination of compliance by the U.S. Borrower with the covenant set forth in
Section 6.01, “GAAP” shall mean such principles in the United States of America
as in effect as of the date of, and used in, the preparation of the audited
financial statements of the U.S. Borrower referred to in Section 5.03.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any central bank.

“Granting Lender” has the meaning specified in Section 9.07(a).

“Guarantied Obligations” has the meaning specified in Section 10.01(a).

“Guaranty” means the U.S. Borrower’s guaranty of the Guarantied Obligations of
the Euro Borrowers and the Swing Loan Borrowers under this Agreement as set
forth in Article X hereof.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency

 

13



--------------------------------------------------------------------------------

or any balance sheet item, level of income or financial condition of another
Person, (iii) to make take-or-pay or similar payments outside of the ordinary
course of business, if required, regardless of non-performance by any other
party or parties to an agreement, (iv) to purchase, sell or lease (as lessor or
lessee) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Indebtedness or to assure the holder
of such Indebtedness against loss or (v) to supply funds to, or in any other
manner invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

“Increasing Lender” means, in connection with any increase in the aggregate
amount of the Commitments pursuant to Section 2.06(b), a Lender whose Commitment
is increased pursuant to Section 2.06(b)(vi).

“Indebtedness” of any Person means, as of any date of determination, without
duplication (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person evidenced by notes, bonds (other than surety and
performance bonds, which are covered in clause (c) below), debentures or similar
instruments or that bear interest, (c) all reimbursement and other obligations
with respect to letters of credit, bankers’ acceptances, surety bonds and
performance bonds, whether or not matured, (d) all indebtedness for the deferred
purchase price of property or services, other than trade payables incurred in
the ordinary course of business that are not overdue, (e) all indebtedness of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(f) all Capital Lease Obligations of such Person and the present value of future
rental payments under all synthetic leases, (g) all Guaranty Obligations of such
Person, (h) all obligations of such Person to purchase, redeem, retire, defease
or otherwise acquire for value any Stock or Stock Equivalents of such Person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends, (i) all net obligations payable by such Person in
respect of Hedging Contracts of such Person and (j) all Indebtedness of the type
referred to above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property (including

 

14



--------------------------------------------------------------------------------

accounts and general intangibles) owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Interest Coverage Ratio” means, with respect to the U.S. Borrower and its
Subsidiaries on a Consolidated basis for any period, the ratio of EBITDA for
such period to Net Consolidated Interest Expense for such period.

“Interest Income” means, for the U.S. Borrower and its Subsidiaries on a
Consolidated basis for any period, total interest income for such period on a
Consolidated basis in conformity with GAAP.

“Interest Period” means:

(a) with respect to each Eurocurrency Rate Loan, the period commencing on the
date of such Eurocurrency Rate Loan and ending one, two, three or six (or, if
requested by the U.S. Borrower and acceptable to each of the Lenders, nine or
twelve) calendar months thereafter, as the U.S. Borrower (on its own behalf and
on behalf of any other Borrower) may, upon notice received by the Administrative
Agent not later than 12:00 noon (New York City time) on the third Business Day
prior to the first day of such Interest Period, select; and

(b) with respect to each Competitive Bid Loan, the period commencing on the date
of such Competitive Bid Loan and ending on the maturity date thereof determined
in accordance with Section 2.02(c);

provided that:

(i) the U.S. Borrower may not select any Interest Period that ends after the
Final Termination Date;

(ii) Interest Periods commencing on the same date for Revolving Loans comprising
part of the same Revolving Loan Borrowing shall be of the same duration;

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided in the case of
any Interest Period for a Eurocurrency Rate Loan, that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and

 

15



--------------------------------------------------------------------------------

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted) or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business, and (d) any Guaranty Obligation incurred by
such Person in respect of Indebtedness of any other Person.

“IRB Obligations” means the variable rate industrial and pollution control
revenue bonds of the U.S. Borrower that are supported by letters of credit set
forth on Schedule 2.04 (Existing Letters of Credit).

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum face amount (including by deleting or reducing
any scheduled decrease in such maximum face amount) of, such Letter of Credit.
The terms “Issued” and “Issuance” shall have a corresponding meaning

“Issuing Bank” means each Lender or Affiliate of a Lender that (a) is listed on
the signature pages hereof as an “Issuing Bank” or (b) hereafter becomes an
Issuing Bank with the approval of the Administrative Agent and the U.S. Borrower
by agreeing pursuant to an agreement with and in form and substance satisfactory
to the Administrative Agent and the U.S. Borrower to be bound by the terms
hereof applicable to Issuing Banks.

“L/C Cash Collateral Account” has the meaning specified in Section 7.02(b).

“L/C Cash Collateral Account Collateral” has the meaning specified in
Section 7.02(b).

“L/C Cash Collateral Account Investments” has the meaning specified in
Section 7.02(c).

 

16



--------------------------------------------------------------------------------

“L/C Cash Collateral Account Obligations” has the meaning specified in
Section 7.02(e)(i).

“Lenders” means the Lenders listed on the signature pages hereof and each
Eligible Assignee that shall become a party hereto pursuant to Section 9.07 and
shall include the Swing Loan Lender and the Issuing Banks.

“Letter of Credit” has the meaning specified in Section 2.04 (The Letters of
Credit).

“Letter of Credit Loan” means a payment by an Issuing Bank of a draft drawn
under any Letter of Credit pursuant to Section 3.04 or, without duplication, a
payment by a Lender in respect thereof pursuant to Section 3.04.

“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the U.S. Borrower and the Euro Borrowers to all
Issuing Banks with respect to Letters of Credit, whether or not any such
liability is contingent, including, without duplication, the sum of (a) the
Reimbursement Obligations in respect of the Letters of Credit at such time and
(b) the Letter of Credit Undrawn Amounts at such time.

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 3.04(d) (Issuance of Letters of Credit).

“Letter of Credit Request” has the meaning specified in Section 3.04(b)
(Issuance of Letters of Credit).

“Letter of Credit Sub-Facility” has the meaning specified in Section 2.04.

“Letter of Credit Sublimit” means $300,000,000.

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
amount of all Letters of Credit outstanding at such time.

“Leverage Ratio” means, with respect to the U.S. Borrower and its Subsidiaries
on a Consolidated basis as of any date, the ratio of Financial Covenant Debt as
of such date to EBITDA for the last four Fiscal Quarters ending on or before
such date.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.

 

17



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, each Letter of Credit Document
and each certificate, agreement or document executed by a Borrower and delivered
to the Administrative Agent or any Lender in connection with or pursuant to any
of the foregoing.

“Loans” means all Revolving Loans, all Swing Loans, all Competitive Bid Loans
and all Letter of Credit Loans.

“Local Time” means, with respect to any Loan denominated, or any payment to be
made, in Dollars, New York City time, and with respect to any Loan denominated,
or any payment to be made, in an Alternate Currency, the local time in the
Principal Financial Center for such Currency.

“Margin Regulations” means, collectively, Regulations T, U and X, as from time
to time in effect, and any regulation replacing the same, of the Board of
Governors of the Federal Reserve System, or any successor thereto.

“Material Adverse Change” means a material adverse change in any of (a) the
business, condition (financial or otherwise), operations or properties of the
U.S. Borrower and its Subsidiaries taken as a whole, (b) the legality, validity
or enforceability of any Loan Document, (c) the ability of the Borrowers to
repay the Obligations or to perform their respective obligations under the Loan
Documents or (d) the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.

“Material Subsidiary” means (i) any Subsidiary of the U.S. Borrower that is a
Borrower or (ii) any Subsidiary of the U.S. Borrower from time to time in which
the U.S. Borrower has an Investment, direct or indirect, of at least $50,000,000
(excluding Investments by such Subsidiary in other Subsidiaries in the form of
Stock or Stock Equivalents), which Subsidiaries on the Effective Date are listed
on Schedule V hereto.

“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its business.

“Multiemployer Plan” of any Person means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, and which is a defined benefit plan, to which such
Person or any of its ERISA Affiliates is making or accruing an obligation to
make contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Multiple Employer Plan” of any Person means a single employer plan, as defined
in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and at least one Person other than such
Person and its ERISA Affiliates or (b) was so maintained and in respect of which
such Person or any

 

18



--------------------------------------------------------------------------------

of its ERISA Affiliates could have liability under Section 4064 or Section 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Consolidated Interest Expense” means, for any period, Consolidated interest
expense for such period less the sum of (x) amortization of debt discount and
premium for such period and (y) Interest Income for such period.

“New Commitment Acceptance” means a New Commitment Acceptance executed and
delivered by a New Lender, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit C-3
hereto.

“New Lender” means, for purposes of Sections 2.06(b), 2.15(c) and 9.07(c), an
Eligible Assignee, approved by the Administrative Agent and the Issuing Banks
(which approval shall not be unreasonably withheld), that the U.S. Borrower has
requested to become a Lender hereunder pursuant to said Section 2.06(b) or
2.15(c).

“Non-Recurring Items” means, to the extent reflected in the determination of net
income for any period, provisions for restructuring, discontinued operations,
special reserves or other similar charges, including write-downs or write-offs
of assets (other than write-downs resulting from foreign currency translations).

“Note” means a Revolving Loan Note or a Competitive Bid Loan Note.

“Notice of Competitive Bid Loan Borrowing” has the meaning specified in
Section 3.02(a).

“Notice of Issuance” has the meaning specified in Section 3.04(a).

“Notice of Revolving Loan Borrowing” has the meaning specified in
Section 3.01(a).

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

“Other Taxes” has the meaning specified in Section 2.12(b).

“Overdraft Advance Interest Rate” means the rate of interest applicable to
Overdraft Advances as set forth in the Overdraft Documents.

“Overdraft Advances” has the meaning specified in Section 3.03(f).

“Overdraft Documents” means the documents, agreements and instruments from time
to time governing the Overdraft Facility, as the same may be amended,
supplemented or otherwise modified from time to time.

 

19



--------------------------------------------------------------------------------

“Overdraft Facility” has the meaning specified in Section 3.03(f).

“Participating Member State” means each state so described in any EMU
Legislation.

“Participation Agreement” means a loan participation agreement in substantially
the form of Exhibit C-2 hereto.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center of the country of issue of such Currency, as determined by the
Administrative Agent.

“property” or “properties” means any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of long-term senior unsecured, non-credit enhanced debt issued by the Borrowers.
For purposes of the foregoing:

(a) if no Public Debt Rating shall be available from either S&P or Moody’s, the
Applicable Margin and the Applicable Percentage will be set in accordance with
Level 5 under the definition of “Applicable Margin” or “Applicable Percentage”,
as the case may be;

(b) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating;

(c) in the event the Facility receives, at any time, (a) Public Debt Ratings
that are one ratings grade apart, for purposes of determining a rating level
defined by an “or”, the applicable rating to determine the rates or margins
above shall be the higher of such Public Debt Ratings, or (b) Public Debt
Ratings that are greater than

 

20



--------------------------------------------------------------------------------

two ratings grades apart, the applicable Public Debt Rating to determine the
rates or margins above shall be the Public Debt Rating that is one grade higher
than the lowest Public Debt Rating of the Public Debt Ratings obtained for that
period of determination; and

(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change.

“Quarterly Dates” means the first Business Day of each April, July, October and
January, commencing on the first such date to occur after the Effective Date.

“Receivable” means a right to receive payment arising from the sale or lease of
goods or services by a Person to another Person.

“Receivables Funding Entity” means a wholly-owned Subsidiary of the U.S.
Borrower which engages in no activities other than the financing of Receivables.
On the date of this Agreement, FMC Funding Corporation, a Delaware corporation
and a wholly-owned Subsidiary of the U.S. Borrower, is a Receivables Funding
Entity.

“Receivables Transaction” means any transaction or series of transactions that
may be entered into by the U.S. Borrower or any of its Subsidiaries pursuant to
which the U.S. Borrower or any of its Subsidiaries may directly or indirectly
sell, convey or otherwise transfer Receivables to another Person, or may grant a
security interest in, any Receivables of the U.S. Borrower or any of its
Subsidiaries, and any assets related thereto including, without limitation, all
collateral securing such Receivables, proceeds of such Receivables and other
assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving Receivables.

“Reference Banks” means Citibank and BofA.

“Register” has the meaning specified in Section 9.07(d).

“Reimbursement Date” has the meaning specified in Section 3.04(g).

“Reimbursement Obligations” means all matured reimbursement or repayment
obligations of the Borrowers to any Issuing Bank with respect to amounts drawn
under Letters of Credit.

“Required Lenders” means Lenders having more than 50% of the aggregate amount of
the Commitments or, if the Commitments shall have terminated, Lenders holding
more than 50% of the sum of (a) the aggregate unpaid principal amount of the
Loans plus (b) the aggregate Available Amount of all Letters of Credit
(computed, in the case of Loans denominated in an Alternate Currency and Letters
of Credit denominated in Euros, as the Dollar Equivalent thereof, as determined
by the

 

21



--------------------------------------------------------------------------------

Administrative Agent); provided that, for purposes hereof, neither any Borrower,
nor any of its Affiliates, if a Lender, shall be included in (i) the Lenders
holding such amount of the Loans or Available Amount of Letters of Credit or
having such amount of the Commitments or (ii) determining the aggregate unpaid
principal amount of the Loans or Available Amount of Letters of Credit or the
total Commitments. For purposes of this definition, the Available Amount of each
Letter of Credit and the outstanding amount of each Swing Loan and Letter of
Credit Loan shall be considered to be owed to the Lenders ratably according to
the amounts of their respective Revolving Loan Notes and Commitments (less, in
the case of any Lender which is then in default of its obligations under
Section 3.03(c) or 3.04(b), the amount in respect of which such Lender is in
default).

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

“Revolving Loan” means a Dollar Revolving Loan or a Euro Revolving Loan.

“Revolving Loan Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type made by each of the Lenders pursuant to
Section 2.01(a).

“Revolving Loan Note” means a promissory note of a Borrower payable to the order
of any Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Loans made by such Lender to such Borrower.

“Revolving Loan Outstandings” means, at any time, the then aggregate outstanding
principal amount of all Revolving Loans (which shall be, in the case of
Revolving Loans denominated in a Currency other than Dollars, the Dollar
Equivalent thereof at such time).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor by merger or consolidation to its business.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.shtml or any
successor website thereto, or as otherwise published from time to time.

“Sanctioned Person” means (i) a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC and available at

 

22



--------------------------------------------------------------------------------

http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml or any successor
website thereto, or as otherwise published from time to time, or (ii) (A) an
agency of the government of a Sanctioned Country, (B) an organization controlled
by a Sanctioned Country, or (C) a person resident in a Sanctioned Country, to
the extent subject to a sanctions program administered by OFAC.

“SEC” means the United States Securities and Exchange Commission.

“Single Employer Plan” of any Person means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and no Person other than such Person and
its ERISA Affiliates or (b) was so maintained and in respect of which such
Person or any of its ERISA Affiliates could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person, that the value of the assets of
such Person (both at fair value and present fair saleable value) is, on the date
of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities mature and does not have unreasonably small capital. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 9.07(a).

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Stock Equivalent” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint venture, trust or estate of which more than 50% of (a) the issued
and outstanding capital stock having ordinary voting power to elect a majority
of the Board of Directors of such corporation (irrespective of whether at the
time capital stock of any other class or classes of such corporation shall or
might have voting power upon the occurrence of any contingency), (b) the
interest in the capital or profits of such partnership, limited liability
company or joint venture or (c) the beneficial interest in such

 

23



--------------------------------------------------------------------------------

trust or estate is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more of its other Subsidiaries or by one
or more of such Person’s other Subsidiaries.

“Swing Loan” shall have the meaning assigned to such term in Section 2.03.

“Swing Loan Base Rate” has the meaning specified in Schedule 1.1.

“Swing Loan Borrower” means each of FMC Finance B.V. and any Foreign Subsidiary
(i) designated a “Swing Loan Borrower” for purposes of this Agreement by the
U.S. Borrower in a written notice in substantially the form of Exhibit E-2
hereto (each, a “Swing Loan Borrower Designation” and each Swing Loan Borrower
designated thereby, a “Designated Borrower”), (ii) accepted as same by the
Administrative Agent and the Swing Loan Lender and (iii) joining this Agreement
and the other Loan Documents pursuant to documentation satisfactory to the
Administrative Agent and the Swing Loan Lender.

“Swing Loan Borrower Designation” has the meaning specified in the definition of
“Swing Loan Borrower”.

“Swing Loan Borrowing” means a borrowing consisting of a Swing Loan made by the
Swing Loan Lender.

“Swing Loan Commitment” means (i) the Dollar Equivalent of the amount set forth
opposite the Swing Loan Lender’s name on Schedule III hereto or (ii) if such
Lender has entered into one or more Acceptances, the Dollar Equivalent of the
amount set forth for such Lender in the Register as being its Swing Loan
Commitment; and the Swing Loan Commitments shall, in the aggregate, not exceed
the Swing Loan Sublimit, as such amount may be increased or reduced as provided
in Section 2.06 or as otherwise expressly provided in this Agreement.

“Swing Loan Lender” means BofA or any other Lender that agrees, with the
approval of the Administrative Agent and the U.S. Borrower, to act as the Swing
Loan Lender hereunder, in each case, in its capacity as the Swing Loan Lender
hereunder.

“Swing Loan Request” shall have the meaning assigned to such term in
Section 3.03(a).

“Swing Loan Sublimit” means $25,000,000.

“Syndication Agent” means BofA, as Syndication Agent.

“Taxes” has the meaning specified in Section 2.12(a).

 

24



--------------------------------------------------------------------------------

“Termination Date” of any Lender means the date five (5) years after the
Effective Date (as the same may be extended or changed pursuant to
Section 2.06(b), 2.15 or 9.07(a)(vi)) or, if earlier, the date of termination in
whole of the Commitments pursuant to the second sentence of Section 2.06(a),
pursuant to Section 2.10(c) or pursuant to Section 7.01.

“Total Commitments” means $600,000,000, as such amount may be increased or
reduced as provided in Section 2.06 or as otherwise expressly provided in this
Agreement.

“Total Outstandings” means, at any time, the sum of (i) the Revolving Loan
Outstandings, (ii) the Competitive Bid Loan Outstandings, (iii) the Dollar
Equivalent of the principal amount of the Swing Loans outstanding at such time
and (iv) the Letter of Credit Obligations outstanding at such time, provided,
however, that for purposes of determining Total Outstandings at any time, the
outstanding principal amount of Swing Loans shall be deemed to be $25,000,000
unless the Administrative Agent has received a certificate from the Swing Loan
Borrowers and the Swing Loan Lender (i) certifying the aggregate Dollar
Equivalent amount of currently outstanding Swing Loans and the maximum amount
(but less than $25,000,000) that may be borrowed as Swing Loans and
(ii) undertaking that (A) no future Swing Loans will be requested or made in
excess of such maximum amount without the provision to the Administrative Agent
by the Swing Loan Borrowers and the Swing Loan Lender of a bring-down
certification of the aggregate amount of outstanding Swing Loans and a different
maximum amount (but less than $25,000,000) that may be borrowed as Swing Loans,
in which case the outstanding principal amount of the Swing Loans shall be
deemed to be the amount set forth in the foregoing certificate or bring-down
certificate, as applicable, and (B) the Swing Loan Lender shall not change its
conversion rates with respect to the Alternate Currencies on which the Swing
Loans are denominated without providing written notice to the Administrative
Agent.

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.

“Type” means a Base Rate Loan or a Eurocurrency Rate Loan.

“UCC” has the meaning specified in Section 7.02(e)(ii).

“Unused Commitments” means, at any time, the aggregate amount of the Commitments
then unused and outstanding after deducting the Total Outstandings.

“U.S. Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

25



--------------------------------------------------------------------------------

“Voting Stock” means capital stock issued by a corporation or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even though the right to
so vote has been suspended by the happening of such contingency.

“Wachovia” means Wachovia Bank, National Association.

“Wachovia Securities” means Wachovia Securities, Inc.

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person 100%
of the Voting Stock of which (other than directors’ qualifying shares or other
shares held to satisfy legal or regulatory requirements) are directly or
indirectly owned by such Person, or by one or more Wholly-Owned Subsidiaries of
such Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person.

“Withdrawal Liability” has the meaning specified in Part 1 of Subtitle E of
Title IV of ERISA.

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding” and the word “through” means “to and including.”

SECTION 1.03 Accounting Terms and Principles.

(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Section 6.01 (Financial Covenants) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.

(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.02(a) (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the U.S. Borrower with the agreement of the
Borrowers’ Accountants and results in a change in any of the calculations
required by Article V (Representations and Warranties or Section 6.01 (Financial
Covenants) had such accounting change not occurred, for purposes of the
calculation of such covenants and the definitions related thereto, such
calculation shall be made using GAAP as used by the U.S. Borrower in its
December 31, 2006 financial statements.

SECTION 1.04 Certain Terms.

 

26



--------------------------------------------------------------------------------

(a) The terms “herein,” “hereof” and “hereunder” and similar terms refer to this
Agreement as a whole, and not to any particular Article, Section, subsection or
clause in, this Agreement.

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.

(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. Unless the prior written consent of the Required
Lenders is required hereunder for an amendment, restatement, supplement or other
modification to any such agreement and such consent is not obtained, references
in this Agreement to such agreement shall be to such agreement as so amended,
restated, supplemented or modified.

(d) References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative.

(e) The term “including” when used in any Loan Document means “including without
limitation” except when used in the computation of time periods.

(f) The terms “Lender,” “Issuing Bank” and “Administrative Agent” include,
without limitation, their respective successors.

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

SECTION 2.01 The Revolving Loans.

(a) Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Loans (i) denominated in Dollars to the U.S. Borrower
(each, a “Dollar Revolving Loan”) and (ii) denominated in Euros to the Euro
Borrowers (each a “Euro Revolving Loan”, and collectively with any Dollar
Revolving Loans, the “Revolving Loans”) from time to time on any Business Day
during the period from the Effective Date until the Termination Date of such
Lender in an aggregate amount as to all Borrowers not to exceed at any time
outstanding the amount of such Lender’s Commitment.

(b) Anything in this Agreement to the contrary notwithstanding, the Total
Outstandings shall (1) not on the date of any extension of credit under this
Agreement nor on the last day of an Interest Period for any outstanding
Borrowing

 

27



--------------------------------------------------------------------------------

exceed the Total Commitments or (2) not on the last Business Day of any week
exceed 103% of the Total Commitments.

(c) Each Revolving Loan Borrowing shall be in an aggregate amount of not less
than the Dollar Equivalent of $1,000,000 and integral multiples of the Dollar
Equivalent of $500,000 in excess thereof or, in the case of Eurocurrency Rate
Loans denominated in Euros, the Dollar Equivalent thereof (or, if less, an
aggregate amount equal to the lesser of (x) the difference between the aggregate
amount of a proposed Competitive Bid Loan Borrowing requested by the U.S.
Borrower and the aggregate amount of Competitive Bid Loans offered to be made by
the Lenders and accepted by the U.S. Borrower in respect of such Competitive Bid
Loan Borrowing, if such Competitive Bid Loan Borrowing is made on the same date
as such Revolving Loan Borrowing and (y) the then remaining Unused Commitments
of the Revolving Lenders participating in such Borrowing, as applicable).

(d) Each Revolving Loan Borrowing shall (subject to Section 2.09(d)) consist of
Revolving Loans of the same Type in the same Currency made on the same day by
the Lenders ratably according to their respective Commitments.

(e) Within the limits set forth above, each Borrower may from time to time
borrow, repay pursuant to Section 2.07 or prepay pursuant to Section 2.10 and
reborrow under this Section 2.01.

SECTION 2.02 The Competitive Bid Loans.

(a) The U.S. Borrower may request the making of Competitive Bid Loan Borrowings
to the U.S. Borrower in Dollars from time to time on any Business Day during the
period from the Effective Date until the date occurring 30 days prior to the
Final Termination Date in the manner set forth in Section 3.02, provided that,
following the making of each Competitive Bid Loan Borrowing, the Total
Outstandings shall not exceed the lesser of (x) the Total Commitments and
(y) the aggregate amount of the Commitments scheduled to be in effect on the
scheduled maturity date of the Competitive Bid Loans to be made as part of such
Borrowing.

(b) Within the limits and on the conditions set forth in this Section 2.02, the
U.S. Borrower may from time to time borrow under this Section 2.02, repay
pursuant to Section 2.07 or prepay (if permitted pursuant to Section 2.10), and
reborrow under this Section 2.02, provided that a Competitive Bid Loan Borrowing
shall not be made within three Business Days of the date of any other
Competitive Bid Loan Borrowing.

SECTION 2.03 The Swing Loans.

On the terms and subject to the conditions contained in this Agreement, the
Swing Loan Lender shall make loans (each a “Swing Loan”) to a Swing Loan
Borrower from time to time on any Business Day during the period from the date
hereof

 

28



--------------------------------------------------------------------------------

until the Termination Date. Such Swing Loans shall be denominated in any
Alternate Currency and in an aggregate principal amount as to all Borrowers not
to exceed at any time outstanding the lesser of the Dollar Equivalent of (i) the
Swing Loan Commitments and (ii) the then Unused Commitments of Lenders having
Termination Dates falling on or after the proposed maturity date of such Swing
Loan. Each Swing Loan must be paid in full upon any Revolving Loan Borrowing by
a Swing Loan Borrower hereunder and shall in any event mature no later than the
Termination Date. Within the limits set forth in the first sentence of this
Section 2.03, amounts of Swing Loans repaid may be reborrowed under this
Section 2.03.

SECTION 2.04 The Letters of Credit.

On the terms and subject to the conditions contained in this Agreement,
$300,000,000 of the Facility is available (the “Letter of Credit Sublimit”) for
the issuance of letters of credit, in Dollars or Euros, for the account of the
U.S. Borrower or a Euro Borrower (the “Letter of Credit Sub-Facility”) and each
Issuing Bank agrees to Issue at the request of one or more Borrowers one or more
letters of credit (each a “Letter of Credit”) from time to time on any Business
Day during the period commencing on the Effective Date and ending on or before
the day that is 30 days prior to the Termination Date; provided, however, that
no Letter of Credit will have a termination date that is later than 30 days
prior to the Termination Date, nor will any such Letter of Credit have a term
longer than one calendar year after the date of issuance thereof other than
those letters of credit separately identified on Schedule 2.04 (Existing Letters
of Credit) issued to support IRB Obligations (which letters of credit may have a
term of up to 13 months or up to 18 months as required by such IRB Obligation),
provided, further, that any Letter of Credit may provide for the renewal thereof
for additional one calendar year periods, subject to the immediately preceding
proviso.

SECTION 2.05 Fees.

(a) Facility Fees. The U.S. Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee on the average daily amount
(whether used or unused) of such Lender’s Commitment from the Effective Date (in
the case of each Lender), and from the effective date specified in the
Acceptance pursuant to which it became a Lender (in the case of each other
Lender), until the Termination Date of such Lender, payable in Dollars in
arrears on each Quarterly Date during the term of such Lender’s Commitment, and
on the Termination Date of such Lender, at a rate per annum equal to the
Applicable Percentage in effect from time to time for facility fees.

(b) Letter of Credit Compensation.

(i) The U.S. Borrower agrees to pay to the Administrative Agent for the account
of each Lender a commission on such Lender’s pro rata share of the average daily
aggregate Available Amount of (A) all Standby Letters of Credit outstanding from
time to time and (B) all Documentary Letters of Credit

 

29



--------------------------------------------------------------------------------

outstanding from time to time, in each case at the Applicable Margin in effect
from time to time for Eurocurrency Rate Loans, payable in Dollars (the amount of
which commission shall be determined, in the case of the Available Amount of
Letters of Credit denominated in Euros on the basis of the Dollar Equivalent of
such amount on the date payable) in arrears quarterly on each Quarterly Date and
on the Termination Date of such Lender, commencing on the first Quarterly Date
after the date hereof.

(ii) The U.S. Borrower agrees to pay to each Issuing Bank, for its own account,
(x) a fronting fee with respect to each Letter of Credit issued by such Issuing
Bank, payable quarterly in arrears on each Quarterly Date during which such
Issuing Bank has acted in such capacity, and on the scheduled Termination Date
of such Issuing Bank (if such Issuing Bank acted in such capacity up to such
date), in an amount equal to the product of ten (10) basis points per annum of
the average daily Available Amount of such Letter of Credit multiplied by the
actual number of days such Letter of Credit was outstanding in such period,
divided by 360, as applicable, which amount shall be payable in Dollars and
calculated based on the Dollar Equivalent of any amount otherwise calculated in
Euros on the date when such amount is payable, and (y) such customary fees and
charges in connection with the issuance or administration of each Letter of
Credit as may be agreed in writing between the U.S. Borrower and such Issuing
Bank from time to time.

(c) Other Fees. The U.S. Borrower agrees to pay to the Administrative Agent such
fees as from time to time may be separately agreed between the U.S. Borrower and
the Administrative Agent.

SECTION 2.06 Reductions and Increases of the Commitments.

(a) Commitment Reductions, Etc.

(i) The Commitment of each Lender shall be automatically reduced to zero on the
Termination Date of such Lender. In addition, the U.S. Borrower shall have the
right, upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders, provided that (x) the Total Commitments
shall not be reduced pursuant to this sentence to an amount which is less than
the Total Outstandings, (y) each partial reduction shall be in an aggregate
amount of at least $10,000,000 or any integral multiple of $1,000,000 in excess
thereof and (z) a reduction in the Commitments shall not be allowed if, as a
result thereof, the Commitments would be reduced to an amount which is less than
the sum of the Swing Loan Commitments plus the Letter of Credit Sub-Facility.
Each Commitment reduction pursuant to this Section 2.06(a)(i) shall be permanent
(subject, however, to the rights of the U.S. Borrower under Section 2.06(b)).

 

30



--------------------------------------------------------------------------------

(ii) The Swing Loan Commitment of the Swing Loan Lender shall be automatically
reduced to zero on the Termination Date of the Swing Loan Lender. In addition, a
Swing Loan Borrower shall have the right, upon at least three Business Days’
notice to the Administrative Agent, to terminate in whole or reduce in part the
unused portion of the Swing Loan Commitment of the Swing Loan Lender, provided
that each partial reduction shall be in an aggregate amount of at least the
Dollar Equivalent $10,000,000. Each Swing Loan Commitment reduction pursuant to
this Section 2.06(a)(ii) shall be permanent (subject, however, to the rights of
the U.S. Borrower under Section 2.06(b)).

(b) Optional Increases of Commitments.

(i) Not more than twice in any calendar year, the U.S. Borrower may propose to
increase the Total Commitments by an aggregate amount of not less than
$25,000,000 or an integral multiple of $10,000,000 in excess thereof (a
“Proposed Aggregate Commitment Increase”) in the manner set forth below,
provided that:

(A) no Default or Event of Default shall have occurred and be continuing either
as of the date on which the U.S. Borrower shall notify the Administrative Agent
of its request to increase the Total Commitments or as of the related Increase
Date (as hereinafter defined); and

(B) after giving effect to any such increase, the Total Commitments shall not
exceed $1,000,000,000 less the amount of any reductions of the Total Commitments
under Section 2.06(a)(i);

(ii) The U.S. Borrower may request an increase in the aggregate amount of the
Commitments by delivering to the Administrative Agent a notice (an “Increase
Notice”, the date of delivery thereof to the Administrative Agent being the
“Increase Notice Date”) specifying (1) the Proposed Aggregate Commitment
Increase, (2) the proposed date (the “Increase Date”) on which the Commitments
would be so increased (which Increase Date may not be fewer than 30 nor more
than 60 days after the Increase Notice Date) and (3) the New Lenders, if any, to
whom the U.S. Borrower desires to offer the opportunity to commit to all or a
portion of the Proposed Aggregate Commitment Increase and which New Lenders, if
any, the U.S. Borrower desires the opportunity to commit to all or a portion of
the Proposed Aggregate Commitment Increase that would increase the Swing Loan
Commitments. The Administrative Agent shall in turn promptly notify each Lender
of the U.S. Borrower’s request by sending each Lender a copy of such notice.

(iii) Not later than the date five days after the Increase Notice Date, the
Administrative Agent shall notify each New Lender, if any, identified in the
related Increase Notice of the opportunity to commit to all or any portion of
the Proposed Aggregate Commitment Increase. Each such New Lender may

 

31



--------------------------------------------------------------------------------

irrevocably commit to all or a portion of the Proposed Aggregate Commitment
Increase, representing Revolving Commitments, and Swing Line Commitments, as
applicable (such New Lender’s “Proposed New Commitment”) by notifying the
Administrative Agent (which shall give prompt notice thereof to the U.S.
Borrower) before 11:00 A.M. (New York City time) on the date that is 10 days
after the Increase Notice Date; provided that:

(A) the Proposed New Commitment of each New Lender shall be in an aggregate
amount not less than $10,000,000; and

(B) each New Lender that submits a Proposed New Commitment shall execute and
deliver to the Administrative Agent (for its acceptance and recording in the
Register) a New Commitment Acceptance in accordance with the provisions of
Section 9.07 hereof.

(iv) If the aggregate Proposed New Commitments of all of the New Lenders shall
be less than the Proposed Aggregate Commitment Increase, then (unless the U.S.
Borrower otherwise requests) the Administrative Agent shall, on or prior to the
date that is 15 days after the Increase Notice Date, notify each Lender of
(x) the opportunity to so commit to all or any portion of the Proposed Aggregate
Commitment Increase not committed to by New Lenders pursuant to
Section 2.06(b)(iii) and (y) the then-current Final Termination Date. Each
Lender may, if, in its sole discretion, it elects to do so, irrevocably offer to
commit to all or a portion of such remainder, representing Revolving Commitments
and Swing Line Commitments, as applicable (such Lender’s “Proposed Increased
Commitment”), by notifying the Administrative Agent (which shall give prompt
notice thereof to the U.S. Borrower) no later than 11:00 A.M. (New York City
time) on the date five days before the Increase Date. In no event shall any
Lender be obligated to increase its Commitments hereunder.

(v) If the aggregate amount of Proposed New Commitments and Proposed Increased
Commitments (such aggregate amount, the “Total Committed Increase”) equals or
exceeds $25,000,000, then, subject to the conditions set forth in
Section 2.06(b)(i):

(A) effective on and as of the Increase Date, the Total Commitments shall be
increased by the Total Committed Increase (provided that the aggregate amount of
the Commitments shall in no event be increased pursuant to this Section 2.06(b)
to more than $1,000,000,000 less the amount of any reductions of the Total
Commitments under Section 2.06(a)(i)) and shall be allocated among the New
Lenders and the Lenders as provided in Section 2.06(b)(vi);

(B) effective on and as of the Increase Date, the Termination Date of each New
Lender that offers a Proposed New Commitment and of each Increasing Lender shall
be changed to the Final

 

32



--------------------------------------------------------------------------------

Termination Date (notwithstanding any earlier Termination Date for such Lender
which may then be in effect pursuant to Section 2.15); and

(C) on the Increase Date, if any Revolving Loans are then outstanding, the
Borrowers shall borrow Revolving Loans from all or certain of the Lenders and/or
(subject to compliance by the U.S. Borrower with Section 9.04(c)) prepay
Revolving Loans of all or certain of the Lenders such that, after giving effect
thereto, the Revolving Loans (including, without limitation, the Types,
Currencies and Interest Periods thereof) shall be held by the Lenders (including
for such purposes New Lenders) ratably in accordance with their respective
Commitments (subject, however, to Section 2.09(d)).

If the Total Committed Increase is less than $25,000,000, then the Total
Commitments shall not be changed.

(vi) The Total Committed Increase shall be allocated among New Lenders having
Proposed New Commitments and Lenders having Proposed Increased Commitments as
follows:

(A) If the Total Committed Increase shall be at least $25,000,000 and less than
or equal to the Proposed Aggregate Commitment Increase, then (x) the initial
Commitment of each New Lender shall be such New Lender’s Proposed New Commitment
and (y) the Commitment of each Lender shall be increased by such Lender’s
Proposed Increased Commitment.

(B) If the Total Committed Increase shall be greater than the Proposed Aggregate
Commitment Increase, then the Total Committed Increase shall be allocated:

(1) first to New Lenders (to the extent of their respective Proposed New
Commitments) in such a manner as the U.S. Borrower and the Administrative Agent
shall agree; and

(2) then to Lenders (to the extent of their respective Proposed Increased
Commitments, if any) in such a manner as the U.S. Borrower shall determine in
its sole discretion upon consultation with the Administrative Agent and the
Syndication Agent.

(vii) No increase in the Commitments contemplated hereby shall become effective
until the Administrative Agent shall have received (x) Revolving Loan Notes
payable by each of the Borrowers to each New Lender and each Increasing Lender
and (y) evidence satisfactory to the Administrative Agent (including an update
of paragraphs 2 and 4 of the opinion of counsel provided pursuant to
Section 4.01(a)(iv)) that such increases in the Commitments, and Borrowings
thereunder, have been duly authorized.

 

33



--------------------------------------------------------------------------------

SECTION 2.07 Repayment.

(a) Revolving Loans. Each Borrower shall repay to the Administrative Agent for
the account of each Revolving Lender the principal amount of each Revolving Loan
made by such Lender to such Borrower, and each Revolving Loan made by such
Lender shall mature on the Termination Date of such Lender.

(b) Competitive Bid Loans. The U.S. Borrower shall repay to the Administrative
Agent for the account of each Lender which has made a Competitive Bid Loan to
the U.S. Borrower, and each other holder of a Competitive Bid Loan Note of the
U.S. Borrower, on the maturity date of each Competitive Bid Loan made to the
U.S. Borrower (such maturity date being that specified by the U.S. Borrower for
repayment of such Competitive Bid Loan in the related Notice of Competitive Bid
Loan Borrowing delivered pursuant to Section 3.02 and provided in the
Competitive Bid Loan Note evidencing such Competitive Bid Loan), the then unpaid
principal amount of such Competitive Bid Loan.

(c) Swing Loans. Each Swing Loan Borrower shall repay to the Administrative
Agent for the account of the Swing Loan Lender, the Dollar Equivalent of the
outstanding principal amount of each Swing Loan to such Swing Loan Borrower on
the earlier of (i) the maturity date specified in the applicable Swing Loan
Request (which maturity shall be no later than the tenth Business Day after the
requested date of such Borrowing) and (ii) the Termination Date of the Swing
Loan Lender.

(d) Letter of Credit Loans. The Letters of Credit shall be repaid as set forth
in Section 3.04.

(e) Certain Prepayments.

(i) If, as of the last Business Day of any week during the period from the
Effective Date until the Final Termination Date, (1) the sum of (x) the
aggregate amount of all Loans (for which purpose the amount of any Loan that is
denominated in an Alternate Currency shall be deemed to be the Dollar Equivalent
thereof) plus (y) the Available Amount of all Letters of Credit (for which
purpose the Available Amount of any Letter of Credit denominated in Euros shall
be deemed to be the Dollar Equivalent thereof as of the date of determination)
exceeds (2) 103% of the then Total Commitments, the Administrative Agent shall
use all reasonable efforts to give prompt written notice thereof to the U.S.
Borrower, specifying the amount to be prepaid under this clause (i), and the
Borrowers shall, within two Business Days of the date of such notice, prepay the
Loans in an amount so that after giving effect thereto the aggregate outstanding
principal amount of the Loans (determined as aforesaid) plus the Available
Amount of all Letters of Credit (determined as aforesaid) does not exceed the
Total Commitments; provided that any such payment shall be accompanied by any
amounts payable under Section 9.04(c).

 

34



--------------------------------------------------------------------------------

(ii) If, as of the last Business Day of any week during the period from the
Effective Date until the Final Termination Date, (1) the Dollar Equivalent of
the aggregate outstanding principal balance of Swing Loans exceeds (2) 103% of
the Swing Loan Commitment, the Administrative Agent shall use all reasonable
efforts to give prompt written notice thereof to the Swing Loan Borrowers,
specifying the amount to be prepaid under this clause (ii), and the Swing Loan
Borrowers shall, within two Business Days of the date of such notice, prepay the
Swing Loans in an amount so that after giving effect thereto the aggregate
outstanding principal balance of Swing Loans (determined as aforesaid) does not
exceed the Swing Loan Commitments.

(iii) In addition, if on the last day of any Interest Period the aggregate
outstanding principal amount of the Loans (after giving effect to any Loans
being made to repay Loans maturing on that date) plus the Available Amount of
all Letters of Credit would exceed 100% of the aggregate amount of the
Commitments, the Administrative Agent shall use all reasonable efforts to give
prompt written notice thereof to the U.S. Borrower, specifying the amount to be
prepaid under this clause (iii), and the Borrowers shall, within two Business
Days of the date of such notice, prepay the Loans, or cause Loans to be prepaid,
or reduce the requested Loans in such amounts that after giving effect to such
action the aggregate outstanding principal amount of the Loans (after giving
effect to any Loans being made to repay Loans maturing on that date) plus the
Available Amount of all Letters of Credit does not exceed the aggregate amount
of the Commitments; provided that any such payment shall be accompanied by any
amounts payable under Section 9.04(c).

(iv) The determinations of the Administrative Agent under this Section 2.07(e)
shall be conclusive and binding on the U.S. Borrower and the other Borrowers in
the absence of manifest error.

SECTION 2.08 Interest.

(a) Ordinary Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Loan made by each Lender to such Borrower, from the date of such
Loan until such principal amount shall be paid in full, at the following rates
per annum:

(i) Base Rate Loans and Letter of Credit Loans. If such Loan is either a
Revolving Loan or a Letter of Credit Loan which, in each case, bears interest at
the Base Rate, a rate per annum equal at all times to the Base Rate in effect
from time to time, payable on (A) each Quarterly Date while such Revolving Loan
is outstanding or (B) the last day of each month during which such Letter of
Credit Loan is outstanding, and in each case, on the date such Revolving Loan or
Letter of Credit Loan shall be paid in full.

 

35



--------------------------------------------------------------------------------

(ii) Swing Loans. If such Loan is a Swing Loan (other than an Overdraft Advance,
for which the rate shall be equal to the Overdraft Advance Interest Rate), a
rate per annum equal at all times to the Swing Loan Base Rate in effect from
time to time, payable (A) on the first Business Day of each calendar quarter,
commencing on the first such day following the making of such Swing Loan,
(B) upon each payment or prepayment thereof in full or in part and (C) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Swing Loan.

(iii) Eurocurrency Rate Loans. If such Loan is a Eurocurrency Rate Loan, a rate
per annum equal at all times during each Interest Period for such Loan to the
sum of the Eurocurrency Rate for such Interest Period plus the Applicable
Margin, payable on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, at three-month intervals
following the first day of such Interest Period.

(iv) Competitive Bid Loans. If such Loan is a Competitive Bid Loan, a rate of
interest for such Competitive Bid Loan specified by the Lender making such
Competitive Bid Loan in its notice with respect thereto delivered pursuant to
Section 3.02, payable on the interest payment date or dates specified by the
U.S. Borrower for such Competitive Bid Loan in the related Notice of Competitive
Bid Loan Borrowing delivered pursuant to Section 3.02, as provided in the
Competitive Bid Loan Note evidencing such Competitive Bid Loan.

(b) Default Interest. Notwithstanding the foregoing, each Borrower shall pay
interest on (x) the unpaid principal amount of each Loan made by each Lender to
such Borrower that is not paid when due, payable in arrears on the dates
referred to in clause (a)(i)-(iv) above, at a rate per annum equal at all times
to two percentage points (2%) per annum above the rate per annum required to be
paid on such Loan pursuant to said clause (a)(i)-(iv) and (y) the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to two percentage points (2%) per annum
above the rate per annum required to be paid on Base Rate Loans pursuant to
clause (a)(i) above.

SECTION 2.09 Interest Rate Determinations.

(a) Each Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining each Eurocurrency Rate and the Swing
Loan Lender agrees to furnish to the Administrative Agent timely information for
the purpose of determining, the Swing Loan Base Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Administrative
Agent for the purpose of determining any such interest rate, the Administrative
Agent shall determine such interest rate on the basis of timely information
furnished by the remaining Reference Banks.

 

36



--------------------------------------------------------------------------------

(b) The Administrative Agent shall give prompt notice to the U.S. Borrower and
the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.08(a)(i), (ii) and (iii), and the applicable
rate, if any, furnished by each Reference Bank for the purpose of determining
the applicable interest rate under Section 2.08(a)(ii) and (iii).

(c) If prior to 10:00 A.M. (New York City time) on any date on which an interest
rate is to be determined pursuant to the definition of “Eurocurrency Rate”, the
Reuters Screen LIBOR01 Page is unavailable and fewer than two Reference Banks
furnish timely information to the Administrative Agent for determining the
applicable Eurocurrency Rate, then the Administrative Agent shall so notify the
U.S. Borrower of such circumstances, whereupon the right of the Borrowers to
select Eurocurrency Rate Loans for any requested Revolving Loan Borrowing or any
subsequent Revolving Loan Borrowing shall be suspended until the first date on
which the circumstances causing such suspension cease to exist. If the Borrowers
shall not, in turn, before 11:00 A.M. (New York City time) on such date notify
the Administrative Agent that a Notice of Revolving Loan Borrowing with respect
to such Eurocurrency Rate shall be converted to a Notice of Revolving Loan
Borrowing for a Eurocurrency Rate Loan in a different Currency or a Base Rate
Loan, such Notice of Revolving Loan Borrowing shall be deemed to be canceled and
of no force or effect, and the U.S. Borrower shall not be liable to the
Administrative Agent or any Lender with respect thereto except as set forth in
Section 3.01(c). In the event of such a suspension, the Administrative Agent
shall review the circumstances giving rise to such suspension at least weekly
and shall notify the U.S. Borrower and the Lenders promptly of the end of such
suspension, and thereafter the Borrowers shall be entitled, on the terms and
subject to the conditions set forth herein, to borrow Eurocurrency Rate Loans
and Swing Loans in such Currency.

(d) Notwithstanding anything in this Agreement to the contrary, no Lender whose
Termination Date falls prior to the last day of any Interest Period for any
Eurocurrency Rate Loan (a “Relevant Lender”) shall participate in such Loan.
Without limiting the generality of the foregoing, no Relevant Lender shall
(i) participate in a Borrowing of any Eurocurrency Rate Loan having an initial
Interest Period ending after such Lender’s Termination Date, (ii) have any
outstanding Eurocurrency Rate Loan continued for a subsequent Interest Period if
such subsequent Interest Period would end after such Lender’s Termination Date
or (iii) have any outstanding Base Rate Loan Converted into a Eurocurrency Rate
Loan if such Eurocurrency Rate Loan would have an initial Interest Period ending
after such Lender’s Termination Date. If any Relevant Lender has outstanding a
Eurocurrency Rate Loan that cannot be continued for a subsequent Interest Period
pursuant to clause (ii) above or has outstanding a Base Rate Loan that cannot be
Converted into a Eurocurrency Rate Loan pursuant to clause (iii) above, such
Lender’s ratable share of such Eurocurrency Rate Loan (in the case of said
clause (ii)) shall be repaid by the relevant Borrower on the last day of its
then current Interest Period and such Lender’s ratable share of such Base Rate
Loan (in the case of said clause (iii)) shall be repaid by the relevant Borrower
on the day on which the Loans of Lenders unaffected by said clause (iii) are so
Converted. Subject to the terms and

 

37



--------------------------------------------------------------------------------

conditions of this Agreement, the Borrowers may fund the repayment of the
Relevant Lenders’ ratable shares of such Eurocurrency Rate Loans and Base Rate
Loans by borrowing from Lenders hereunder that are not Relevant Lenders.

SECTION 2.10 Prepayments.

(a) The Borrowers shall have no right to prepay any principal amount of any
Revolving Loan or Swing Loan other than as provided in subsection (b) below.
Unless otherwise agreed by the relevant Lender in its sole discretion, no
Borrower shall have the right to prepay any principal amount of any Competitive
Bid Loan of such Lender except on the terms specified by the U.S. Borrower for
such Competitive Bid Loan in the related Notice of Competitive Bid Loan
Borrowing delivered pursuant to Section 3.02 and set forth in the Competitive
Bid Loan Note evidencing such Competitive Bid Loan.

(b) Each Borrower may without premium or penalty, (i) upon at least the number
of Business Days’ prior notice specified in the first sentence of
Section 3.01(a) with respect to any Revolving Loan of the same Type, (ii) upon
notice by no later than 11:00 AM (London time) one Business Day prior to the
date of prepayment of any Swing Loan in any case given to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, such Borrower shall, prepay the
outstanding principal amounts of the Loans made to such Borrower comprising part
of the same Revolving Loan Borrowing or Swing Loan Borrowing, as the case may
be, in whole or ratably in part, together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment (other than any prepayment of any Swing Loan) shall
be in an aggregate principal amount not less than $1,000,000 or an integral
multiple of $500,000 in excess thereof (or the Foreign Currency Equivalent of
such respective amounts in the case of Loans denominated in an Alternate
Currency) and (y) if any prepayment of any Eurocurrency Rate Loans shall be made
on a date which is not the last day of an Interest Period for such Loans (or on
a date which is not the maturity date of such Swing Loans), such Borrower shall
also pay any amounts owing to each Lender pursuant to Section 9.04(c) so long as
such Lender makes written demand upon such Borrower therefor (with a copy of
such demand to the Administrative Agent) within 20 Business Days after such
prepayment.

SECTION 2.11 Payments and Computations.

(a) All payments of principal of and interest on each Loan in a particular
Currency shall be made in such Currency.

(b)(i) All payments of principal of and interest on the Loans and all other
amounts whatsoever payable by a Borrower under this Agreement and the Notes
shall be made in immediately available funds, without deduction, setoff or
counterclaim, to the Administrative Agent’s Account for the relevant Currency,
not later than 11:00 A.M. (New York City time) (in the case of amounts payable
in Dollars) or

 

38



--------------------------------------------------------------------------------

11:00 A.M. Local Time in the location of the Administrative Agent’s Account (in
the case of amounts payable in an Alternate Currency), on the day when due.

(ii) The Administrative Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal or interest or fees ratably
(other than amounts payable pursuant to Section 2.02, 2.09(d), 2.12, 2.15(c) or
3.05) to the Lenders entitled thereto for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.

(iii) Upon its acceptance of an Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the effective date specified in such Acceptance the Administrative Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned or assumed thereby to the Lender assignee or New Lender thereunder (as
the case may be). The parties to each Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

(c) All computations of interest based on the Base Rate (other than if the Base
Rate is computed on the basis of the Federal Funds Rate) and of facility fees
and letter of credit commission shall be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurocurrency Rate, the Swing Loan Rate or the Base Rate
based on the Federal Funds Rate shall be made by the Administrative Agent on the
basis of a year of 360 days, and all computations of utilization fees shall be
as specified in Section 2.05(d), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, facility fee or, letter of
credit commission, as the case may be; provided, however, if such extension
would cause payment of interest on or principal of Eurocurrency Rate Loans to be
made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be

 

39



--------------------------------------------------------------------------------

distributed to each relevant Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that such Borrower shall not
have so made such payment in full to the Administrative Agent, each such Lender
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.

(f) Anything in Sections 2.07 or 2.08 to the contrary notwithstanding, and
without prejudice to Sections 2.08(b) or 7.01(a), if any Borrower shall fail to
pay any principal or interest denominated in an Alternate Currency within one
Business Day after the due date therefor in the case of principal and three
Business Days after the due date therefor in the case of interest (without
giving effect to any acceleration of maturity under Article VII), the amount so
in default shall automatically be redenominated in Dollars on the day one
Business Day after the due date therefor in the case of a principal payment and
three Business Days after the due date therefor in the case of an interest
payment in an amount equal to the Dollar Equivalent of such principal or
interest.

SECTION 2.12 Taxes.

(a) Any and all payments by each Borrower under the Loan Documents shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender and the Administrative
Agent, taxes imposed on or measured by its net income (including alternative
minimum taxable income), and franchise taxes imposed on it, by any jurisdiction
under the laws of which such Person is organized or in which such Person is
resident or doing business, or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If any Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable under
the Loan Documents to any such Person, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.12) such
Person receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority or other authority in accordance with applicable law.

(b) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement, the Notes or the other Loan Documents (hereinafter referred to as
“Other Taxes”).

(c) Each Borrower will indemnify each Lender and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any

 

40



--------------------------------------------------------------------------------

Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.12) paid by such Lender or the Administrative Agent (as the case may
be) with respect to Loans to such Borrower and any liability (including, without
limitation, penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted; provided, however, that (i) no Borrower shall be
liable to any Person, as the case may be, for any liability arising from or with
respect to Taxes or Other Taxes, which results from the gross negligence or
willful misconduct of such Lender or the Administrative Agent, as the case may
be, (ii) so long as no Event of Default has occurred and is continuing, such
Lender or the Administrative Agent, as applicable, shall use its reasonable best
efforts (all at the expense of such Borrower) to cooperate with each Borrower in
contesting any Taxes or Other Taxes which such Borrower reasonably deems to be
not correctly or legally asserted or otherwise not due and owing and (iii) no
Borrower shall be liable to such Lender or the Administrative Agent, as the case
may be, for any such liability if such Person fails to make written demand for
indemnification therefor within 120 days of receiving notice of the existence
such liability. This indemnification shall be made within 30 days from the date
such Lender or the Administrative Agent (as the case may be) makes written
demand therefor. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any Person.

(d) Within 30 days after the date of any payment of Taxes by a Borrower, such
Borrower will furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing payment
thereof.

(e)(i) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender and on the date of the Acceptance pursuant to which
it becomes a Lender in the case of each other Lender, on or before the date that
such form expires or becomes obsolete or after the occurrence of any event
within the control of such Lender (including a change in Applicable Lending
Office but not including a change in law) requiring a change in the most recent
form so delivered by it, and from time to time thereafter if reasonably
requested in writing by the U.S. Borrower (but only so long thereafter as such
Lender remains lawfully able to do so), shall provide the U.S. Borrower and the
Administrative Agent with either Internal Revenue Service form W-8BEN or W-8ECI,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying in the case of form W-8BEN that such Lender is either
(i) entitled to benefits under an income tax treaty to which the United States
is a party that reduces the rate of withholding tax on payments under this
Agreement or (ii) a Portfolio Interest Eligible Non-Bank (as defined below) or
certifying in the case of form W-8ECI that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement

 

41



--------------------------------------------------------------------------------

indicates a United States interest withholding tax rate in excess of zero (or if
such Lender cannot provide at such time such form because it is not entitled to
reduced withholding under a treaty and the payments are not effectively
connected income), withholding tax at such rate (or at the then existing U.S.
statutory rate if the Lender cannot provide such a form) shall be considered
excluded from “Taxes” as defined in Section 2.12(a) unless and until such Lender
provides the appropriate form certifying that a zero rate applies, whereupon
withholding tax at such zero rate only shall be considered excluded from Taxes
for periods governed by such form; provided, however, that, if at the date of
the Assignment and Acceptance pursuant to which a Lender assignee becomes a
party to this Agreement, the Lender assignor was in compliance with the
provisions of Section 9.07(h) and was entitled to payments under Section 2.12(a)
in respect of United States withholding tax with respect to interest paid at
such date, then, to such extent, the term “Taxes” shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States interest withholding tax, if any, applicable
with respect to the Lender assignee on such date. If any form or document
referred to in this Section 2.12(e) requires the disclosure of information,
other than information necessary to compute the tax payable and information
required on the date hereof by Internal Revenue Service form W-8BEN or W-8ECI,
that the relevant Lender reasonably considers to be confidential, such Lender
shall give notice thereof to the U.S. Borrower and the Administrative Agent and
shall not be obligated to include in such form or document such confidential
information. For purposes of this paragraph (e) the term “Portfolio Interest
Eligible Non-Bank” means a Lender that certifies in form and substance
reasonably satisfactory to the Borrower and the Administrative Agent that (i) it
is not a bank within the meaning of Code section 881(c)(3)(A), (ii) it is not a
10% shareholder of any Borrower within the meaning of Code section 881(c)(3)(B)
and (iii) it is not a controlled foreign corporation related to any Borrower
within the meaning of Code section 881(c)(3)(C).

(ii) In addition, upon the reasonable request of the U.S. Borrower (through the
Administrative Agent) on behalf of any Borrower that is not a U.S. Borrower,
each Lender will use all reasonable efforts to provide to such Borrower (if it
can do so without material cost to such Lender) such forms or other
documentation as may be requested by such Borrower in order to cause interest on
Loans to such Borrower, to the fullest extent permitted by applicable law, to be
subject to a reduced rate of withholding under the laws of the jurisdiction of
organization of such Borrower; and if any such form or document requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof, that the relevant Lender
considers to be confidential, such Lender shall give notice thereof to the U.S.
Borrower and shall not be obligated to include in such form or document such
confidential information.

(f) For any period with respect to which a Person that is required pursuant to
Section 2.12(e) to provide a Borrower with any documentation described therein
but has failed to provide a Borrower with such documentation or notice that it

 

42



--------------------------------------------------------------------------------

cannot provide such form or other documentation (other than if such failure is
due to a change in law occurring subsequent to the date on which a form or other
documentation originally was required to be provided, or if such form or other
documentation otherwise is not required under the first sentence of
subsection (e) above), such Person shall not be entitled to indemnification
under Section 2.12(a) with respect to Taxes; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form or other
documentation required hereunder, the relevant Borrower shall take such steps as
the Lender shall reasonably request to assist the Lender to recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.12 shall use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(h) Notwithstanding any contrary provisions of this Agreement, in the event that
a Lender that originally provided such form or other documentation as may be
required under Section 2.12(e) thereafter ceases to qualify for complete
exemption from withholding tax, such Lender may assign its interest under this
Agreement to any Eligible Assignee and such assignee shall be entitled to the
same benefits under this Section 2.12 as the assignor provided that the rate of
withholding tax applicable to such assignee shall not exceed the rate then
applicable to the assignor.

(i) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.12 shall survive the payment in full of principal and interest
hereunder and under the Notes and the termination of the Commitments.

(j) If a Borrower is required to pay any Lender any Taxes under Section 2.12(c),
such Lender shall be an “Affected Person”, and the U.S. Borrower shall have the
rights set forth in Section 3.08 to replace such Affected Person.

SECTION 2.13 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Loans, the Swing Loans or the Letter
of Credit Loans made by it (other than pursuant to Section 2.09(d), 2.12,
2.15(c), 3.05, 3.08 or 9.04(c)) in excess of its ratable share of payments on
account of the Revolving Loans, the Swing Loans or the Letter of Credit Loans
obtained by all such Lenders, such Lender shall forthwith purchase from such
other Lenders such participations in the Revolving Loans, the Swing Loans or the
Letter of Credit Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them,
provided, however, that, if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share

 

43



--------------------------------------------------------------------------------

(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.13
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of such Borrower in the amount of such
participation.

SECTION 2.14 Conversion or Continuation of Revolving Loans.

(a) Each Borrower may elect (i) at any time on any Business Day to Convert Base
Rate Loans or any portion thereof to Eurocurrency Rate Loans or (ii) at the end
of any applicable Interest Period, to Convert Eurocurrency Rate Loans
denominated in Dollars or any portion thereof into Base Rate Loans or to
Continue Eurocurrency Rate Loans or any portion thereof for an additional
Interest Period; provided, however, that the aggregate amount of the
Eurocurrency Rate Loans Converted or Continued for each Interest Period must be
in the amount of at least $5,000,000 or an integral multiple of $1,000,000 in
excess thereof. Each Conversion or Continuation shall be allocated among the
Revolving Loans of each Lender in accordance with such Lender’s pro rata share.
Subject to clause (b) below, each such election shall be in substantially the
form of Exhibit B-3 (Form of Notice of Conversion or Continuation) (a “Notice of
Conversion or Continuation”) and shall be made by giving the Administrative
Agent (x) in the case of a Continuation or Conversion into Eurocurrency Rate
Loans, at least three Business Days’ prior written notice, and (y) in the case
of a Conversion into Base Rate Loans, at least one Business Day’s prior written
notice, in each case, specifying (A) the amount and Type of Revolving Loan being
Converted or Continued, (B) in the case of a Conversion to or a Continuation of
Eurocurrency Rate Loans, the applicable Interest Period and (C) in the case of a
Conversion, the date of Conversion (which date shall be a Business Day and, if a
Conversion from Eurocurrency Rate Loans, shall also be the last day of the
applicable Interest Period).

(b) The Administrative Agent shall promptly notify each Lender of its receipt of
a Notice of Conversion or Continuation and of the options selected therein.
Notwithstanding the foregoing, no Conversion in whole or in part of Base Rate
Loans to Eurocurrency Rate Loans, and no Continuation in whole or in part of
Eurocurrency Rate Loans upon the expiration of any applicable Interest Period,
shall be permitted at any time at which (A) a Default or an Event of Default
shall have occurred and be continuing or (B) the Continuation of, or Conversion
into, a Eurocurrency Rate Loan would violate any provision of Sections 2.09,
3.05 or 3.06. If, within the time period required under the terms of this
Section 2.14, the Administrative Agent does not receive a Notice of Conversion
or Continuation from the applicable Borrower containing a permitted election to
Continue any Eurocurrency Rate Loans for an additional Interest Period or to
Convert any such Revolving Loans, then, upon the expiration of the applicable
Interest Period, such Revolving Loans, if denominated in Dollars, shall be
automatically Converted to Base Rate Loans and such Revolving Loans, if
denominated in Euros, shall be

 

44



--------------------------------------------------------------------------------

automatically Continued as Eurocurrency Rate Loans with an interest period of
one month (or if consented by all Lenders, seven days). Each Notice of
Conversion or Continuation shall be irrevocable.

SECTION 2.15 Extension of Termination Date.

(a) The U.S. Borrower may, by notice to the Administrative Agent (which shall
promptly notify the Lenders) not less than 40 days and not more than 60 days
prior to each of the first and second anniversaries of the Effective Date (each
anniversary, an “Anniversary Date”), request that each Lender extend such
Lender’s Termination Date to the date (the “New Termination Date”) that is one
year after the then Final Termination Date. Each Lender, acting in its sole
discretion, shall, by written notice to the Administrative Agent given no later
than the date (the “Consent Date”) that is 20 days prior to the relevant
Anniversary Date (provided that, if such date is not a Business Day, the Consent
Date shall be the next succeeding Business Day), advise the Administrative Agent
as to:

(i) whether or not such Lender agrees to such extension of its Termination Date
(each Lender so agreeing to such extension being an “Extending Lender”); and

(ii) only if such Lender is an Extending Lender, whether or not such Lender also
irrevocably offers to increase the amount of its Commitment (each Lender so
offering to increase its Commitment being an “Increasing Lender” as well as an
Extending Lender) and, if so, the amount of the additional Commitment such
Lender so irrevocably offers to assume hereunder (such Lender’s “Proposed
Additional Commitment”).

Each Lender that determines not to extend its Termination Date (a “Non-Extending
Lender”) shall notify the Administrative Agent (which shall notify the Lenders)
of such fact promptly after such determination but in any event no later than
the Consent Date, and any Lender that does not advise the Administrative Agent
in writing on or before the Consent Date shall be deemed to be a Non-Extending
Lender and (without limiting the U.S. Borrower’s rights under Section 2.15(c))
shall have no liability to the U.S. Borrower in connection therewith. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree. The Administrative Agent shall notify the U.S. Borrower of
each Lender’s determination under this Section 2.15(a) no later than the date
15 days prior to the relevant Anniversary Date (or, if such date is not a
Business Day, on the next preceding Business Day).

(b)(i) If all of the Lenders are Extending Lenders, then, effective as of the
Consent Date, the Termination Date of each Lender shall be extended to the New
Termination Date, and the respective Commitments of the Lenders will not be
subject to change at such Consent Date pursuant to this Section 2.15.

 

45



--------------------------------------------------------------------------------

(ii) If and only if the sum of (x) the aggregate amount of the Commitments of
the Extending Lenders plus (y) the aggregate amount of the Proposed Additional
Commitments of the Increasing Lenders (such sum, the “Extending Commitments”)
shall be equal to at least 50% of the then Total Commitments, then:

(A) effective as of the Consent Date, the Termination Date of each Extending
Lender shall be extended to the New Termination Date;

(B) the U.S. Borrower shall (so long as no Default shall have occurred and be
continuing) have the right, but not the obligation, to take either of the
following actions with respect to each Non-Extending Lender during the period
commencing on the Consent Date and ending on the immediately succeeding
Anniversary Date:

(1) the U.S. Borrower may elect by notice to the Administrative Agent and such
Non-Extending Lender that the Termination Date of such Non-Extending Lender be
changed to a date (which date shall be specified in such notice) on or prior to
such immediately succeeding Anniversary Date (and, upon the giving of such
notice, the Termination Date of such Non-Extending Lender shall be so changed);
or

(2) the U.S. Borrower may replace such Non-Extending Lender as a party to this
Agreement in accordance with Section 2.15(c); and

(C) the Administrative Agent shall notify the Issuing Banks and the Swing Loan
Lender of the New Termination Date and the Lenders whose Termination Dates are
the New Termination Date and each Issuing Bank and the Swing Loan Lender shall
determine whether or not, acting in its sole discretion, it shall elect to
extend its Termination Date to the New Termination Date and shall so notify the
Administrative Agent. If such Issuing Bank or the Swing Loan Lender, as the case
may be, has elected to so extend its Termination Date, then such Issuing Bank’s
obligation to issue Letters of Credit pursuant to Sections 2.04 and 3.04 shall
be extended to the date that is 30 days prior to the New Termination Date and/or
the Swing Loan Lender’s obligation to make Swing Loans to the Borrowers pursuant
to Sections 2.03 and 3.03 shall be extended to the date that is 15 Business Days
prior to the New Termination Date.

(iii) If neither of the conditions specified in clause (i) or clause (ii) of
this Section 2.15(b) is satisfied, then neither the Termination Date nor the
Commitment of any Lender will change pursuant to this Section 2.15 on

 

46



--------------------------------------------------------------------------------

such Consent Date, and the U.S. Borrower will not have the right to take any of
the actions specified in Section 2.15(b)(ii)(2).

(c) Replacement by the U.S. Borrower of Non-Extending Lenders pursuant to
Section 2.15(b)(ii)(B)(2) shall be effected as follows (certain terms being used
in this Section 2.15(c) having the meanings assigned to them in Section 2.15(d))
on the relevant Assignment Date:

(i) the Assignors shall severally assign and transfer to the Assignees, and the
Assignees shall severally purchase and assume from the Assignors, all of the
Assignors’ rights and obligations (including, without limitation, the Assignors’
respective Commitments) hereunder and under the Notes;

(ii) each Assignee shall pay to the Administrative Agent, for account of the
Assignors, an amount equal to such Assignee’s Share of the aggregate outstanding
principal amount of the Loans then held by the Assignors;

(iii) the U.S. Borrower shall pay to the Administrative Agent, for account of
the Assignors, all accrued interest, fees and other amounts (other than
principal of outstanding Loans) then due and owing to the Assignors by the U.S.
Borrower hereunder (including, without limitation, payments due such Assignors,
if any, under Sections 2.12, 3.05 and 9.04(c)); and

(iv) the U.S. Borrower shall pay to the Administrative Agent for account of the
Administrative Agent the $3,500 processing and recordation fee for each
assignment effected pursuant to this Section 2.15(c).

The assignments provided for in this Section 2.15(c) shall be effected on the
relevant Assignment Date in accordance with Section 9.07 and pursuant to one or
more Assignments and Acceptances. After giving effect to such assignments, each
Assignee shall have a Commitment hereunder (which, if such Assignee was a Lender
hereunder immediately prior to giving effect to such assignment, shall be in
addition to such Assignee’s existing Commitment) in an amount equal to the
amount of its Assumed Commitment representing a Commitment. Upon any such
termination or assignment, such Assignor shall cease to be a party hereto but
shall continue to be obligated under Section 8.05 and be entitled to the
benefits of Section 9.04, as well as to any fees and other amounts accrued for
its account under Sections 2.05, 2.12 or 3.05 and not yet paid.

(d) For purposes of this Section 2.15 the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Assigned Commitments” means the Commitments of Non-Extending Lenders to be
replaced pursuant to Section 2.15(b)(ii)(2)(Y).

 

47



--------------------------------------------------------------------------------

“Assignees” means, at any time, Increasing Lenders and, if the Assigned
Commitments exceed the aggregate amount of the Proposed Additional Commitments,
one or more New Lenders.

“Assignment Date” means the Anniversary Date or such earlier date as shall be
acceptable to the U.S. Borrower, the relevant Assignors, the relevant Assignees
and the Administrative Agent.

“Assignors” means, at any time, the Lenders to be replaced by the U.S. Borrower
pursuant to Section 2.15(b)(ii)(2)(Y).

The “Assumed Commitment” of each Assignee shall be determined as follows:

(a) If the aggregate amount of the Proposed Additional Commitments of all of the
Increasing Lenders shall exceed the aggregate amount of the Assigned
Commitments, then (i) the amount of the Assumed Commitment of each Increasing
Lender shall be equal to (x) the aggregate amount of the Assigned Commitments
multiplied by (y) a fraction, the numerator of which is equal to such Increasing
Lender’s Commitment as then in effect and the denominator of which is the
aggregate amount of the Commitments of all Increasing Lenders as then in effect;
and (ii) no New Lender shall become a Lender hereunder pursuant to
Section 2.15(c).

(b) If the aggregate amount of the Proposed Additional Commitments of all of the
Increasing Lenders shall be less than or equal to the aggregate amount of the
Assigned Commitments, then: (i) the amount of the Assumed Commitment of each
Increasing Lender shall be equal to such Increasing Lender’s Proposed Additional
Commitment; and (ii) the excess, if any, of the aggregate amount of the Assigned
Commitments over the aggregate amount of the Proposed Additional Commitments
shall be allocated among New Lenders in such a manner as the U.S. Borrower and
the Administrative Agent may agree.

“Share” means, as to any Assignee, a fraction the numerator of which is equal to
such Assignee’s Assumed Commitment and the denominator of which is the aggregate
amount of the Assumed Commitments of all the Assignees.

ARTICLE III

MAKING THE LOANS AND ISSUING THE LETTERS OF CREDIT

SECTION 3.01 Making the Revolving Loans.

 

48



--------------------------------------------------------------------------------

(a) Each Revolving Loan Borrowing shall be made on notice, given not later than
(x) 12:00 noon (New York City time, or, in the case of a Borrowing in an
Alternate Currency, London time) on the third (or, in the case of a Borrowing to
be denominated in an Alternate Currency, fourth) Business Day prior to the date
of a Eurocurrency Rate Loan Borrowing, and (y) 11:00 A.M. (New York City time)
on the day of a Base Rate Loan Borrowing, by the U.S. Borrower (on its own
behalf and on behalf of any Euro Borrower) to the Administrative Agent, which
shall give to each Lender prompt notice thereof by telecopier. Each notice of a
Revolving Loan Borrowing (a “Notice of Revolving Loan Borrowing”) shall be made
in writing, or orally and confirmed immediately in writing, by telecopier, telex
or cable, in substantially the form of Exhibit B-1 hereto, specifying therein
the requested (i) date of such Revolving Loan Borrowing (which shall be a
Business Day), (ii) Currency and Type of Revolving Loan comprising such
Revolving Loan Borrowing, (iii) aggregate amount of such Revolving Loan
Borrowing, (iv) in the case of a Revolving Loan Borrowing comprised of
Eurocurrency Rate Loans, the Interest Period for each such Revolving Loan, and
(v) the name of the Borrower (which shall be the U.S. Borrower or a Euro
Borrower). Each Lender shall (A) before 11:00 A.M. Local Time on the date of
such Borrowing (in the case of a Eurocurrency Rate Loan Borrowing) and
(B) before 1:00 P.M. (New York City time) on the date of such Borrowing (in the
case of a Base Rate Loan Borrowing), make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account for the relevant Currency in same day funds, such Lender’s
ratable portion of such Borrowing. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article IV, the Administrative Agent will make such funds available to the
relevant Borrower in such manner as the Administrative Agent and the U.S.
Borrower may agree; provided, however, that the Administrative Agent shall first
make a portion of such funds equal to the aggregate principal amount of any
Swing Loan and Letter of Credit Loans as to which a Borrower has received timely
notice made by the Swing Loan Lender or the Issuing Banks, as the case may be,
and by any other Lender and outstanding on the date of such Revolving Loan
Borrowing, plus interest accrued and unpaid thereon to and as of such date,
available to the Swing Loan Lender or the relevant Issuing Banks, as the case
may be, and such other Lenders for repayment of such Swing Loans and Letter of
Credit Loans.

(b) Anything in subsection (a) above to the contrary notwithstanding, the U.S.
Borrower may not select Eurocurrency Rate Loans for any Revolving Loan Borrowing
if the aggregate amount of such Revolving Loan Borrowing is less than $1,000,000
or the Foreign Currency Equivalent thereof.

(c) Subject to Sections 2.09(c) and 3.06, each Notice of Revolving Loan
Borrowing shall be irrevocable and binding on the U.S. Borrower and the relevant
Borrower. In the case of any Revolving Loan Borrowing by a Borrower which the
related Notice of Revolving Loan Borrowing specifies is to be comprised of
Eurocurrency Rate Loans, such Borrower shall indemnify each relevant Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or

 

49



--------------------------------------------------------------------------------

before the date specified in such Notice of Revolving Loan Borrowing for such
Revolving Loan Borrowing the applicable conditions set forth in Article IV,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Loan to be
made by such Lender as part of such Revolving Loan Borrowing when such Revolving
Loan, as a result of such failure, is not made on such date.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the time any Revolving Loan Borrowing is required to be made that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Revolving Loan Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of such Revolving Loan Borrowing in accordance with subsection (a) of
this Section 3.01 and the Administrative Agent may, in reliance upon such
assumption, make available to the relevant Borrower on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the Administrative Agent, such Lender and the
relevant Borrower severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of such
Borrower, the interest rate applicable at the time to Revolving Loans comprising
such Revolving Loan Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate, provided that such Borrower retains its rights against such Lender
with respect to any damages it may incur as a result of such Lender’s failure to
fund, and notwithstanding anything herein to the contrary, in no event shall
such Borrower be liable to such Lender or any other Person for the interest
payable by such Lender to the Administrative Agent pursuant to this sentence. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Revolving Loan as part of
such Revolving Loan Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Revolving Loan to be made by it as
part of any Revolving Loan Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Loan on the date of such
Revolving Loan Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Revolving Loan to be made by such other Lender on
the date of any Revolving Loan Borrowing.

SECTION 3.02 Making the Competitive Bid Loans.

(a) The U.S. Borrower may request a Competitive Bid Loan Borrowing under this
Section 3.02 by delivering to the Administrative Agent a notice (made in
writing, or orally and confirmed immediately in writing, by telecopier, telex or
cable) of a Competitive Bid Loan Borrowing (a “Notice of Competitive Bid Loan
Borrowing”), in substantially the form of Exhibit B-2 hereto, specifying the
date (which shall be a Business Day) and aggregate amount of the proposed
Competitive Bid Loan

 

50



--------------------------------------------------------------------------------

Borrowing, the maturity date for repayment of each Competitive Bid Loan to be
made as part of such Competitive Bid Loan Borrowing (which maturity date may not
be later than 180 days or six months, as applicable, after the date of such
Competitive Bid Loan Borrowing (or, if earlier, the Final Termination Date)),
the interest payment date or dates relating thereto), and any other terms to be
applicable to such Competitive Bid Loan Borrowing, not later than (i) 10:00 A.M.
New York time at least one Business Day prior to the date of the proposed
Competitive Bid Loan Borrowing, if the U.S. Borrower shall specify in the Notice
of Competitive Bid Loan Borrowing that the rates of interest to be offered by
the Lenders shall be fixed rates per annum and (ii) 12:00 noon New York time at
least four Business Days prior to the date of the proposed Competitive Bid Loan
Borrowing, if the U.S. Borrower shall instead specify in the Notice of
Competitive Bid Loan Borrowing a floating rate basis to be used by the Lenders
in determining the rates of interest to be offered by them. The Administrative
Agent shall in turn promptly notify each Lender of each request for a
Competitive Bid Loan Borrowing received by it from the U.S. Borrower by sending
such Lender a copy of the related Notice of Competitive Bid Loan Borrowing.

(b) Each Lender may, if, in its sole discretion, it elects to do so, irrevocably
offer to make one or more Competitive Bid Loans to the U.S. Borrower as part of
such proposed Competitive Bid Loan Borrowing at a rate or rates of interest
specified by such Lender in its sole discretion, by notifying the Administrative
Agent (which shall give prompt notice thereof to the U.S. Borrower), before
10:00 A.M. New York time (i) on the date of such proposed Competitive Bid Loan
Borrowing, in the case of a Notice of Competitive Bid Loan Borrowing delivered
pursuant to clause (i) of paragraph (a) above and (ii) three Business Days
before the date of such proposed Competitive Bid Loan Borrowing, in the case of
a Notice of Competitive Bid Loan Borrowing delivered pursuant to clause (ii) of
paragraph (a) above, of the minimum amount and maximum amount of each
Competitive Bid Loan which such Lender would be willing to make as part of such
proposed Competitive Bid Loan Borrowing (which amounts may, subject to the
proviso to the first sentence of Section 2.02(a), exceed such Lender’s
Commitment), the rate or rates of interest therefor and such Lender’s Applicable
Lending Office with respect to such Competitive Bid Loan; provided that if the
Administrative Agent in its capacity as a Lender shall, in its sole discretion,
elect to make any such offer, it shall notify the U.S. Borrower of such offer
before 9:00 A.M. New York time on the date on which notice of such election is
to be given to the Administrative Agent by the other Lenders. If any Lender
shall elect not to make such an offer, such Lender shall so notify the
Administrative Agent, before 10:00 A.M. New York time on the date on which
notice of such election is to be given to the Administrative Agent by the other
Lenders, and such Lender shall not be obligated to, and shall not, make any
Competitive Bid Loan as part of such Competitive Bid Borrowing; provided that
the failure by any Lender to give such notice shall not cause such Lender to be
obligated to make any Competitive Bid Loan as part of such proposed Competitive
Bid Loan Borrowing.

 

51



--------------------------------------------------------------------------------

(c) The U.S. Borrower shall, in turn, (i) before 11:30 A.M. New York time on the
date of such proposed Competitive Bid Loan Borrowing, in the case of a Notice of
Competitive Bid Loan Borrowing delivered pursuant to clause (i) of paragraph (a)
above and (ii) before 1:00 P.M. New York time three Business Days before the
date of such proposed Competitive Bid Loan Borrowing, in the case of a Notice of
Competitive Bid Loan Borrowing delivered pursuant to clause (ii) of
paragraph (b) above, either:

(i) cancel such Competitive Bid Loan Borrowing by giving the Administrative
Agent notice to that effect, or

(ii) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (b) above, in its sole discretion, by giving notice to the
Administrative Agent of the amount of each Competitive Bid Loan (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to the U.S. Borrower by the Administrative Agent on
behalf of such Lender for such Competitive Bid Loan pursuant to paragraph (b)
above) to be made by each Lender as part of such Competitive Bid Loan Borrowing,
and reject any remaining offers made by Lenders pursuant to paragraph (b) above
by giving the Administrative Agent notice to that effect.

(d) If the U.S. Borrower notifies the Administrative Agent that such Competitive
Bid Loan Borrowing is canceled pursuant to paragraph (c)(i) above, the
Administrative Agent shall give prompt notice thereof to the Lenders and such
Competitive Bid Loan Borrowing shall not be made.

(e) If the U.S. Borrower accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (c)(ii) above, the Administrative Agent shall in
turn promptly notify (i) each Lender that has made an offer as described in
paragraph (b) above, of the date and aggregate amount of such Competitive Bid
Loan Borrowing and whether or not any offer or offers made by such Lender
pursuant to paragraph (b) above have been accepted by the U.S. Borrower,
(ii) each Lender that is to make a Competitive Bid Loan as part of such
Competitive Bid Loan Borrowing, of the amount of each Competitive Bid Loan to be
made by such Lender as part of such Competitive Bid Loan Borrowing, and
(iii) each Lender that is to make a Competitive Bid Loan as part of such
Competitive Bid Loan Borrowing, upon receipt, that the Administrative Agent has
received forms of documents appearing to fulfill the applicable conditions set
forth in Article IV. Each Lender that is to make a Competitive Bid Loan as part
of such Competitive Bid Loan Borrowing shall, before 1:00 P.M. New York time on
the date of such Competitive Bid Loan Borrowing specified in the notice received
from the Administrative Agent pursuant to clause (i) of the preceding sentence
or any later time when such Lender shall have received notice from the
Administrative Agent pursuant to clause (iii) of the preceding sentence, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account for Dollars such Lender’s portion of
such Competitive Bid Loan Borrowing, in same day funds. Upon fulfillment of the
applicable conditions set forth in Article IV and

 

52



--------------------------------------------------------------------------------

after receipt by the Administrative Agent of such funds, the Administrative
Agent will make such funds available to the U.S. Borrower at the Administrative
Agent’s aforesaid address. Promptly after each Competitive Bid Loan Borrowing
the Administrative Agent will notify each Lender of the amount of the
Competitive Bid Loan Borrowing, the consequent Competitive Bid Loan Outstandings
and the dates upon which such Competitive Bid Loan Outstandings commenced and
will terminate.

(f) Following the making of each Competitive Bid Loan Borrowing, the U.S.
Borrower shall be in compliance with the limitation set forth in the proviso to
the first sentence of Section 2.02(a).

(g) Notwithstanding anything to the contrary in Section 2.02 or in the foregoing
provisions of this Section 3.02, no Lender whose Termination Date occurs prior
to the maturity date for any Competitive Bid Loan requested in a Notice of
Competitive Bid Loan Borrowing shall be entitled to receive or to make a quote
pursuant to such Notice of Competitive Bid Loan Borrowing or otherwise to
participate in such Competitive Bid Loan Borrowing.

(h) Upon the occurrence of each Competitive Bid Loan made as part of any
Competitive Bid Loan Borrowing, the available Commitment of each Lender (whether
or not such Lender made such Competitive Bid Loan as part of such Competitive
Bid Loan Borrowing) shall be reduced and deemed used for all purposes by an
amount equal to its pro rata share (determined based on the aggregate
Commitments of all Lenders having Termination Dates on or after the scheduled
maturity of such Competitive Bid Loan) of the aggregate Dollar amount (or Dollar
Equivalent, as the case may be) of such Competitive Bid Loan, it being
understood that the making by any Lender of a Competitive Bid Loan as part of
any Competitive Bid Loan Borrowing shall not affect such Lender’s several
obligation to make Loans in connection with future requests therefor by a
Borrower pursuant to the terms hereof.

SECTION 3.03 Making the Swing Loans, Etc.

(a) In order to request a Swing Loan, a Swing Loan Borrower shall telecopy (or
forward by electronic mail or similar means) to the Swing Loan Lender a duly
completed request in substantially the form of Exhibit G (Form of Swing Loan
Request), setting forth the requested amount, currency and date of such Swing
Loan (a “Swing Loan Request”), to be received by the Swing Loan Lender not later
than 12:00 p.m. (London time) on the day of the proposed borrowing. Subject to
the terms of this Agreement, the Swing Loan Lender agrees to make, on the date
of the relevant Swing Loan Request, a Swing Loan available to the Swing Loan
Borrower specified in such Swing Loan Request. The Swing Loan Lender shall not
be required to determine that, or take notice whether, the conditions precedent
set forth in Section 4.02 have been satisfied in connection with the making of
any Swing Loan.

(b) The Swing Loan Lender may demand at any time that each Lender pay in Dollars
to the Administrative Agent, for the account of the Swing Loan Lender, in

 

53



--------------------------------------------------------------------------------

the manner provided in clause (c) below, such Lender’s pro rata share of all or
a portion of the Dollar Equivalent of the outstanding Swing Loans, which demand
shall be made through the Administrative Agent, shall be in writing and shall
specify the outstanding principal amount of the Swing Loans demanded to be paid
and the Dollar Equivalent (as determined by the Swing Loan Lender) of such
outstanding principal amount if such Swing Loans are denominated in an Alternate
Currency.

(c) The Administrative Agent shall forward each demand referred to in clause
(b) above to each Lender on the day such demand is received by the
Administrative Agent (except that any such demand received by the Administrative
Agent after 2:00 p.m. (New York time) on any Business Day or on a day that is
not a Business Day shall not be required to be forwarded to the Lenders by the
Administrative Agent until the next succeeding Business Day), together with a
statement prepared by the Administrative Agent specifying the amount in Dollars
of each Lender’s pro rata share of the Dollar Equivalent of the aggregate
principal amount of the Swing Loans demanded to be paid pursuant to such demand,
and, notwithstanding whether or not the conditions precedent set forth in
Section 4.02 shall have been satisfied (which conditions precedent the Lenders
hereby irrevocably waive), each Lender shall, before 11:00 a.m. (New York time)
on the Business Day next succeeding the date of such Lender’s receipt of such
demand, make available to the Administrative Agent, in immediately available
funds in Dollars, for the account of the Swing Loan Lender, the amount specified
in such statement. Upon such payment by a Lender, such Lender shall, except as
provided in clause (d) below, be deemed to have made a Base Rate Loan in Dollars
in an amount equal to such payment to the relevant Swing Loan Borrower (and the
U.S. Borrower and the Swing Loan Borrowers hereby authorizes the making of such
Loan). The Administrative Agent shall use such funds to repay the Swing Loans to
the Swing Loan Lender. To the extent that any Lender fails to make such payment
available to the Administrative Agent for the account of the Swing Loan Lender,
the Swing Loan Borrowers shall repay such Swing Loan or Swing Loans, as the case
may be, on demand.

(d) If for any reason the Swing Loans cannot be refinanced by such Loans in
accordance with clause (c) above, each Lender shall acquire, without recourse or
warranty, an undivided participation in each Swing Loan otherwise required to be
repaid by such Lender pursuant to clause (c) above, which participation shall be
in a principal amount equal to such Lender’s pro rata share of the Dollar
Equivalent of such Swing Loan, by paying in Dollars to the Swing Loan Lender on
the date on which such Lender would otherwise have been required to make a
payment in respect of such Swing Loan pursuant to clause (c) above, in
immediately available funds, an amount equal to the Dollar Equivalent of such
Lender’s pro rata share of such Swing Loan (and, concurrently with such
acquisition, such Swing Loan shall be automatically converted to Dollars equal
to the Dollar Equivalent of such Swing Loan bearing interest at the Base Rate).
If all or part of such amount is not in fact made available by such Lender to
the Swing Loan Lender on such date, the Swing Loan Lender shall be entitled to
recover any such unpaid amount on demand from such Lender together with interest
accrued from such date at the

 

54



--------------------------------------------------------------------------------

Federal Funds Rate for the first Business Day after such payment was due and
thereafter at the rate of interest then applicable to Base Rate Loans.

(e) From and after the date on which any Lender (i) is deemed to have made a
Loan pursuant to clause (c) above with respect to any Swing Loan or
(ii) purchases an undivided participation interest in a Swing Loan pursuant to
clause (d) above, the Administrative Agent shall promptly distribute to such
Lender such Lender’s pro rata share of all payments of principal of and interest
received by the Administrative Agent on behalf of the Swing Loan Lender on
account of such Swing Loan (all of which such payments shall be made in Dollars,
regardless of the currency in which such Swing Loan was originally made) other
than those received from a Lender pursuant to clause (c) or (d) above. If any
payment received and so distributed by the Swing Loan Lender in respect of
principal or interest on any Swing Loan is required to be returned by the Swing
Loan Lender under any of the circumstances described in Section 9.05 (including
pursuant to any settlement entered into by the Swing Loan Lender in its
discretion), each Lender shall pay to the Swing Loan Lender its pro rata share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent shall make such demand
upon the request of the Swing Loan Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(f) The parties hereto acknowledge that the Swing Loan Lender may from time to
time make loans to any Swing Loan Borrower pursuant to an overdraft, autoborrow
or similar arrangement (the “Overdraft Facility”). The loans made pursuant to
the Overdraft Facility (the “Overdraft Advances”) shall be deemed Swing Loans
for all purposes hereof and shall be subject to all of the provisions hereof;
provided that (1) provisions relating to the fact that the Overdraft Facility is
an uncommitted facility shall prevail; (2) the borrowing procedures set forth in
the Overdraft Documents shall prevail in the event of any conflict between such
borrowing procedures and clause (a) above; (3) the optional prepayment
provisions set forth in the Overdraft Documents shall prevail in the event of
any conflict between such provisions and Section 2.07; (4) any mandatory
prepayment provisions set forth in the Overdraft Documents shall be in addition
to, and not in lieu of or replacement of, the mandatory prepayment provisions
set forth in Section 2.07; and (5) interest on each Overdraft Advance shall be
due and payable in arrears on each date set forth in the Overdraft Documents in
the event of any conflict between such interest payment dates and the interest
payment dates set forth herein.

(g) Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Loans pursuant to this Section 3.03 shall be absolute
and unconditional, and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the Swing Loan Lender, any Borrower or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default, or
(iii) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such funding of risk

 

55



--------------------------------------------------------------------------------

participations shall relieve or otherwise impair the obligation of any Swing
Loan Borrower to repay any Swing Loans made to it, together with interest as
provided herein.

(h) The Swing Loan Lender may resign at any time upon not less than 90 days’
prior written notice to the U.S. Borrower and the Administrative Agent, during
which period the Swing Loan Lender shall cooperate with the U.S. Borrower in
putting in place a new Swing Loan Lender designated by the U.S. Borrower and
acceptable to the Administrative Agent; provided that the Swing Loan Lender
shall retain all the rights and obligations of the Swing Loan Lender provided
for hereunder with respect to Swing Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Loans or fund risk participations in outstanding Swing Loans pursuant to
this Section 3.03. If no such Swing Loan Lender is appointed prior to the
effectiveness of such resignation, no Swing Loan Borrower shall be entitled to
request Swing Loans until such a Swing Loan Lender is appointed.

SECTION 3.04 Issuance of Letters of Credit.

(a) No Issuing Bank shall be under any obligation to Issue any Letter of Credit
upon the occurrence of any of the following:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Bank from Issuing
such Letter of Credit or any Requirement of Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the Issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuing Bank is not otherwise
compensated) not in effect on the date of this Agreement or that would result in
any unreimbursed loss, cost or expense that was not applicable, in effect or
known to such Issuing Bank as of the date of this Agreement and that such
Issuing Bank in good faith deems material to it;

(ii) such Issuing Bank shall have received any written notice of the type
described in clause (c) below;

(iii) after giving effect to the Issuance of such Letter of Credit, (A) the
aggregate Total Outstandings would exceed the aggregate of the Commitments in
effect at such time or (B) the Letter of Credit Obligations at such time would
exceed the Letter of Credit Sublimit;

(iv) any fees due in connection with any Issuance have not been paid;

 

56



--------------------------------------------------------------------------------

(v) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuing Bank;

(vi) such Letter of Credit is requested to be denominated in any currency other
than Dollars or (if requested by a Euro Borrower) Euros.

None of the Lenders (other than the Issuing Banks in their capacity as such)
shall have any obligation to Issue any Letter of Credit.

(b) In connection with the Issuance of each Letter of Credit, the U.S. Borrower
or a Euro Borrower, as applicable and appropriate, shall give the relevant
Issuing Bank and the Administrative Agent at least two Business Days’ prior
written notice, in substantially the form of Exhibit F (or in such other written
or electronic form as is acceptable to such Issuing Bank), of the requested
Issuance of such Letter of Credit (a “Letter of Credit Request”). Such notice
shall be irrevocable and shall specify the Issuing Bank of such Letter of
Credit, the currency of issuance and face amount of the Letter of Credit
requested, the date of Issuance of such requested Letter of Credit, the date on
which such Letter of Credit is to expire (which date shall be a Business Day)
and the Person for whose benefit the requested Letter of Credit is to be issued.
Such notice, to be effective, must be received by the relevant Issuing Bank and
the Administrative Agent not later than 11:00 a.m. (New York time) on the second
Business Day prior to the date of the requested Issuance of such Letter of
Credit.

(c) Subject to the satisfaction of the conditions set forth in this Section 3.04
and in Section 2.04, the relevant Issuing Bank shall, on the requested date,
Issue a Letter of Credit for the account of the applicable Borrower in
accordance with such Issuing Bank’s usual and customary business practices. No
Issuing Bank shall Issue any Letter of Credit in the period commencing on the
first Business Day after it receives written notice from any Lender that one or
more of the conditions precedent contained in Section 4.02 (Conditions Precedent
to Each Revolving Loan Borrowing, Swing Loan Borrowing and Letter of Credit
Issuance) shall not on such date be satisfied or duly waived and ending when
such conditions are satisfied or duly waived. The relevant Issuing Bank shall
not otherwise be required to determine that, or take notice whether, the
conditions precedent set forth in Section 4.02 (Conditions Precedent to Each
Revolving Loan Borrowing, Swing Loan Borrowing and Letter of Credit Issuance)
have been satisfied in connection with the Issuance of any Letter of Credit.

(d) If requested by the relevant Issuing Bank, prior to the issuance of each
Letter of Credit by such Issuing Bank, and as a condition of such Issuance and
of the participation of each Lender in the Letter of Credit Obligations arising
with respect thereto in accordance with clause (f) below, the applicable
Borrower shall have delivered to such Issuing Bank a letter of credit
reimbursement agreement, in such form as the Issuing Bank may employ in its
ordinary course of business for its own account (a “Letter of Credit
Reimbursement Agreement”), signed by such Borrower, and such other documents or
items as may be required pursuant to the terms thereof. In the event of any

 

57



--------------------------------------------------------------------------------

conflict between the terms of any Letter of Credit Reimbursement Agreement and
this Agreement, the terms of this Agreement shall govern.

(e) Each Issuing Bank shall:

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing, which writing may be a telecopy or electronic
mail) of the Issuance of a Letter of Credit Issued by it, of all drawings under
a Letter of Credit Issued by it and the payment (or the failure to pay when due)
by the applicable Borrower of any Reimbursement Obligation when due, other than
drawings under Letters of Credit issued to support the IRB Obligations and
reimbursement payments in respect thereof that are made when due (which notice,
the Administrative Agent shall promptly transmit by telecopy, electronic mail or
similar transmission to each Lender);

(ii) upon the request of any Lender, furnish to such Lender, copies of any
Letter of Credit Reimbursement Agreement to which such Issuing Bank is a party
and such other documentation as may reasonably be requested by such Lender; and

(iii) no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and the U.S. Borrower
separate schedules for Documentary Letters of Credit and Standby Letters of
Credit issued by it under the Letter of Credit Sub-Facility, in form and
substance reasonably satisfactory to the Administrative Agent, setting forth the
aggregate Letter of Credit Obligations outstanding at the end of each month and
any information requested by the U.S. Borrower or the Administrative Agent
relating thereto.

(f) Immediately upon the issuance by an Issuing Bank of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuing Bank
shall be deemed to have sold and transferred to each Lender, and each Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from such Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s pro rata share of the Commitments,
in such Letter of Credit and the obligations of the applicable Borrower with
respect thereto (including all Letter of Credit Obligations with respect
thereto) and any security therefor and guaranty pertaining thereto.

(g) Each Borrower agrees to pay to the Issuing Bank of any Letter of Credit the
Dollar Equivalent of the amount of all Reimbursement Obligations owing to such
Issuing Bank under any Letter of Credit issued for its account no later than the
date that is the next succeeding Business Day after such Borrower receives
written notice from such Issuing Bank that payment has been made under such
Letter of Credit (the

 

58



--------------------------------------------------------------------------------

“Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that such Borrower may have at any time against such Issuing Bank or any
other Person.

(h) In the event that any Issuing Bank makes any payment under any Letter of
Credit and the applicable Borrower shall not have repaid the Dollar Equivalent
of such amount to such Issuing Bank pursuant to clause (g) or any such payment
by such Borrower is rescinded or set aside for any reason, such Reimbursement
Obligation shall be payable on demand with interest thereon computed (i) from
the date on which such Reimbursement Obligation arose to the Reimbursement Date,
at the rate of interest applicable during such period to Revolving Loans that
are Base Rate Loans and (ii) from the Reimbursement Date until the date of
repayment in full, at the rate of interest applicable during such period to past
due Revolving Loans that are Base Rate Loans, and such Issuing Bank shall
promptly notify the Administrative Agent, which shall promptly notify each
Lender of such failure, and each Lender shall promptly and unconditionally pay
to the Administrative Agent for the account of such Issuing Bank the amount of
such Lender’s pro rata share of such payment in Dollars (based upon the Dollar
Equivalent of such amount on the date of such payment) and in immediately
available funds. If the Administrative Agent so notifies such Lender prior to
11:00 a.m. (New York time) on any Business Day, such Lender shall make available
to the Administrative Agent for the account of such Issuing Bank its pro rata
share of the amount of such payment on such Business Day in immediately
available funds. Upon such payment by a Lender, such Lender shall, except during
the continuance of a Default or Event of Default under Section 7.01(e) (Events
of Default) and notwithstanding whether or not the conditions precedent set
forth in Section 4.02 (Conditions Precedent to Each Revolving Loan Borrowing,
Swing Loan Borrowing and Letter of Credit Issuance) shall have been satisfied
(which conditions precedent the Lenders hereby irrevocably waive), be deemed to
have made a Revolving Loan to applicable Borrower in the principal amount of
such payment. Whenever any Issuing Bank receives from the U.S. Borrower a
payment of a Reimbursement Obligation as to which the Administrative Agent has
received for the account of such Issuing Bank any payment from a Lender pursuant
to this clause (h), such Issuing Bank shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each Lender, in immediately
available funds, an amount equal to such Lender’s pro rata share of the amount
of such payment adjusted, if necessary, to reflect the respective amounts the
Lenders have paid in respect of such Reimbursement Obligation.

(i) If and to the extent such Lender shall not have so made its pro rata share
of the amount of the payment required by clause (h) above, as applicable,
available to the Administrative Agent for the account of such Issuing Bank, such
Lender agrees to pay to the Administrative Agent for the account of such Issuing
Bank forthwith on demand any such unpaid amount together with interest thereon,
for the first Business Day after payment was first due at the Federal Funds Rate
and, thereafter until such amount is repaid to the Administrative Agent for the
account of such Issuing Bank, at the rate per annum applicable to Base Rate
Loans under the Facility.

 

59



--------------------------------------------------------------------------------

(j) Each Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Lenders to make payments to the Administrative Agent for the
account of the Issuing Banks with respect to Letters of Credit shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, under any and all circumstances
whatsoever, including the occurrence of any Default or Event of Default, and
irrespective of any of the following:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, set off, defense or other right that such
Borrower, any other party guaranteeing, or otherwise obligated with, such
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any other Lender or any other Person, whether
in connection with this Agreement, any other Loan Document or any other related
or unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the other Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 3.04 or
Section 2.04, constitute a legal or equitable discharge of such Borrower’s
obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuing Bank under
any resulting liability to the applicable Borrower or any Lender. In determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof, the Issuing Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit, the Issuing Bank may rely exclusively on the
documents presented to it under such Letter of Credit as to any

 

60



--------------------------------------------------------------------------------

and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and any noncompliance in
any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of the Issuing Bank.

(k) Schedule 2.04 (Existing Letters of Credit) contains a schedule of all of the
letters of credit issued prior to the Effective Date for the account of the U.S.
Borrower. On the Effective Date (i) such letters of credit, to the extent
outstanding, shall be automatically and without further action by the parties
thereto converted to Letters of Credit issued pursuant to this Section 3.04 and
Section 2.04 for the account of the U.S. Borrower and subject to the provisions
hereof, and for this purpose the fees specified in Section 2.05(b) shall be
payable (in substitution for any fees set forth in the applicable letter of
credit reimbursement agreements or applications relating to such letters of
credit) as if such letters of credit had been issued on the Effective Date,
other than fees with respect to issuance, amendment or transfer that might
otherwise apply as the result of such letters of credit being treated as if
issued on the Effective Date, (ii) the amount of such letters of credit shall be
included in the calculation of Letter of Credit Obligations and (iii) all
liabilities of the U.S. Borrower with respect to such letters of credit shall
constitute Reimbursement Obligations and/or obligations under the Facility.

SECTION 3.05 Increased Costs.

(a) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurocurrency Rate Reserve Percentage, in each case as of the date of
determination thereof) in or in the interpretation of any law or regulation, in
each case as of the date hereof or (ii) the compliance with any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) which implements any introduction or change specified
in clause (i) above, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining Eurocurrency Rate Loans or
Swing Loans then the Borrowers shall from time to time, within ten Business Days
after written demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost incurred during the 90-day period prior to the date of such
demand. A certificate as to the amount of such increased cost, submitted to the
U.S. Borrower and the Administrative Agent by such Lender and showing in
reasonable detail the basis for the calculation thereof, shall be prima facie
evidence of such costs.

 

61



--------------------------------------------------------------------------------

(b) If any Lender determines that compliance with (i) the introduction of or any
change in or in the interpretation of, any law or regulation, in each case after
the date hereof, or (ii) any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) which implements
any introduction or change specified in clause (i) above, affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of this type, then, within ten Business Days after written demand by
such Lender (with a copy of such demand to the Administrative Agent), the
Borrowers shall from time to time pay to the Administrative Agent for the
account of such Lender, additional amounts sufficient to compensate such Lender
or such corporation in the light of such circumstances for such increase in
capital incurred during the six-month period prior to the date of such demand,
to the extent that such Lender reasonably determines such increase in capital to
be allocable to the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder. A certificate as to such amounts
submitted to the U.S. Borrower and the Administrative Agent by such Lender and
showing in reasonable detail the basis for the calculation thereof shall be
prima facie evidence of such costs.

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that no Borrower shall
be required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender notifies the U.S. Borrower of the
circumstances giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the
circumstances giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(d) Without limiting the effect of the foregoing, the Borrowers shall pay to
each Lender on the last day of each Interest Period so long as such Lender is
maintaining reserves against Eurocurrency Liabilities (or so long as such Lender
is maintaining reserves against any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Loans is
determined as provided in this Agreement or against any category of extensions
of credit or other assets of such Lender that includes any Eurocurrency Rate
Loans) an additional amount (determined by such Lender and notified to the U.S.
Borrower through the Administrative Agent) equal to the product of the following
for each Eurocurrency Rate Loan for each day during such Interest Period:

(i) the principal amount of such Eurocurrency Rate Loan outstanding on such day;
and

 

62



--------------------------------------------------------------------------------

(ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Eurocurrency Rate
Loan for such Interest Period as provided in this Agreement (less the Applicable
Margin) and the denominator of which is one minus the Eurocurrency Rate Reserve
Percentage in effect on such day minus (y) such numerator; and

(iii) 1/360.

(e) If the U.S. Borrower is required to pay any Lender any amounts under this
Section 3.05, the applicable Lender shall be an “Affected Person”, and the U.S.
Borrower shall have the rights set forth in Section 3.08 to replace such
Affected Person.

SECTION 3.06 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender or the Swing Loan Lender, as the case may be, shall notify the
Administrative Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for such Lender or
the Swing Loan Lender, as the case may be, or its Eurocurrency Lending Office to
perform its obligations hereunder to make Eurocurrency Rate Loans or Swing
Loans, as the case may be, or to fund or maintain Eurocurrency Rate Loans or
Swing Loans hereunder, as the case may be, then, subject to the provisions of
Section 3.08, (i) the obligation of such Lender to make Eurocurrency Rate Loans
hereunder or the obligations of the Swing Loan Lender to make Swing Loans
hereunder, as the case may be, shall be suspended until the first date on which
the circumstances causing such suspension cease to exist, (ii) any Eurocurrency
Rate Loans made or to be made by such Lender shall be converted automatically to
Base Rate Loans and any Swing Loans made or to be made by the Swing Loan Lender
shall be converted to Dollar Swing Loans and (iii) such Lender or the Swing Loan
Lender, as the case may be, shall be an “Affected Person”, and the U.S. Borrower
shall have the right set forth in Section 3.08 to replace such Affected Person.
In the event of such a suspension, such Lender or the Swing Loan Lender, as the
case may be, shall review the circumstances giving rise to such suspension at
least weekly and shall notify the U.S. Borrower, the Administrative Agent, the
Swing Loan Lender and the Lenders promptly of the end of such suspension, and
thereafter the U.S. Borrower shall be entitled to borrow Eurocurrency Rate Loans
from such Lender or any Swing Loan Borrower shall be entitled to borrow Swing
Loans from the Swing Loan Lender, as the case may be.

SECTION 3.07 Reasonable Efforts to Mitigate. Each Lender and the Swing Loan
Lender shall use its reasonable best efforts (consistent with its internal
policy and legal and regulatory restrictions) to minimize any amounts payable by
the Borrowers under Section 3.05 and to minimize any period of illegality
described in Section 3.06. Without limiting the generality of the foregoing,
each Lender and the Swing Loan Lender agrees that, to the extent reasonably
possible to such Lender or the Swing Loan Lender, as the case may be, it will
change its Eurocurrency Lending Office if such change would eliminate or reduce
amounts payable to it under Section 3.05 or eliminate any illegality of the type
described in Section 3.06, as the case may be. Each Lender and the Swing Loan
Lender further agrees to notify the U.S. Borrower promptly,

 

63



--------------------------------------------------------------------------------

but in any event within five Business Days, after such Lender or the Swing Loan
Lender, as the case may be, learns of the circumstances giving rise to such a
right to payment or such illegality have changed such that such right to payment
or such illegality, as the case may be, no longer exists.

SECTION 3.08 Right to Replace Affected Person or Lender.

(a) Replacement by the U.S. Borrower. In the event the Borrowers are required to
pay any Taxes with respect to an Affected Person pursuant to Section 2.12(c) or
any amounts with respect to an Affected Person pursuant to Section 3.05, or the
U.S. Borrower receives a notice from an Affected Person pursuant to
Section 3.06, the U.S. Borrower may elect, if such amounts continue to be
charged or such notice is still effective, to replace such Affected Person as a
party to this Agreement, provided that, concurrently therewith, (i) another
financial institution which is an Eligible Assignee and is reasonably
satisfactory to the U.S. Borrower and the Administrative Agent (or if the Lender
then serving as Administrative Agent is the Person to be replaced and the
Administrative Agent has resigned its position, the Lender becoming the
successor Administrative Agent) and satisfactory to the Issuing Banks and the
Swing Loan Lender (unless it is the Swing Loan Lender that is being replaced),
shall agree, as of such date, to purchase for cash and at par the Loans and
participation in Letters of Credit of the Affected Person, pursuant to an
Assignment and Acceptance and to become a Lender or the Swing Loan Lender, as
the case may be, for all purposes under this Agreement and to assume all
obligations (including all outstanding Loans) of the Affected Person to be
terminated as of such date and to comply with the requirements of Section 9.07
applicable to assignments (other than clause (a)(iv) thereof), and (ii) the U.S.
Borrower shall pay to such Affected Person in same day funds on the day of such
replacement all interest, fees and other amounts then due and owing to such
Affected Person by any Borrower hereunder to and including the date of
termination, including without limitation payments due such Affected Person
under Section 2.12, costs incurred under Section 3.05 or Section 9.15 and
payments owing under Section 9.04(c).

(b) Replacement by the Issuing Banks. In the event that S&P and Moody’s shall,
after the date that any Person becomes a Lender, downgrade the long-term
certificate of deposit ratings of such Lender, and the resulting ratings shall
be below BBB- and Baa3, respectively, or the equivalent, then the Issuing Banks
shall in consultation with the U.S. Borrower have the right, but not the
obligation, at their own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an Eligible Assignee, and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in Section 9.07 (other than
clause (a)(iv) thereof)) all the interests, rights and obligations in respect of
its Commitment to an Eligible Assignee; provided, however, that (x) no such
assignment shall conflict with any law, rule or regulation or order of any
governmental authority and (y) the Issuing Banks or such Eligible Assignee, as
the case may be, shall pay to such Lender in same day funds on the date of such
assignment the principal of and interest accrued to the date of payment on the
Loans made by such Lender and such Lender’s participation in any Letters of
Credit hereunder and all other amounts accrued

 

64



--------------------------------------------------------------------------------

for such Lender’s account or owed to it hereunder. Upon any such termination or
assignment, such Lender shall cease to be a party hereto but shall continue to
be obligated under Section 8.05 and be entitled to the benefits of Section 9.04,
as well as to any fees and other amounts accrued for its account under
Sections 2.05, 2.12 or 3.05 and not yet paid.

SECTION 3.09 Use of Proceeds. The Letters of Credit and the proceeds of the
Loans shall be available (and each Borrower agrees that it shall use such
proceeds) for general corporate purposes (including, without limitation,
commercial paper backup and refinancing of the existing debt of the Borrowers
under the Existing Credit Agreement) of the U.S. Borrower and its Subsidiaries;
provided that neither any Lender nor the Administrative Agent shall have any
responsibility for the use of any of the Letters of Credit or the proceeds of
Loans.

ARTICLE IV

CONDITIONS OF LENDING

SECTION 4.01 Conditions Precedent to Initial Borrowing. The obligation of each
Lender to make a Loan on the occasion of the initial Borrowing and of an Issuing
Bank to issue the initial Letter of Credit, whichever shall first occur, shall
be subject to the conditions precedent that, on a date (the “Effective Date”)
not later than August 28, 2007, the Administrative Agent shall have received the
following:

(a) Each of the following documents, which shall be dated the Effective Date and
in form and substance satisfactory to the Administrative Agent:

(i) This Agreement, duly executed and delivered by each of the Borrowers.

(ii) Upon request of any Lender, the Revolving Loan Notes payable by the U.S.
Borrower and any Euro Borrower to the order of each such Lender.

(iii) Certified copies of (x) the charter and by-laws of each Borrower, (y) the
resolutions of the Board of Directors (or equivalent governing body) of each
Borrower authorizing and approving this Agreement, the Guaranty and the Notes
and the transactions contemplated by the Loan Documents, and (z) all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to the Loan Documents.

(iv) A certificate of the Secretary or an Assistant Secretary of each Borrower
certifying the names and true signatures of the officers of each Borrower
authorized to sign this Agreement, the Guaranty and the Notes and the other
documents to be delivered hereunder.

 

65



--------------------------------------------------------------------------------

(v) A favorable opinion of Morgan, Lewis & Bockius LLP U.S. counsel to the
Borrowers, substantially in the form of Exhibit D and covering such other
matters relating hereto as any Lender, through the Administrative Agent, may
reasonably request.

(vi) A certificate of a senior officer of the U.S. Borrower to the effect that
(x) the representations and warranties contained in Article V are correct (other
than any such representations or warranties which, by their terms, refer to a
prior date) and (y) no event has occurred and is continuing which constitutes a
Default.

(vii) Such other certificates, documents, agreements and information respecting
any Borrower as any Lender through the Administrative Agent may reasonably
request.

(b) Confirmation that (1) the U.S. Borrower has paid all accrued fees and
expenses of the Administrative Agent and the Lenders hereunder (including the
fees and expenses of counsel to the Administrative Agent to the extent then
payable), together with all accrued but unpaid fees and expenses under the
Existing Credit Agreement, (2) the U.S. Borrower has paid in full the accrued
and unpaid interest on the Loans and the Notes, in each case as defined in, and
all other amounts whatsoever payable under, the Existing Credit Agreement,
(3) the Existing Credit Agreement has been terminated and is no longer in effect
and (4) all Existing Letters of Credit have become Letters of Credit pursuant to
Section 3.04(k).

SECTION 4.02 Conditions Precedent to Each Revolving Loan Borrowing, Swing Loan
Borrowing and Letter of Credit Issuance. The obligation of each Lender to make a
Loan (other than a Swing Loan or a Letter of Credit Loan made by a Lender
pursuant to Section 3.03 or 3.04(b)) or a Competitive Bid Loan) on the occasion
of each Borrowing (including the initial Borrowing), and the right of the
Borrowers to request a Swing Loan Borrowing or the issuance of a Letter of
Credit, shall be subject to the further conditions precedent that:

(a) in the case of the first Borrowing by a Euro Borrower, (other than FMC
Finance B.V. and FMC Foret S.A.) the U.S. Borrower shall have furnished to the
Administrative Agent such Revolving Loan Notes, corporate documents,
resolutions, certifications, legal opinions and other items relating to such
Euro Borrower as the Administrative Agent may reasonably require, and

(b) on the date of such Borrowing or issuance of a Letter of Credit the
following statements shall be true (and the acceptance by a Borrower of the
proceeds of such Borrowing or of such Letter of Credit shall constitute a
representation and warranty by such Borrower that on the date of such Borrowing
or issuance such statements are true):

 

66



--------------------------------------------------------------------------------

(i) The representations and warranties contained in Article V (except the
Excluded Representations) are correct in all material respects on and as of the
date of such Borrowing or issuance, before and after giving effect to such
Borrowing or issuance and to the application of the proceeds therefrom, as
though made on and as of such date, other than any such representations or
warranties that, by their terms, refer to a date other than the date of such
Borrowing or issuance, which are true and correct as of such earlier date; and

(ii) No event has occurred and is continuing, or would result from such
Borrowing or issuance or from the application of the proceeds therefrom, which
constitutes a Default;

SECTION 4.03 Conditions Precedent to Each Competitive Bid Loan Borrowing. The
obligation of each Lender which is to make a Competitive Bid Loan on the
occasion of a Competitive Bid Loan Borrowing (including the initial Competitive
Bid Loan Borrowing) to make such Competitive Bid Loan as part of such
Competitive Bid Loan Borrowing is subject to the conditions precedent that:

(a) the Administrative Agent shall have received the written confirmatory Notice
of Competitive Bid Loan Borrowing with respect thereto;

(b) on or before the date of such Competitive Bid Loan Borrowing, but prior to
such Competitive Bid Loan Borrowing, the Administrative Agent shall have
received a Competitive Bid Loan Note payable to the order of such Lender for
each of the one or more Competitive Bid Loans to be made by such Lender as part
of such Competitive Bid Loan Borrowing, in a principal amount equal to the
principal amount of the Competitive Bid Loan to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Loan in
accordance with Sections 2.02 and 3.02; and

(c) on the date of such Competitive Bid Loan Borrowing, the following statements
shall be true (and the acceptance by the U.S. Borrower of the proceeds of such
Competitive Bid Loan Borrowing shall constitute a representation and warranty by
the U.S. Borrower that on the date of such Competitive Bid Loan Borrowing such
statements are true):

(i) The representations and warranties contained in Article V (except the
Excluded Representations) are correct in all material respects on and as of the
date of such Competitive Bid Loan Borrowing, before and after giving effect to
such Competitive Bid Loan Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date other than any such
representations or warranties which, by their terms, refer to a date other than
the date of such Competitive Bid Loan Borrowing; and

(ii) No event has occurred and is continuing, or would result from such
Competitive Bid Loan Borrowing or from the application of the proceeds
therefrom, which constitutes a Default.

 

67



--------------------------------------------------------------------------------

(d) On or before the date of such Competitive Bid Loan Borrowing, but prior to
such Competitive Bid Loan Borrowing, the Administrative Agent shall have
received such other documents as the Administrative Agent may reasonably request
or as any Lender participating in such Competitive Bid Loan may require as a
condition to its commitment in such Competitive Bid Loan.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The U.S. Borrower represents and warrants as follows:

SECTION 5.01 Corporate Existence; Compliance with Law.

Each of the U.S. Borrower and its Material Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign corporation and
in good standing under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
(c) has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its properties, to lease the property it operates under
lease and to conduct its business as now or currently proposed to be conducted,
(d) with respect to the U.S. Borrower and its Material Subsidiaries that are
Domestic Subsidiaries, is in compliance with its Constituent Documents, (e) is
in compliance with all applicable Requirements of Law except where the failure
to be in compliance would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect and (f) has all necessary licenses, permits, consents
or approvals from or by, has made all necessary filings with, and has given all
necessary notices to, each Governmental Authority having jurisdiction, to the
extent required for such ownership, operation and conduct, except for licenses,
permits, consents, approvals or filings that can be obtained or made by the
taking of ministerial action to secure the grant or transfer thereof or the
failure to obtain or make would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

SECTION 5.02 Corporate Power; Authorization; Enforceable Obligations.

(a) The execution, delivery and performance by each Borrower of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:

(i) are within such Borrower’s corporate, limited liability company, partnership
or other powers;

(ii) have been or, at the time of delivery thereof pursuant to Article IV
(Conditions of Lending) will have been, duly authorized by all

 

68



--------------------------------------------------------------------------------

necessary action, including the consent of shareholders, partners and members
where required;

(iii) do not and will not (A) contravene such Borrower’s or any of its
Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Borrower (including Regulations T, U and X
of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Borrower, (C) conflict with or result
in the breach of, or constitute a default under, or result in or permit the
termination or acceleration of, any Contractual Obligation of such Borrower or
any of its Subsidiaries, or (D) result in the creation or imposition of any Lien
upon any property of such Borrower or any of its Material Subsidiaries;

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those listed on Schedule 5.02 (Consents) and that have been or will
be, prior to the Effective Date, obtained or made, copies of which have been or
will be delivered to the Administrative Agent pursuant to
Section 4.01(a)(iii)(z), and each of which on the Effective Date will be in full
force and effect.

(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Borrower party thereto. This Agreement is, and the other Loan
Documents will be, when delivered hereunder, the legal, valid and binding
obligation of each Borrower party thereto, enforceable against such Borrower in
accordance with its terms.

SECTION 5.03 Financial Statements.

The Consolidated balance sheet of the U.S. Borrower and its Subsidiaries as at
December 31, 2006, and the related Consolidated statements of income, changes in
stockholders’ equity and cash flows of the U.S. Borrower and its Subsidiaries
for the fiscal year then ended, certified by the Borrowers’ Accountants, and the
Consolidated balance sheet of the U.S. Borrower and its Subsidiaries as at
June 30, 2007, and the related Consolidated statements of income and cash flows
of the U.S. Borrower and its Subsidiaries for the three months then ended,
copies of which have been furnished to each Lender, fairly present, subject, in
the case of said balance sheet as at June 30, 2007, and said statements of
income and cash flows for the three months then ended, to the absence of
footnote disclosure and normal recurring year-end audit adjustments, the
Consolidated financial condition of the U.S. Borrower and its Subsidiaries as at
such dates and the Consolidated results of the operations of the U.S. Borrower
and its Subsidiaries for the period ended on such dates, all in conformity with
GAAP.

SECTION 5.04 Material Adverse Change.

 

69



--------------------------------------------------------------------------------

Since December 31, 2006, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.

SECTION 5.05 Litigation.

Except as set forth on Schedule 5.05 (Litigation), there are no pending or, to
the knowledge of the U.S. Borrower, threatened actions, investigations or
proceedings affecting the U.S. Borrower or any of its Material Subsidiaries
before any court, Governmental Authority or arbitrator other than those that, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. The performance of any action by any Borrower required or contemplated
by any Loan Document is not restrained or enjoined (either temporarily,
preliminarily or permanently).

SECTION 5.06 Taxes.

The U.S. Borrower and each of its Material Subsidiaries have filed, have caused
to be filed or have been included in all tax returns (federal, state, local and
foreign) required to be filed and have paid (or have accrued any taxes shown
that are not due with the filing of such returns) all taxes shown thereon to be
due, together with applicable interest and penalties, except in any case where
the failure to file any such return or pay any such tax is not in any respect
material to the U.S. Borrower or the U.S. Borrower and its Subsidiaries taken as
a whole.

SECTION 5.07 Full Disclosure.

The information prepared or furnished by or on behalf of the U.S. Borrower in
connection with this Agreement or the consummation of the transactions
contemplated hereunder taken as a whole, including the information contained in
the Disclosure Documents, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein or herein in light of the time and circumstances under which they were
made, not misleading.

SECTION 5.08 Investment Company Act; Public Utility Holding Company Act.

Neither the U.S. Borrower nor any of its Material Subsidiaries is (a) an
“investment company” or an “affiliated Person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended or (b) a “holding company,” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” as each such term is defined and used in the Public Utility Holding
Company Act of 1935, as amended.

SECTION 5.09 ERISA.

 

70



--------------------------------------------------------------------------------

(a) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

(b) Neither the U.S. Borrower nor any of its ERISA Affiliates has been notified
by the sponsor of a Multiemployer Plan that it has incurred any Withdrawal
Liability, and neither the U.S. Borrower nor any of its ERISA Affiliates, to the
best of the U.S. Borrower’s knowledge and belief, is reasonably expected to
incur any Withdrawal Liability to any Multiemployer Plan, in each case other
than any Withdrawal Liability that would not have a Material Adverse Effect.

(c) Neither the U.S. Borrower nor any of its ERISA Affiliates has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
except where such reorganization or termination would not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.10 Environmental Matters.

Except as disclosed in the U.S. Borrower’s SEC filings filed on or prior to
June 30, 2007:

(a) The operations of the U.S. Borrower and each of its Material Subsidiaries
have been and are in compliance with all Environmental Laws, including obtaining
and complying with all required Permits required under or by Environmental Laws
(collectively, “Environmental Permits”), other than non-compliances that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

(b) None of the U.S. Borrower or any of its Material Subsidiaries or any real
property currently or, to the knowledge of the U.S. Borrower, previously owned,
operated or leased by or for the U.S. Borrower or any of its Material
Subsidiaries is subject to any pending or, to the knowledge of the U.S.
Borrower, threatened, claim, order, agreement, notice of potential liability or
is the subject of any pending or threatened proceeding or governmental
investigation under or pursuant to Environmental Laws other than those that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

(c) Except as disclosed on Schedule 5.10 (Environmental Matters), none of the
real property owned or operated by the U.S. Borrower or any of its Material
Subsidiaries that is a Domestic Subsidiary is a treatment, storage or disposal
facility requiring a Permit under the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq. and the regulations thereunder.

(d) There are no facts, circumstances or conditions arising out of or relating
to the operations or ownership of the U.S. Borrower or of real property owned,

 

71



--------------------------------------------------------------------------------

operated or leased by the U.S. Borrower or any of its Material Subsidiaries that
are not specifically included in the financial information furnished to the
Lenders other than those that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(e) As of the date hereof, no Environmental Lien has attached to any property of
the U.S. Borrower or any of its Material Subsidiaries and, to the knowledge of
the U.S. Borrower, no facts, circumstances or conditions exist that could
reasonably be expected to result in any such Lien attaching to any such
property.

SECTION 5.11 Ownership of Properties; Liens.

Each of the U.S. Borrower and its Material Subsidiaries has good title to, a
valid leasehold interest in, or other valid legal rights to use, all of the real
and personal property used in the ordinary course of its business, and none of
such property is subject to any Lien (other than as permitted by
Section 6.04(a)), except to the extent that the absence of such title, leasehold
interest or legal right, in the aggregate, would reasonably be expected to have
a Material Adverse Effect.

SECTION 5.12 OFAC.

The U.S. Borrower and its Subsidiaries are in compliance with applicable
regulations and executive orders administered by OFAC to the extent applicable
to such Person. The Letters of Credit and the proceeds of any Loan will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

ARTICLE VI

COVENANTS OF THE COMPANY

SECTION 6.01 Financial Covenants. So long as any obligations under this
Agreement or any Note shall remain unpaid, any Letter of Credit shall be
outstanding or any Lender shall have any Commitment hereunder, the U.S. Borrower
agrees with the Administrative Agent to each of the following, unless the
Required Lenders shall otherwise consent in writing:

(a) Maximum Leverage Ratio. The U.S. Borrower shall maintain, on the last day of
each Fiscal Quarter, a Leverage Ratio of not more than a ratio of 3.5 to 1.0.

(b) Minimum Interest Coverage Ratio. The U.S. Borrower shall maintain an
Interest Coverage Ratio, as determined as of the last day of each Fiscal
Quarter, for the four Fiscal Quarters ending on such day, of at least a minimum
ratio of 3.5 to 1.0.

 

72



--------------------------------------------------------------------------------

SECTION 6.02 Reporting Covenants. So long as any obligations under this
Agreement or any Note shall remain unpaid, any Letter of Credit shall be
outstanding or any Lender shall have any Commitment hereunder, the U.S. Borrower
agrees with the Administrative Agent to each of the following, unless the
Required Lenders shall otherwise consent in writing:

(a) Financial Statements. The U.S. Borrower shall furnish to the Administrative
Agent (with sufficient copies for each of the Lenders or in electronic, readable
and duplicable form) each of the following:

(i) Quarterly Reports. Within 45 days after the end of each Fiscal Quarter of
each Fiscal Year, financial information regarding the U.S. Borrower and its
Subsidiaries consisting of Consolidated unaudited balance sheets as of the close
of such quarter and the related statements of income and cash flows for such
quarter and that portion of the Fiscal Year ending as of the close of such
quarter, setting forth in comparative form the figures for the corresponding
period in the prior year, in each case certified by a Responsible Officer of the
U.S. Borrower as fairly presenting the Consolidated financial position of the
U.S. Borrower and its Subsidiaries as at the dates indicated and the results of
their operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

(ii) Annual Reports. Within 90 days after the end of each Fiscal Year, financial
information regarding the U.S. Borrower and its Subsidiaries consisting of
Consolidated balance sheets of the U.S. Borrower and its Subsidiaries as of the
end of such year and related statements of income, changes in stockholders’
equity and cash flows of the U.S. Borrower and its Subsidiaries for such Fiscal
Year, all prepared in conformity with GAAP and certified without qualification
as to the scope of the audit by the Borrowers’ Accountants, together with the
report of such accounting firm stating that (A) such Financial Statements fairly
present the Consolidated financial position of the U.S. Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except for changes with which the Borrower’s
Accountants shall concur and that shall have been disclosed in the notes to the
Financial Statements) and (B) the examination by the Borrower’s Accountants in
connection with such Consolidated Financial Statements has been made in
accordance with generally accepted auditing standards.

(iii) Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (i) or (ii) above, a certificate of a Responsible
Officer of the U.S. Borrower (each, a “Compliance Certificate”) (A) showing in
reasonable detail the calculations used in determining the Leverage Ratio and
demonstrating compliance with each of the financial covenants contained in
Section 6.01 (Financial Covenants) that is tested on a

 

73



--------------------------------------------------------------------------------

quarterly basis, and (B) stating that no Default or Event of Default has
occurred and is continuing or, if a Default or an Event of Default has occurred
and is continuing, stating the nature thereof and the action that the U.S.
Borrower proposes to take with respect thereto.

(b) Default Notices.

(i) As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Borrower has actual knowledge of the existence of any
Default, Event of Default or other event having had a Material Adverse Effect or
having any reasonable likelihood of causing or resulting in a Material Adverse
Change, the U.S. Borrower shall give the Administrative Agent notice specifying
the nature of such Default or Event of Default or other event, including the
anticipated effect thereof, which notice, if given by telephone, shall be
promptly confirmed in writing on the next Business Day; and

(ii) As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any of the U.S. Borrower or any of its Material
Subsidiaries has actual knowledge of the existence of any default under any
Indebtedness of the U.S. Borrower or any such Subsidiary which is outstanding in
a principal amount of at least $50,000,000 in the aggregate (but excluding
Indebtedness evidenced by the Notes), the U.S. Borrower shall give the
Administrative Agent notice specifying the nature of such default, including the
anticipated effect thereof, which notice, if given by telephone, shall be
promptly confirmed in writing on the next Business Day.

(c) Litigation. Promptly after the commencement thereof, the U.S. Borrower shall
give the Administrative Agent written notice of the commencement of all actions,
suits and proceedings before any domestic or foreign Governmental Authority or
arbitrator, affecting the U.S. Borrower or any of its Material Subsidiaries that
(i) seeks injunctive or similar relief that, if granted, would reasonably be
expected to have a Material Adverse Effect or (ii) in the reasonable judgment of
the U.S. Borrower or such Material Subsidiary, exposes the U.S. Borrower or such
Material Subsidiary to liability that, if adversely determined, would reasonably
be expected to have a Material Adverse Effect.

(d) SEC Filings; Press Releases. Promptly after the sending or filing thereof,
the U.S. Borrower shall send the Administrative Agent copies, electronic or
otherwise, of (i) all reports that the U.S. Borrower sends to its security
holders generally, (ii) all reports and registration statements that the U.S.
Borrower or any of its Material Subsidiaries files with the SEC or any national
or foreign securities exchange or the National Association of Securities
Dealers, Inc., (iii) all financial and other material press releases and
(iv) all other statements concerning material changes or developments in the
business of any Borrower made available by any Borrower to the public or any
other creditor.

 

74



--------------------------------------------------------------------------------

(e) ERISA Matters. The U.S. Borrower shall furnish the Administrative Agent
(with sufficient copies for each of the Lenders or in electronic, readable and
duplicable form) each of the following:

(i) promptly and in any event within 30 days after the U.S. Borrower or any
ERISA Affiliate knows or should reasonably know that any ERISA Event has
occurred, a statement of a principal financial officer of the U.S. Borrower
describing such ERISA Event and the action, if any, which the U.S. Borrower or
such ERISA Affiliate proposes to take with respect thereto;

(ii) promptly and in any event within 10 Business Days after receipt thereof by
the U.S. Borrower or any ERISA Affiliate, copies of each notice from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan where such action would have a Material Adverse Effect;

(iii) promptly and in any event within 20 Business Days after receipt thereof by
the U.S. Borrower or any ERISA Affiliate from the sponsor of a Multiemployer
Plan, a copy of each notice received by the U.S. Borrower or any ERISA Affiliate
(1) that it has incurred a Withdrawal Liability to a Multiemployer Plan, (2) of
the reorganization or termination, within the meaning of Title IV of ERISA, of
any Multiemployer Plan or (3) the amount of liability incurred, or which may be
incurred, by the U.S. Borrower or any ERISA Affiliate in connection with any
event described in clause (1) or (2) above.

(f) Other Information. The U.S. Borrower shall provide the Administrative Agent
and each requesting Lender with such other information respecting the business,
properties, condition, financial or otherwise, or operations of the U.S.
Borrower or any of its Subsidiaries as the Administrative Agent or such Lender
through the Administrative Agent may from time to time reasonably request.

SECTION 6.03 Affirmative Covenants. So long as any obligations under this
Agreement or any Note shall remain unpaid, any Letter of Credit shall be
outstanding or any Lender shall have any Commitment hereunder, the U.S. Borrower
agrees with the Administrative Agent to each of the following, unless the
Required Lenders shall otherwise consent in writing:

(a) Preservation of Corporate Existence, Etc. The U.S. Borrower shall, and shall
cause each of its Material Subsidiaries to, preserve and maintain its legal
existence, rights (charter and statutory) and franchises, except as permitted by
Section 6.04(b) (Restrictions on Fundamental Changes).

(b) Compliance with Laws, Etc. The U.S. Borrower shall, and shall cause each of
its Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, including ERISA and Environmental Laws, except

 

75



--------------------------------------------------------------------------------

where the failure so to comply would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c) Conduct of Business. The U.S. Borrower shall, and shall cause each of its
Subsidiaries to, (a) conduct its business in the ordinary course consistent with
past practice and (b) use its reasonable efforts, in the ordinary course and
consistent with past practice, to preserve its business and the goodwill and
business of the customers, advertisers, suppliers and others having business
relations with the U.S. Borrower or any of its Subsidiaries, except in each case
where the failure to comply with the covenants in each of clauses (a) and
(b) above would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(d) Payment of Taxes, Etc. The U.S. Borrower shall, and shall cause each of its
Material Subsidiaries to, pay and discharge before the same shall become
delinquent, all U.S. federal taxes and all other material and lawful
governmental claims, taxes, assessments, charges and levies, except where
contested in good faith, by proper proceedings and adequate reserves therefor
have been established on the books of the U.S. Borrower or the appropriate
Subsidiary in conformity with GAAP.

(e) Maintenance of Insurance. The U.S. Borrower shall maintain for itself, and
cause to be maintained for each of its Material Subsidiaries, insurance with
responsible and reputable insurance companies or associations in such amounts
(subject to customary retentions and deductibles) and covering such risks as is
usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the U.S. Borrower or such
Subsidiary operates.

(f) Access. The U.S. Borrower shall from time to time permit the Administrative
Agent and the Lenders, or any agents or representatives thereof, within two
Business Days after written notification of the same (except that during the
continuance of an Event of Default, no such notice shall be required) to
(i) examine and make copies of and abstracts from the records and books of
account of the U.S. Borrower and each of its Material Subsidiaries, (ii) visit
the properties of the U.S. Borrower and each of its Material Subsidiaries,
(iii) discuss the affairs, finances and accounts of the U.S. Borrower and each
of its Material Subsidiaries with any of their respective officers or directors
and (iv) communicate directly with any of its certified public accountants
(including the Borrowers’ Accountants). The U.S. Borrower shall authorize its
certified public accountants (including the Borrowers’ Accountants) to disclose
to the Administrative Agent or any Lender any and all financial statements and
other information of any kind, as the Administrative Agent or any Lender
reasonably requests from the U.S. Borrower and that such accountants may have
with respect to the business, financial condition, results of operations or
other affairs of the U.S. Borrower or any of its Material Subsidiaries; provided
that any such disclosures shall be considered Confidential Information governed
by Section 9.11 hereof.

(g) Keeping of Books. The U.S. Borrower shall, and shall cause each of its
Material Subsidiaries to, keep proper books of record and account, in which full
and

 

76



--------------------------------------------------------------------------------

correct entries shall be made in conformity with GAAP of all financial
transactions and the assets and business of the U.S. Borrower and each such
Material Subsidiary.

(h) Maintenance of Properties, Etc. The U.S. Borrower shall, and shall cause
each of its Material Subsidiaries to, maintain and preserve (a) in good working
order and condition all of its properties necessary in the conduct of its
business, (b) all rights, permits, licenses, approvals and privileges (including
all Permits) used or useful or necessary in the conduct of its business and
(c) all registered patents, trademarks, trade names, copyrights and service
marks with respect to its business, except where failure to so maintain and
preserve the items set forth in clauses (a), (b) and (c) above would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(i) Application of Proceeds. The entire amount of the Letters of Credit or the
proceeds of the Loans shall be used by the Borrowers (i) to refinance the
existing debt of the Borrowers under the Existing Credit Agreement, (ii) pay any
related transaction costs, fees and expenses and (iii) for general corporate
purposes, including commercial paper backstop.

(j) Environmental. The U.S. Borrower shall, and shall cause all of its Material
Subsidiaries to, comply in all material respects with Environmental Laws and,
without limiting the foregoing, the U.S. Borrower shall, at its sole cost and
expense, upon receipt of any notification or otherwise obtaining knowledge of
any Release or other event that has any reasonable likelihood of the U.S.
Borrower and its Material Subsidiaries incurring material Environmental
Liabilities and Costs, (a) conduct or pay for consultants to conduct, such tests
or assessments of environmental conditions at such operations or properties as
the U.S. Borrower deems appropriate under the circumstances and (b) take such
Remedial Action and undertake such investigation or other action as required by
Environmental Laws or as any Governmental Authority requires or as is
appropriate and consistent with good business practice to address the Release or
event and otherwise ensure compliance with Environmental Laws.

(k) Post-Closing Matters. The Borrowers shall comply with the terms and
conditions set forth on Schedule 6.03(k) within the time periods specified in
such schedule, which such time periods may be extended by the Administrative
Agent, in its sole discretion.

SECTION 6.04 Negative Covenants. So long as any obligations under this Agreement
or any Note shall remain unpaid, any Letter of Credit shall be outstanding or
any Lender shall have any Commitment hereunder, the U.S. Borrower agrees with
the Administrative Agent to each of the following, unless the Required Lenders
shall otherwise consent in writing:

(a) Liens, Etc. The U.S. Borrower shall not, and shall not permit any of its
Material Subsidiaries to, create or suffer to exist, any Lien upon or with
respect to any of their respective properties or assets, whether now owned or
hereafter acquired, or

 

77



--------------------------------------------------------------------------------

assign, or permit any of its Subsidiaries to assign, any right to receive
income, except for the following:

(i) Liens existing on the date of this Agreement and disclosed on Schedule
6.04(a) (Existing Liens);

(ii) Customary Permitted Liens of the U.S. Borrower and the U.S. Borrower’s
Material Subsidiaries;

(iii) purchase money Liens granted by the U.S. Borrower or any Material
Subsidiary of the U.S. Borrower (including Liens arising pursuant to Capital
Leases and purchase money mortgages or security interests securing Indebtedness
representing or financing the purchase price of equipment (or improvements to
existing equipment) acquired by the U.S. Borrower or any Material Subsidiary of
the U.S. Borrower) and limited in each case to the property purchased with the
proceeds of such purchase money Indebtedness or subject to such Capital Lease;

(iv) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (i) or (iii) above or this
clause (iv) without any change in the assets subject to such Lien;

(v) Liens in favor of lessors securing operating leases permitted hereunder;

(vi) Liens on any tangible or intangible asset or property of a Foreign
Subsidiary securing the Foreign Credit Lines of such Foreign Subsidiary or a
refinancing thereof;

(vii) Liens created in connection with a Receivables Transaction; provided,
however, that the aggregate outstanding amount of all Indebtedness secured by
such Liens created pursuant to this paragraph (vii) does not exceed
$500,000,000; and

(viii) Liens that are not otherwise permitted by the foregoing clauses of this
Section 6.04(a) securing obligations or other liabilities of any Subsidiary;
provided, however, that the aggregate outstanding amount of all such obligations
and liabilities shall not exceed $100,000,000 at any time.

(b) Restriction on Fundamental Changes. The U.S. Borrower shall not, and shall
not permit any of its Material Subsidiaries to:

(i) merge or consolidate with or into, or

(ii) convey, transfer, lease or otherwise dispose of (whether in one transaction
or a series of transactions) all or substantially all of the property

 

78



--------------------------------------------------------------------------------

(whether now owned or hereafter acquired) of the U.S. Borrower and its
Subsidiaries, taken as a whole, to, or

(iii) convey, transfer, lease or otherwise dispose of (whether in one
transaction or a series of transactions, and whether by or pursuant to merger,
consolidation or any other arrangement), any property (whether now owned or
hereafter acquired) essential to the conduct of the U.S. Borrower and its
Subsidiaries, taken as a whole, to, or

(iv) enter into any partnership, joint venture, syndicate, pool or other
combination with,

any Person; provided, however, that so long as no Default shall have occurred
and then be continuing or would result therefrom,

(A) the U.S. Borrower may merge or consolidate with another Person so long as
the U.S. Borrower is the surviving entity; and

(B) any domestic Material Subsidiary may merge or consolidate with the U.S.
Borrower or another domestic Material Subsidiary, so long as (1) the surviving
entity is a domestic corporation and (2) the Person surviving such consolidation
or merger (other than a consolidation or merger with or into the U.S. Borrower)
is a domestic Material Subsidiary.

(c) Change in Nature of Business. The U.S. Borrower shall not, and shall not
permit any of its Subsidiaries to, make any material change in the nature or
conduct of FMC’s Business, whether in connection with a transaction permitted by
Section 6.04(b) or otherwise.

(d) Modification of Constituent Documents. The U.S. Borrower shall not, nor
shall it permit any of its Subsidiaries to, change its capital structure
(including in the terms of its outstanding Stock) or otherwise amend its
Constituent Documents, except for changes and amendments that would not
reasonably be expected to have a Material Adverse Effect.

(e) Accounting Changes; Fiscal Year. The U.S. Borrower shall not change its
(a) accounting treatment and reporting practices or tax reporting treatment,
except as required or permitted by GAAP, or (b) Fiscal Year.

(f) Margin Regulations. The U.S. Borrower shall not, and shall not permit any of
its Material Subsidiaries to, use all or any portion of the proceeds of any
credit extended hereunder to purchase or carry margin stock (within the meaning
of Regulation U of the Federal Reserve Board) in contravention of Regulation U
of the Federal Reserve Board.

 

79



--------------------------------------------------------------------------------

(g) No Speculative Transactions. The U.S. Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any Hedging Contract solely for
speculative purposes or other than for the purpose of hedging risks associated
with the businesses of the U.S. Borrower and its Material Subsidiaries, as done
in the ordinary course of such businesses.

(h) Compliance with ERISA. The U.S. Borrower shall not cause or permit to occur,
and shall not permit any of its ERISA Affiliates to cause or permit to occur,
(a) an event that could result in the imposition of a Lien under Section 412 of
the Code or Section 302 or 4068 of ERISA or (b) ERISA Events that would have a
Material Adverse Effect in the aggregate.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)(i) Any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when the same becomes due and payable; or (ii) any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
payment under any Loan Document, for a period of three Business Days after the
same becomes due and payable; or

(b) Any representation or warranty made or deemed made by any Borrower herein or
by any Borrower (or any of its officers) under or in connection with any Loan
Document shall prove to have been incorrect in any material respect when made or
deemed made; or

(c) The U.S. Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 6.01, Section 6.02(a) or (b), Section 6.03(a) or
(i) or Section 6.04, or (ii) any other term, covenant or agreement contained in
this Agreement on its part to be performed or observed if the failure to perform
or observe such other term, covenant or agreement shall remain unremedied for
30 days after written notice thereof shall have been given to the U.S. Borrower
by the Administrative Agent or the Required Lenders; or

(d)(i) The U.S. Borrower or any of its Material Subsidiaries shall fail to pay
any principal of or premium or interest on any Indebtedness which is outstanding
in a principal amount of at least $50,000,000 in the aggregate (but excluding
Indebtedness evidenced by the Notes) of the U.S. Borrower or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness, (ii) any such
Indebtedness shall become or be declared to be due

 

80



--------------------------------------------------------------------------------

and payable, or be required to be prepaid or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof
and the U.S. Borrower or such Subsidiary shall have failed to make such payment
or effect such repurchase, and such failure shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Indebtedness, or (iii) any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Indebtedness, if the
effect of such event or condition is to accelerate the maturity of such
Indebtedness, provided that any required notice of such event or condition shall
have been given or any applicable grace period shall have expired; provided,
however, that if there is acceleration of any Indebtedness which is included
under this clause (d) solely because of a Guarantee by the U.S. Borrower or one
of its Material Subsidiaries, an Event of Default will not exist under this
clause (d) so long as the U.S. Borrower or such Material Subsidiary, as the case
may be, fully performs its obligations in a timely manner under such Guarantee
upon demand therefor by the beneficiary thereof; or

(e) The U.S. Borrower or any of its Material Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the U.S.
Borrower or any of its Material Subsidiaries seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the U.S. Borrower or any of its Material Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or

(f) One or more judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate and not covered by insurance shall be rendered
against the U.S. Borrower or any of its Material Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(g) Any ERISA Event shall have occurred and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, would reasonably be
expected to have a Material Adverse Effect; or

 

81



--------------------------------------------------------------------------------

(h) The U.S. Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan which would reasonably be expected to have a Material
Adverse Effect;

(i) The U.S. Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and such reorganization or termination would reasonably be expected to have a
Material Adverse Effect;

(j) The Guaranty set forth in Article X hereof shall cease to be valid and
binding on, or enforceable against, the U.S. Borrower or the U.S. Borrower shall
so state in writing; or

(k) there shall occur any Change of Control;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the express consent, of the Required Lenders, by notice to the U.S.
Borrower, declare the obligation of each Lender to make Loans and of the Issuing
Banks to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the express
consent, of the Required Lenders, by notice to the U.S. Borrower, declare the
Loans, all interest thereon and all other amounts payable under this Agreement
and the other Loan Documents to be forthwith due and payable, whereupon the
Loans, all such interest and all such amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Borrower; provided, however,
that upon the occurrence of any Event of Default specified in Section 7.01(e),
(A) the obligation of each Lender to make Loans and of each Issuing Bank to
issue Letters of Credit shall automatically be terminated and (B) the Loans, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Borrower.

SECTION 7.02 Actions in Respect of the Letters of Credit Upon Event of Default;
L/C Cash Collateral Account; Investing of Amounts in the L/C Cash Collateral
Account; Release.

(a) Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) the making of the request or the granting of the consent specified by
Section 7.01 to authorize the Administrative Agent to declare the Loans due and
payable pursuant to the provisions of Section 7.01, the Administrative Agent
may, and at the request of the Required Lenders shall, irrespective of whether
it is taking any of the actions described in Section 7.01 or otherwise, make
demand upon the U.S. Borrower to, and forthwith upon such demand the U.S.
Borrower will, pay to the Administrative Agent on behalf of the Lenders in same
day funds at the Administrative Agent’s office

 

82



--------------------------------------------------------------------------------

designated in such demand, for deposit in the L/C Cash Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding in the Currency of such Letters of Credit; provided, however, that
upon the occurrence of any Event of Default specified in Section 7.01(e), such
payments by the U.S. Borrower pursuant to this Section 7.02(a) shall
automatically be required to be made. If at any time the Administrative Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any equal or prior right or claim of any Person other than any Agent and the
Lenders pursuant to this Agreement or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the U.S.
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (1) such aggregate
Available Amount over (2) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent determines to be free
and clear of any such equal or prior right and claim.

(b) The U.S. Borrower hereby authorizes the Administrative Agent to open at any
time upon the occurrence and during the continuance of an Event of Default a
non-interest bearing account with the Administrative Agent at its address
designated in Section 9.02 in the name of the U.S. Borrower but in connection
with which the Administrative Agent shall be the sole entitlement holder or
customer (the “L/C Cash Collateral Account”), and hereby pledges and assigns and
grants to the Administrative Agent on behalf of the Lenders a security interest
in the following collateral (the “L/C Cash Collateral Account Collateral”):

(i) the L/C Cash Collateral Account, all funds held therein and all certificates
and instruments, if any, from time to time representing or evidencing the
investment of funds held therein,

(ii) all L/C Cash Collateral Account Investments from time to time, and all
certificates and instruments, if any, from time to time representing or
evidencing the L/C Cash Collateral Account Investments,

(iii) all notes, certificates of deposit, deposit accounts, checks and other
instruments from time to time delivered to or otherwise possessed by the
Administrative Agent for or on behalf of the U.S. Borrower in substitution for
or in addition to any or all of the then existing L/C Cash Collateral Account
Collateral,

(iv) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing L/C Cash Collateral Account Collateral, and

(v) all proceeds of any and all of the foregoing L/C Cash Collateral Account
Collateral.

 

83



--------------------------------------------------------------------------------

(c) If requested by the U.S. Borrower, the Administrative Agent will, subject to
the provisions of clause (e) below, from time to time (i) invest amounts on
deposit in the L/C Cash Collateral Account in such notes, certificates of
deposit and other debt instruments as the U.S. Borrower may select and the
Administrative Agent may approve and (ii) invest interest paid on the notes,
certificates of deposit and other instruments referred to in clause (i) above,
and reinvest other proceeds of any such notes, certificates of deposit and other
instruments which may mature or be sold, in each case in such notes,
certificates of deposit and other debt instruments as the U.S. Borrower may
select and the Administrative Agent may approve (the notes, certificates of
deposit and other instruments referred to in clauses (i) and (ii) above being
collectively “L/C Cash Collateral Account Investments”). Interest and proceeds
that are not invested or reinvested in L/C Cash Collateral Account Investments
as provided above shall be deposited and held in the L/C Cash Collateral
Account.

(d) Upon such time as (i) the aggregate Available Amount of all Letters of
Credit is reduced to zero and such Letters of Credit are expired or terminated
by their terms and all amounts payable in respect thereof, including but not
limited to principal, interest, commissions, fees and expenses, have been paid
in full in cash, and (ii) no Event of Default has occurred and is continuing
under this Agreement, the Administrative Agent will pay and release to the U.S.
Borrower or at its order (a) accrued interest due and payable on the L/C Cash
Collateral Account Investments and in the L/C Cash Collateral Account, and
(b) the balance remaining in the L/C Cash Collateral Account after the
application, if any, by the Administrative Agent of funds in the L/C Cash
Collateral Account to the payment of amounts described in clause (i) of this
subsection (d).

(e)(i) The Administrative Agent may, without notice to the U.S. Borrower or any
other Person except as required by law and at any time or from time to time,
charge, set-off and otherwise apply all or any part of the L/C Cash Collateral
Account against the obligations of the Borrowers in respect of Letters of Credit
(collectively, the “L/C Cash Collateral Account Obligations”) or any part
thereof. The Administrative Agent agrees to notify the U.S. Borrower promptly
after any such set-off and application, provided that the failure of the
Administrative Agent to give such notice shall not affect the validity of such
set-off and application.

(ii) The Administrative Agent may also exercise in respect of the L/C Cash
Collateral Account Collateral, in addition to other rights and remedies provided
for herein or otherwise available to it, all the rights and remedies of a
secured party on default under the Uniform Commercial Code in effect in the
State of New York at that time (the “UCC”) (whether or not the UCC applies to
the affected L/C Cash Collateral Account Collateral), and may also, without
notice except as specified below, sell the L/C Cash Collateral Account
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Administrative Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Administrative Agent
may deem commercially reasonable. Each Borrower agrees that, to the extent
notice of sale

 

84



--------------------------------------------------------------------------------

shall be required by law, at least ten days’ notice to the U.S. Borrower of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of L/C Cash Collateral Account Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

(iii) Any cash held by the Administrative Agent as L/C Cash Collateral Account
Collateral and all cash proceeds received by the Administrative Agent in respect
of any sale of, collection from, or other realization upon all or any part of
the L/C Cash Collateral Account Collateral may, in the discretion of the
Administrative Agent, be held by the Administrative Agent as collateral for,
and/or then or at any time thereafter be applied in whole or in part by the
Administrative Agent against, all or any part of the L/C Cash Collateral Account
Obligations in such order as the Administrative Agent shall elect. Any surplus
of such cash or cash proceeds held by the Administrative Agent and remaining
after payment in full of all the L/C Cash Collateral Account Obligations shall
be paid over to the U.S. Borrower or to whomsoever may be lawfully entitled to
receive such surplus.

(f) Upon the permanent reduction from time to time of the aggregate Available
Amount of all Letters of Credit in accordance with the terms thereof, the
Administrative Agent shall release to the U.S. Borrower amounts from the L/C
Cash Collateral Account in an amount equal to each such permanent reduction;
provided that the Administrative Agent shall not be obligated to reduce the
funds or other L/C Cash Collateral Account Collateral then held in the L/C Cash
Collateral Account below that level that the Administrative Agent reasonably
determines is required to be maintained after taking into consideration any
rights or claims of any Persons other than the Administrative Agent and the
Lenders.

(g) In furtherance of the grant of the pledge and security interest pursuant to
this Section 7.02, the U.S. Borrower hereby agrees with each Lender and the
Administrative Agent that the U.S. Borrower shall give, execute, deliver, file
and/or record any financing statement, notice, instrument, document, agreement
or other papers that may be necessary or desirable (in the reasonable judgment
of the Administrative Agent) to create, preserve, perfect or validate the
security interest granted pursuant hereto or to enable the Administrative Agent
to exercise and enforce its rights hereunder with respect to such pledge and
security interests.

 

85



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding upon all Lenders and all holders of Notes; provided that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law. The Administrative Agent agrees to give to each
Lender prompt notice of each notice given to it by any Borrower pursuant to the
terms of this Agreement.

SECTION 8.02 Reliance, Etc.

(a) None of the Agents nor any of their respective directors, officers, agents
or employees shall be liable for any action taken or omitted to be taken by it
or them under or in connection with the Loan Documents, except for its or their
own gross negligence or willful misconduct. Without limitation of the generality
of the foregoing, the Administrative Agent: (i) may treat the payee of any Note
as the holder thereof until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender which is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.07; (ii) may consult with legal counsel (including counsel for any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of any Borrower or to inspect the property (including the books and
records) of any Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.

 

86



--------------------------------------------------------------------------------

(b) The Arrangers, as such, the Documentation Agent, as such, and the
Syndication Agent, as such, each referred to on the cover page hereto, shall
have no duties or obligations whatsoever to the Lenders under or with respect to
this Agreement, the Notes or any other document or any matter related thereto.

SECTION 8.03 The Agents and their Affiliates as Lenders. With respect to its
respective Commitment as a Lender, the Loans made by it as a Lender, the Letters
of Credit issued by it as Issuing Bank and the Notes issued to it as a Lender,
each of the Agents party to this Agreement as Lender and/or Issuing Bank shall
have the same rights and powers under this Agreement as any other Lender in its
capacity as a Lender and/or any other Issuing Bank in its capacity as Issuing
Bank and may exercise the same as though it were not an Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include each
Agent in its individual capacity as a Lender and/or an Issuing Bank. Each Agent,
in its individual capacity as a Lender and/or an Issuing Bank, and its
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, any Borrower,
any of its Subsidiaries and any Person who may do business with or own
securities of any Borrower or any such Subsidiary, all as if the such Agent were
not an Agent under this Agreement and without any duty to account therefor to
the Lenders.

SECTION 8.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 5.03 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 8.05 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent, each Issuing Bank and the Swing Loan Lender (in each case
to the extent the U.S. Borrower fails to pay the same pursuant to
Section 9.04(b) or otherwise), ratably according to their respective pro rata
share, from and against any and all claims, damages, losses, liabilities and
expenses of any kind or nature whatsoever which may be imposed on, incurred by,
or asserted against such Person in any way relating to or arising out of this
Agreement or any action taken or omitted by such Person under this Agreement in
its respective capacity as an agent hereunder, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or willful misconduct of the Administrative Agent, such Issuing
Bank or the Swing Loan Lender, as applicable. Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees but excluding normal administrative expenses expressly excluded
under Section 9.04(a)) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through

 

87



--------------------------------------------------------------------------------

negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the U.S. Borrower as
required under Section 9.04(a).

SECTION 8.06 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the U.S.
Borrower and may be removed at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent with the consent of the
U.S. Borrower, which consent shall not be unreasonably withheld. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders appoint a successor Administrative Agent,
which shall be an Eligible Assignee and a commercial bank organized under the
laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $50,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

SECTION 8.07 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, the Documentation Agent or the
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as a Lender hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (a) waive any of the
conditions specified in Section 4.01 or 4.02, (b) reduce any fees or other
amounts payable hereunder, (c) postpone any date fixed for any payment of any
fees or other amounts payable hereunder, (d) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans, or the

 

88



--------------------------------------------------------------------------------

number of Lenders, which shall be required for the Lenders or any of them to
take any action hereunder, (e) release the Guaranty set forth in Article X or
(f) amend this Section 9.01 or any other Section of this Agreement, the effect
of which amendment is to alter the pro rata sharing of payments or pro rata
funding required thereby; and provided further that (1) no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent, and any
Issuing Bank or the Swing Loan Lender, as the case may be, under this Agreement
or any Note, unless such amendment, waiver or consent is in writing and signed
by the Administrative Agent, such Issuing Bank or the Swing Loan Lender, as the
case may be, in addition to the Lenders required above to take such action,
(2) no amendment, waiver or consent shall affect the rights or duties of any
Lender that has made a Competitive Bid Loan unless such amendment, waiver or
consent is in writing and signed by such Lender in respect of such Competitive
Bid Loan, in addition to the Lenders required above to take such action,
(3) subject to the provisions of Section 2.06 and 2.15, no amendment, waiver or
consent shall reduce the principal of, or interest on, the Revolving Loans or
Notes or postpone any date fixed for any payment of principal of, or interest
on, the Revolving Loans or Notes, unless in each case signed by all of the
Lenders, (4) no amendment, waiver or consent shall reduce the principal of, or
interest on, the Swing Loans or postpone any date fixed for any payment of
principal of, or interest on, the Swing Loans, unless in each case signed by all
of the affected Swing Loan Lenders, (5) no amendment, waiver or consent shall
reduce the principal of, or interest on, the Letter of Credit Loans or postpone
any date fixed for any payment of principal of, or interest on, the Letter of
Credit Loans, unless in each case signed by each affected Lender, (6) subject to
the provisions of Sections 2.06 and 2.15, no amendment, waiver or consent shall
extend the Termination Date of the Commitment or increase the Commitment of any
Lender or subject any Lender to any additional obligations, unless signed by
such Lender and (7) no amendment, wavier or consent shall be made to
Section 2.04, unless signed by each Lender affected by such amendment, waiver or
consent.

SECTION 9.02 Notices, Etc.

(a) All notices and other communications provided for hereunder shall be in
writing (including telecopy communication) and mailed, telegraphed, telecopied,
telexed, cabled or delivered, to the addresses specified in Schedule IV hereto;
or to the U.S. Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
to each other party, at such other address as shall be designated by such party
in a written notice to the U.S. Borrower and the Administrative Agent. All such
notices and communications shall, (a) when mailed, be effective three Business
Days after the same is deposited in the mails, (b) when mailed for next day
delivery by a reputable freight company or reputable overnight courier service,
be effective one Business Day thereafter, and (c) when sent by telegraph,
telecopy, telex or cable, be effective when the same is telegraphed, telecopied
and receipt thereof is confirmed by telephone or return telecopy, confirmed by
telex answerback or delivered to the cable company, respectively, except that
notices and communications to

 

89



--------------------------------------------------------------------------------

the Administrative Agent pursuant to Article II, III or VIII shall not be
effective until received by the Administrative Agent.

(b) Electronic Communications.

(i) Delivery of Communications by the U.S. Borrower. The U.S. Borrower (on
behalf of itself and on behalf of each Borrower) agrees that, unless otherwise
requested by the Administrative Agent, it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement and the other
Loan Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a Conversion of an existing, Borrowing (including any election of
an interest rate or Interest Period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (C) provides notice of any Default or Event of Default
under this Agreement, (D) is required to be delivered to satisfy any condition
precedent in Article IV relating to the effectiveness of this Agreement and/or
any Borrowing or (E) initiates or responds to legal process (all such
non-excluded information being referred to herein collectively as the
“Communications”), by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format acceptable to the Administrative Agent to the email address specified on
Schedule IV hereto or such other e-mail address designated by the Administrative
Agent from time to time.

(ii) Use of Web Platforms. Each party hereto agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on IntraLinks or another similar website, if any, to which each
Lender and the Administrative Agent have access (the “Platform”). Nothing in
this Section 9.02 shall prejudice the right of the Administrative Agent to make
the Communications available to the Lenders in any other manner specified in
this Agreement.

(iii) E-mail Notification to Lenders. Each Lender agrees that e-mail notice to
it (at the address provided pursuant to the next sentence and deemed delivered
as provided in the next paragraph) specifying that Communications have been
posted to the Platform shall constitute effective delivery of such
Communications to such Lender for purposes of this Agreement. Each Lender agrees
(i) to notify the Administrative Agent in writing (including by electronic
communication) from time to time to ensure that the Administrative Agent has on
record an effective e-mail address for such Lender to which the foregoing notice
may be sent by electronic transmission, and (ii) that the foregoing notice may
be sent to such e-mail address.

 

90



--------------------------------------------------------------------------------

(iv) Presumption as to Delivery of E-Mail. Each party agrees that any electronic
communication referred to in this Section 9.02 shall be deemed delivered upon
the posting of a record of such communication as “received” in the e-mail system
of the recipient; provided that if such communication is not so received during
normal business hours, such communication shall be deemed delivered at the
opening of business on the next Business Day.

(v) Waiver of Responsibility. Each party acknowledges that (A) the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution,
(B) the Communications and the Platform are provided “as is” and “as available,”
(C) none of the Administrative Agent, its affiliates nor any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, the “Citigroup Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform, and each Citigroup Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (D) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Citigroup Party in connection with
any Communications or the Platform.

(vi) Limitation on use of Platform. Notwithstanding the foregoing, if the U.S.
Borrower has any reason to believe that either the confidentiality of the
Platform, the confidentiality of electronic transmissions to the Administrative
Agent, or the integrity of Communications posted on the Platform has, may have
or may in the future be compromised, then the U.S. Borrower may upon notice to
the Administrative Agent delivered in any manner permitted under this Agreement,
either (1) suspend its obligation hereunder to transmit Communications to the
Administrative Agent by electronic/soft medium, (2) instruct the Administrative
Agent not to transmit to the Platform any as yet un-posted Communications,
and/or (3) instruct the Administrative Agent to take commercially reasonable
steps to remove any currently posted Communications from the Platform. In the
event that the use of the Platform should be suspended due to any of the
circumstances described in this paragraph, the U.S. Borrower agrees to deliver
the Communications to each Lender via e-mail. The Lenders agree that the
delivery of the Communications via e-mail shall be deemed effective upon the
posting of a record of such electronic transmission as “sent” in the e-mail
system of the U.S. Borrower. The Administrative Agent agrees to immediately
inform the U.S. Borrower of any security issue or Communications integrity issue
that comes to its attention and relates to the Platform or the Administrative
Agent’s receipt of electronic Communications.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or

 

91



--------------------------------------------------------------------------------

partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 9.04 Costs and Expenses.

(a) The U.S. Borrower agrees to pay, whether or not any of the transactions
contemplated hereby are consummated, on demand (x) all reasonable costs and
expenses in connection with the preparation (excluding normal travel and related
expenses incurred by the personnel of the Administrative Agent), execution,
delivery, administration (excluding those which are customarily borne by the
Administrative Agent), modification and amendment of this Agreement, the Notes
and the other documents to be delivered hereunder, and (y) the reasonable fees
and expenses of counsel to the Administrative Agent and with respect to advising
the Administrative Agent as to its rights and responsibilities under this
Agreement. The U.S. Borrower further agrees to pay on demand all reasonable
expenses of the Lenders (including, without limitation, reasonable counsel
(including, without duplication, internal counsel) fees and expenses) in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable counsel fees and
expenses in connection with the enforcement of rights under this
Section 9.04(a).

(b) The U.S. Borrower agrees to indemnify and hold harmless the Administrative
Agent, each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party in its agent or
lending capacity under, or otherwise in connection with, the Loan Documents, in
each case arising out of or in connection with or by reason of, or in connection
with the preparation for a defense of, any investigation, litigation or
proceeding arising out of, related to or in connection with the Loan Documents,
the proposed or actual use of the proceeds therefrom or any of the other
transactions contemplated thereby, whether or not such investigation, litigation
or proceeding is brought by the Borrower, its shareholders or creditors or an
Indemnified Party or any other person or an Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated, except to the extent such claim, damage, loss, liability or expense
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. Each Borrower also agrees not to assert any claim against
the Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, for consequential, indirect, special or punitive damages arising
out of or otherwise relating to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or the actual or proposed use of the
proceeds of the Loans. Each of the Lenders and the Administrative Agent agrees
not to assert any claim against the U.S. Borrower, its Affiliates or any of
their directors, officers, employees, attorneys and

 

92



--------------------------------------------------------------------------------

agents, on any theory of liability, for consequential, indirect, special or
punitive damages arising out of or otherwise relating to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or the
actual or proposed use of the proceeds of the Loans or the Letters of Credit.

(c) If (i) any payment of principal of any Eurocurrency Rate Loan is made other
than on the last day of the Interest Period for such Loan, as a result of a
payment pursuant to Section 2.15(c) or 3.05 or acceleration of the maturity of
the Loans pursuant to Section 7.01 or for any other reason, or (ii) the U.S.
Borrower gives notice of a Loan conversion pursuant to Section 2.09(c), then the
U.S. Borrower shall, upon demand by any Lender (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses which it may reasonably incur as a result of such
payment, including, without limitation, any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such Loan.

(d) Without prejudice to the survival of any other agreement of the U.S.
Borrower or the Lenders hereunder, the agreements and obligations of the U.S.
Borrower contained in Sections 2.12, 3.05 and 9.04, and the agreements and
obligations of each Lender under Section 9.11, shall survive the payment in full
of principal, interest and all other amounts payable hereunder and under the
Notes.

SECTION 9.05 Rights of Set-off; Payments Set Aside.

(a) Upon the occurrence and during the continuance of any Event of Default each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of the U.S. Borrower against any
and all of its obligations under the Loan Documents, of a Euro Borrower against
any and all of such Euro Borrower’s obligations under the Loan Documents or of a
Swing Loan Borrower against any and all of such Swing Loan Borrower’s
obligations under the Loan Documents, in each case, now or hereafter existing
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and even though such Obligations may be unmatured. Each
Lender agrees promptly to notify the U.S. Borrower after any such set-off and
application made by such Lender or its Affiliates; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 9.05 are in addition
to the other rights and remedies (including other rights of set-off) that such
Lender may have.

(b) To the extent that the U.S. Borrower makes a payment or payments to the
Administrative Agent or the Lenders or any such Person exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or

 

93



--------------------------------------------------------------------------------

any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

SECTION 9.06 Binding Effect. This Agreement shall become effective when it shall
have been executed by the U.S. Borrower, the Administrative Agent and each
Lender and thereafter shall be binding upon and inure to the benefit of the
Borrowers, the Administrative Agent and each Lender and their respective
successors and assigns, except that no Borrower shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders.

SECTION 9.07 Assignments and Participations.

(a) Each Lender may assign to one or more banks or other entities all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Loans owing to it and the
Note or Notes held by it); provided, however, that:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (other than any Competitive
Bid Loans or any Swing Loans),

(ii) the amount of the Commitments of the assigning Lender being assigned
pursuant to each such assignment other than an assignment to another Lender
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $10,000,000 and shall be an integral
multiple of $1,000,000 in excess thereof,

(iii) each such assignment shall be to an Eligible Assignee, and (unless such
assignment shall be to a Subsidiary of the assigning Lender or to a Subsidiary
of the bank holding company of which the assigning Lender is a Subsidiary) the
U.S. Borrower, the Administrative Agent, the Issuing Banks and the Swing Loan
Lender shall have consented to such assignment (which consents shall not be
unreasonably withheld or delayed),

(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $3,500 paid by either the
assigning Lender or the assignee, and

(v) unless the U.S. Borrower and the Administrative Agent otherwise agree, the
Termination Date of the assignee under each such assignment shall be deemed to
be the then Final Termination Date.

 

94



--------------------------------------------------------------------------------

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall relinquish its rights and be released from its
obligations under this Agreement, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance.

Notwithstanding anything to the contrary contained herein except for the
conditions set for in clause (iv) of this Section 9.07(a), any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the U.S. Borrower, the option to provide to a Borrower
all or any part of a Loan that such Granting Lender would otherwise be obligated
to make to such Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Advance, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.07 except
for the conditions set forth in clause (iii) of this Section 9.07(a), any SPC
may (i) with notice to, but without the prior written consent of, the U.S.
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any Eligible Assignee (consented to by the U.S. Borrower and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. This paragraph may not
be amended without the written consent of the SPC.

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty

 

95



--------------------------------------------------------------------------------

and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 5.03 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(c) Each New Lender shall submit a New Commitment Acceptance in accordance with
the provisions of Section 2.06(b). Upon the execution, delivery, acceptance and
recording of a New Commitment Acceptance, from and after the Increase Date
related thereto such New Lender shall be a party hereto and have the rights and
obligations of a Lender hereunder having the Commitment specified therein (or
such lesser Commitment as shall be allocated to such New Lender in accordance
with Section 2.06(b)(vi) or 2.15(d)). By executing and delivering a New
Commitment Acceptance, the New Lender thereunder confirms to and agrees with the
other parties hereto as follows: (i) such New Lender hereby agrees that no
Lender has made any representation or warranty, or assumes any responsibility
with respect to, (x) any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto or (y) the financial condition
of any Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (ii) such New Lender confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 5.03 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such New
Commitment Acceptance; (iii) such New Lender will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (iv) such
New Lender confirms that it is an Eligible

 

96



--------------------------------------------------------------------------------

Assignee; (v) such New Lender appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vi) such
New Lender agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance and each New Commitment
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitments of, and principal and
interest amounts of the Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and each Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the U.S. Borrower or any Lender at any reasonable
time and from time to time upon reasonable prior notice. The Administrative
Agent shall provide the U.S. Borrower with a copy of the Register upon
reasonable request.

(e)(i) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Revolving Loan Note or Notes subject to such assignment, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C-1 hereto, (1) accept such
Assignment and Acceptance, (2) record the information contained therein in the
Register and (3) give prompt notice thereof to the U.S. Borrower. Within five
Business Days after its receipt of such notice, the relevant Borrower, at its
own expense, shall execute and deliver to the Administrative Agent in exchange
for the surrendered Revolving Loan Note or Notes a new Revolving Loan Note to
the order of such Eligible Assignee in an amount equal to the Commitments
assumed by it pursuant to such Assignment and Acceptance and a new Revolving
Loan Note to the order of the assigning Lender in an amount equal to the
Commitments retained by it hereunder. Such new Revolving Loan Notes shall be in
an aggregate principal amount equal to the aggregate principal amount of such
surrendered Revolving Loan Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A-l hereto. Such surrendered Revolving Loan Note or Notes shall be
marked “canceled” and shall be returned promptly to the U.S. Borrower.

(ii) Upon its receipt of a New Commitment Acceptance executed by a New Lender
representing that it is an Eligible Assignee, the Administrative Agent shall, if
such New Commitment Acceptance has been completed and is in substantially the
form of Exhibit C-3 hereto, (1) accept such New Commitment Acceptance,
(2) record the information contained therein in the Register and (3) give prompt
notice thereof to the U.S. Borrower. Within five Business Days after its receipt
of such notice, the relevant Borrower, at its

 

97



--------------------------------------------------------------------------------

own expense, shall execute and deliver to the Administrative Agent a new
Revolving Loan Note to the order of such New Lender in an amount equal to the
Commitments assumed by it pursuant to such New Commitment Acceptance. Such new
Revolving Loan Note shall be dated the relevant Increase Date and shall
otherwise be in substantially the form of Exhibit A-l hereto.

(f) Each Lender may sell participations to one or more banks or other entities
in or to a portion of its rights and obligations under this Agreement
(including, without limitation, a portion of its Commitments, the Loans owing to
it and the Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitments
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrowers, the Administrative Agent, the Issuing Banks
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (v) except in the case of a participation involving a Lender and one
of its Affiliates (and this exception shall apply only so long as the
participant remains an Affiliate of such Lender), the parties to each such
participation shall execute a participation agreement in substantially the form
of the Participation Agreement, and (vi) no participant under any such
participation shall have any right to approve any amendment to or waiver of any
provision of any Loan Document, or any consent to any departure by any Borrower
therefrom, except to the extent that such amendment, waiver or consent would
alter the principal of, or interest on, the Loan or Loans in which such
participant is participating or any fees or other amounts payable to the Lenders
hereunder, or postpone any date fixed for any payment of principal of, or
interest on, the Loans or any fees or other amounts payable hereunder. Each
Lender shall provide the U.S. Borrower with a list of entities party to all
Participation Agreements with such Lender upon request.

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any
information, including Confidential Information, relating to the Borrowers
furnished to such Lender by or on behalf of the Borrowers; provided that, prior
to any such disclosure of Confidential Information, the assignee or participant
or proposed assignee or participant shall be informed of the confidential nature
of such Confidential Information and shall agree to (i) preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender and (ii) be bound by the provisions of
Section 9.11.

(h) Notwithstanding any other provision in this Section 9.07, no Lender may
assign its interest to an Eligible Assignee if, as of the effective date of such
assignment, such assignment would increase the amount of Taxes, Other Taxes or
increased costs payable under Sections 2.12 or 3.05, respectively.

 

98



--------------------------------------------------------------------------------

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time and without the consent of the Administrative Agent or any
Borrower create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, the Loans owing to it and the
Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

SECTION 9.08 No Liability of the Issuing Banks. Each Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of their respective officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by any Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that each
Borrower shall have a claim against an Issuing Bank, and such Issuing Bank shall
be liable to such Borrower, to the extent of any direct, but not consequential,
damages suffered by such Borrower that were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, each Issuing Bank acting in
good faith may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.

SECTION 9.09 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

SECTION 9.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.11 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives (it being

 

99



--------------------------------------------------------------------------------

understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 9.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the U.S.
Borrower and its obligations, this Agreement or payments hereunder, (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar organization,
(g) with the consent of the U.S. Borrower or (h) to the extent such Confidential
Information (x) becomes publicly available other than as a result of a breach of
this Section 9.11 or (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the U.S. Borrower.

For purposes of this Section 9.11, “Confidential Information” means all
information received from the U.S. Borrower or any of its Subsidiaries or any of
their respective certified public accountants (including the Borrowers’
Accountants) relating to the U.S. Borrower or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the U.S. Borrower or any of its Subsidiaries, provided that, in
the case of information received from the U.S. Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section 9.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information.

SECTION 9.12 Jurisdiction, Etc.

(a) Each of the parties hereto (and each Designated Borrower, by its acceptance
of the proceeds of Loans made to it) hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action,
proceeding or counterclaim arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto and each Designated Borrower hereby irrevocably and
unconditionally agrees that all claims in respect of any

 

100



--------------------------------------------------------------------------------

such action or proceeding may be heard and determined in any such New York State
or, to the extent permitted by law, in such federal court. Each of the parties
hereto and each Designated Borrower agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents in the courts of any jurisdiction.

(b) Each of the parties hereto and each Designated Borrower irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any action, proceeding or counterclaim arising out of or relating to this
Agreement or the other Loan Documents in any New York State or federal court.
Each of the parties hereto and each Designated Borrower hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 9.13 WAIVER OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH
ISSUING BANK AND EACH OF THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE LOANS, THE LETTERS OF CREDIT OR THE ACTIONS OF THE ADMINISTRATIVE
AGENT, ANY ISSUING BANK OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 9.14 Judgment Currency. This is an international loan transaction in
which the specification of Dollars or an Alternate Currency, as the case may be
(the “Specified Currency”), any payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrowers under this Agreement and the Notes shall not be
discharged by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
which shall be applied shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Specified Currency with
the Second Currency on the Business Day next preceding that on which such
judgment is rendered. The obligation of each Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder (an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent

 

101



--------------------------------------------------------------------------------

that on the Business Day following receipt by such Entitled Person of any sum
adjudged to be due hereunder or under the Notes in the Second Currency such
Entitled Person may in accordance with normal banking procedures purchase and
transfer to the Specified Place the Specified Currency with the amount of the
Second Currency so adjudged to be due; and each Borrower hereby, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand in the
Specified Currency, any difference between the sum originally due to such
Entitled Person in the Specified Currency and the amount of the Specified
Currency so purchased and transferred.

SECTION 9.15 European Monetary Union.

(a) Payments by the Administrative Agent Generally. With respect to the payment
of any amount denominated in Euro, the Administrative Agent shall not be liable
to any of the Borrowers, the Swing Loan Lender or any of the Lenders in any way
whatsoever for any delay, or the consequences of any delay, in the crediting to
any account of any amount required by this Agreement to be paid by the
Administrative Agent if the Administrative Agent shall have taken all relevant
steps to achieve, on the date required by this Agreement, the payment of such
amount in immediately available, freely transferable, cleared funds (in Euro) to
the account of any Borrower, the Swing Loan Lender or any Lender in the
Principal Financial Center in the Participating Member State which such
Borrower, the Swing Loan Lender or such Lender, as the case may be, shall have
specified for such purpose. For the purposes of this paragraph, “all relevant
steps” means all such steps as may be prescribed from time to time by the
regulations or operating procedures of such clearing or settlement system as the
Administrative Agent may from time to time determine for the purpose of clearing
or settling payments in Euro.

(b) Other Consequential Changes. Without prejudice to the respective liabilities
of the Borrowers to the Lenders and the Swing Loan Lender and the Lenders and
the Swing Loan Lender to the Borrowers under or pursuant to this Agreement,
except as expressly provided in this Section 9.15, each provision of this
Agreement shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time reasonably specify to be necessary or
appropriate to reflect the introduction of or changeover to Euros in
Participating Member States.

SECTION 9.16 USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with said Act.

 

102



--------------------------------------------------------------------------------

ARTICLE X

GUARANTY

SECTION 10.01 Guaranty.

(a) To induce the Lenders to make the Loans to the Euro Borrowers and the Swing
Loan Borrowers, as the case may be, and the Issuing Banks to Issue Letters of
Credit for the account of the Euro Borrowers, the U.S. Borrower hereby
absolutely, unconditionally and irrevocably guarantees, as primary obligor and
not merely as surety, the full and punctual payment when due, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance herewith or any other Loan Document, of the principal of
and interest on the Loans made by each Lender to, and the Notes held by each
Lender of, each Euro Borrower or Swing Line Borrower and all other amounts from
time to time owing to the Lenders or the Administrative Agent by any Euro
Borrower or any Swing Loan Borrower under this Agreement pursuant hereto, to its
Euro Borrower Designation or its Swing Loan Borrower Designation, as applicable,
and under the Notes, in each case strictly in accordance with the terms hereof
or thereof (such obligations being herein collectively called, the “Guarantied
Obligations”), whether or not from time to time reduced or extinguished or
hereafter increased or incurred, whether or not recovery may be or hereafter may
become barred by any statute of limitations, and whether enforceable or
unenforceable as against any Euro Borrower or Swing Line Borrower, now or
hereafter existing, or due or to become due, including principal, interest
(including interest at the contract rate applicable upon default accrued or
accruing after the commencement of any proceeding under the Bankruptcy Code,
whether or not such interest is an allowed claim in such proceeding), fees and
costs of collection. This guaranty constitutes a guaranty of payment and not of
collection.

(b) The U.S. Borrower further agrees that, (i) if any payment made by any of the
Euro Borrowers or any other person and applied to the Guarantied Obligations is
at any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
(ii) if any payment is made by any Lender or any other holder of Guarantied
Obligations (the “Guarantied Parties”) to any Euro Borrower, its estate,
trustee, receiver or any other party, including the U.S. Borrower, under any
bankruptcy law, state or federal law, common law or equitable cause, then, in
each case, to the extent of such payment or repayment, the U.S. Borrower’s
liability under this Section 10.01 shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto this
guaranty set forth in this Section 10.01 shall have been cancelled or
surrendered, the guaranty set forth in this Section 10.01 shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
U.S. Borrower in respect of the amount of such payment.

 

103



--------------------------------------------------------------------------------

SECTION 10.02 Authorization; Other Agreements. The Guarantied Parties are hereby
authorized, without notice to or demand upon the U.S. Borrower, which notice or
demand is expressly waived hereby, and without discharging or otherwise
affecting the obligations of the U.S. Borrower hereunder (which shall remain
absolute and unconditional notwithstanding any such action or omission to act),
from time to time, to:

(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Guarantied Obligations, or any part
of them, or otherwise modify, amend or change the terms of any promissory note
or other agreement, document or instrument (including, without limitation, this
Agreement and the other Loan Documents) now or hereafter executed by any Euro
Borrower and delivered to the Guarantied Parties or any of them, including,
without limitation, any increase or decrease of principal or the rate of
interest thereon;

(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Guarantied Obligations, or any part thereof, or any
other instrument or agreement in respect of the Guarantied Obligations
(including, without limitation, this Agreement and the other Loan Documents) now
or hereafter executed by any Euro Borrower and delivered to the Guarantied
Parties or any of them;

(c) accept partial payments on the Guarantied Obligations;

(d) receive, take and hold additional security or collateral for the payment of
the Guarantied Obligations or any part of them and exchange, enforce, waive,
substitute, liquidate, terminate, abandon, fail to perfect, subordinate,
transfer, otherwise alter and release any such additional security or
collateral;

(e) settle, release, compromise, collect or otherwise liquidate the Guarantied
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Guarantied Obligations or any part
of them or any other guaranty therefor, in any manner;

(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Guarantied Obligations or any part of them and otherwise deal
with any Euro Borrower or any other guarantor, maker or endorser;

(g) apply to the Guarantied Obligations any and all payments or recoveries from
any Euro Borrower, from any other guarantor, maker or endorser of the Guarantied
Obligations or any part of them to the Guarantied Obligations in such order as
provided herein whether such Guarantied Obligations are secured or unsecured or
guaranteed or not guaranteed by others; and

(h) refund at any time any payment received by any Guarantied Party in respect
of any of the Guarantied Obligations, and payment to such Person of the amount
so refunded shall be fully guaranteed hereby even though prior thereto this

 

104



--------------------------------------------------------------------------------

Guaranty shall have been cancelled or surrendered, and such prior cancellation
or surrender shall not diminish, release, discharge, impair or otherwise affect
the obligations of the U.S. Borrower hereunder in respect of the amount so
refunded; even if any right of reimbursement or subrogation or other right or
remedy of the U.S. Borrower is extinguished, affected or impaired by any of the
foregoing (including, without limitation, any election of remedies by reason of
any judicial, non-judicial or other proceeding in respect of the Guarantied
Obligations which impairs any subrogation, reimbursement or other right of the
U.S. Borrower).

SECTION 10.03 Guaranty Absolute and Unconditional. The U.S. Borrower hereby
waives any defense of a surety or guarantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its obligations under this Article X are absolute and
unconditional and shall not be discharged or otherwise affected as a result of:

(a) the invalidity or unenforceability of any of any Euro Borrower’s obligations
under this Agreement or any other Loan Document or any other agreement or
instrument relating thereto, or any security for, or other guaranty of the
Guarantied Obligations or any part of them, or the lack of perfection or
continuing perfection or failure of priority of any security for the Guarantied
Obligations or any part of them;

(b) the absence of any attempt to collect the Guarantied Obligations or any part
of them from any Euro Borrower or other action to enforce the same;

(c) any Guarantied Parties’ election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code;

(d) any borrowing or grant of a Lien by any Euro Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code;

(e) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the Administrative Agent’s or Lender’s claim (or claims) for
repayment of the Guarantied Obligations;

(f) any use of cash collateral under Section 363 of the Bankruptcy Code;

(g) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

(h) the avoidance of any Lien in favor of the Guarantied Parties or any of them
for any reason;

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any

 

105



--------------------------------------------------------------------------------

Euro Borrower, the U.S. Borrower or any of any Euro Borrower’s other
Subsidiaries, including without limitation, any discharge of, or bar or stay
against collecting, all or any of the Guarantied Obligations (or any part of
them or interest thereon) in or as a result of any such proceeding;

(j) failure by any Guarantied Party to file or enforce a claim against any Euro
Borrower or its estate in any bankruptcy or insolvency case or proceeding;

(k) any action taken by any Guarantied Party that is authorized hereby; or

(l) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the payment in full of the Guarantied Obligations.

SECTION 10.04 Waivers. The U.S. Borrower hereby waives diligence, promptness,
presentment, demand for payment or performance and protest and notice of
protest, notice of acceptance and any other notice in respect of the Guarantied
Obligations or any part of them, and any defense arising by reason of any
disability or other defense of the Euro Borrower. The U.S. Borrower shall not,
until the Guarantied Obligations are irrevocably paid in full and the
Commitments have been terminated, assert any claim or counterclaim it may have
against any Euro Borrower or set off any of its obligations to any Euro Borrower
against any obligations of any Euro Borrower to it. In connection with the
foregoing, the U.S. Borrower covenants that its obligations hereunder shall not
be discharged, except by complete performance.

SECTION 10.05 Reliance. The U.S. Borrower hereby assumes responsibility for
keeping itself informed of the financial condition of the Euro Borrowers and any
and all endorsers and/or other guarantors of all or any part of the Guarantied
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guarantied Obligations, or any part thereof, that diligent inquiry would
reveal, and the U.S. Borrower hereby agrees that no Guarantied Party shall have
any duty to advise it of information known to it regarding such condition or any
such circumstances. In the event any Guarantied Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
the U.S. Borrower, such Guarantied Party shall be under no obligation (i) to
undertake any investigation not a part of its regular business routine, (ii) to
disclose any information which such Guarantied Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to any Guarantied Party.

SECTION 10.06 Waiver of Subrogation and Contribution Rights. Until the
Guarantied Obligations have been irrevocably paid in full and the Commitments
have been terminated, the U.S. Borrower shall not enforce or otherwise exercise
any right of subrogation to any of the rights of the Guarantied Parties or any
part of them against any Euro Borrower or any right of reimbursement or
contribution or similar right against

 

106



--------------------------------------------------------------------------------

any Euro Borrower by reason of this Agreement or by any payment made by the U.S.
Borrower in respect of the obligations under this Agreement or the Notes.

SECTION 10.07 Subordination. The U.S. Borrower hereby agrees that upon the
occurrence of any Event of Default described in Section 7.01(e) (Events of
Default), any Indebtedness of any Euro Borrower now or hereafter owing to it,
whether heretofore, now or hereafter created (the “Guaranty Subordinated Debt”),
is hereby subordinated to all of the obligations under this Agreement and the
Notes, and that, except as expressly permitted by this agreement, the Guaranty
Subordinated Debt shall not be paid in whole or in part until such obligations
have been paid in full and this Guaranty is terminated and of no further force
or effect. The U.S. Borrower shall not accept any payment of or on account of
any Guaranty Subordinated Debt at any time in contravention of the foregoing.
Upon the occurrence and during the continuance of an Event of Default described
in Section 7.01(e) (Events of Default), each Euro Borrower shall pay to the
Administrative Agent any payment of all or any part of the Guaranty Subordinated
Debt and any amount so paid to the Administrative Agent shall be applied to
payment of the obligations under this Agreement and the Notes as provided
herein. Each payment on the Guaranty Subordinated Debt received in violation of
any of the provisions hereof shall be deemed to have been received by the U.S.
Borrower as trustee for the Administrative Agent and the Lenders and shall be
paid over to the Administrative Agent immediately on account of the Guarantied
Obligations, but without otherwise affecting in any manner the U.S. Borrower’s
liability under this Article X. The U.S. Borrower agrees to file all claims
against the Euro Borrowers in any bankruptcy or other proceeding in which the
filing of claims is required by law in respect of any Guaranty Subordinated
Debt, and the Administrative Agent shall be entitled to all of U.S. Borrower’s
rights thereunder. If for any reason the U.S. Borrower fails to file such claim
at least ten Business Days prior to the last date on which such claim should be
filed, the U.S. Borrower hereby irrevocably appoints the Administrative Agent as
its true and lawful attorney-in-fact and is hereby authorized to act as
attorney-in-fact in the U.S. Borrower’s name to file such claim or, in the
Administrative Agent’s discretion, to assign such claim to and cause proof of
claim to be filed in the name of the Administrative Agent or its nominee. In all
such cases, whether in administration, bankruptcy or otherwise, the person or
persons authorized to pay such claim shall pay to the Administrative Agent the
full amount payable on the claim in the proceeding, and, to the full extent
necessary for that purpose, the U.S. Borrower hereby assigns to the
Administrative Agent all of the U.S. Borrower’s rights to any payments or
distributions to which the U.S. Borrower otherwise would be entitled. If the
amount so paid is greater than the U.S. Borrower’s liability hereunder, the
Administrative Agent shall pay the excess amount to the party entitled thereto.

SECTION 10.08 Default; Remedies. The obligations of the U.S. Borrower
hereunder are independent of and separate from the Guarantied Obligations. Upon
any Event of Default, the Administrative Agent may, at its sole election,
proceed directly and at once, without notice, against the U.S. Borrower to
collect and recover the full amount or any portion of the Guarantied Obligations
then due, without first

 

107



--------------------------------------------------------------------------------

proceeding against the defaulting Euro Borrower or Euro Borrowers or any other
guarantor of the Guarantied Obligations, or joining the defaulting Euro Borrower
or Euro Borrowers or any other guarantor in any proceeding against the U.S.
Borrower. At any time after maturity of the Guarantied Obligations, the
Administrative Agent may (unless the Guarantied Obligations have been
irrevocably paid in full), without notice to the U.S. Borrower, appropriate and
apply toward the payment of the Guarantied Obligations (i) any indebtedness due
or to become due from any Guarantied Party to the U.S. Borrower and (ii) any
moneys, credits or other property belonging to the U.S. Borrower at any time
held by or coming into the possession of any Guarantied Party or any of its
respective Affiliates.

SECTION 10.09 Irrevocability. This Guaranty set forth in this Article X shall be
irrevocable as to any and all of the Guarantied Obligations until the
Commitments have been terminated and all monetary Guarantied Obligations then
outstanding have been irrevocably repaid in cash.

SECTION 10.10 Setoff. Upon the occurrence and during the continuance of an Event
of Default, each Guarantied Party and each Affiliate thereof may, without notice
to the U.S. Borrower and regardless of the acceptance of any security or
collateral for the payment hereof, appropriate and apply toward the payment of
all or any part of the Guarantied Obligations then due and payable (i) any
indebtedness due or to become due from such Guarantied Party or Affiliate
thereof to the U.S. Borrower or any Euro Borrower or Swing Loan Borrower, and
(ii) any moneys, credits or other property belonging to the U.S. Borrower or any
Euro Borrower or Swing Loan Borrower, at any time held by or coming into the
possession of such Guarantied Party or Affiliate thereof (other than trust
accounts).

SECTION 10.11 No Marshaling. The U.S. Borrower consents and agrees that no
Guarantied Party or Person acting for or on behalf thereof shall be under any
obligation to marshal any assets in favor of the U.S. Borrower or against or in
payment of any or all of the Guarantied Obligations.

SECTION 10.12 Enforcement; Amendments; Waivers. No delay on the part of any
Guarantied Party in the exercise of any right or remedy arising under this
Agreement, any of the other Loan Documents or otherwise with respect to all or
any part of the Guarantied Obligations or any other guaranty of or security for
all or any part of the Guarantied Obligations shall operate as a waiver thereof,
and no single or partial exercise by any such Person of any such right or remedy
shall preclude any further exercise thereof. Failure by any Guarantied Party at
any time or times hereafter to require strict performance by the U.S. Borrower,
any other guarantor of all or any part of the Guarantied Obligations or any
other Person of any of the provisions, warranties, terms and conditions
contained in any of the Loan Documents now or at any time or times hereafter
executed by such Persons and delivered to any Guarantied Party shall not waive,
affect or diminish any right of such person at any time or times hereafter to
demand strict performance thereof and such right shall not be deemed to have
been waived by any act or knowledge of any Guarantied Party, or its Affiliates,
unless such

 

108



--------------------------------------------------------------------------------

waiver is contained in an instrument in writing, directed and delivered to such
Euro Borrower or the U.S. Borrower, as applicable, specifying such waiver, and
is signed by the party or parties necessary to give such waiver under this
Agreement. No waiver of any Event of Default shall operate as a waiver of any
other Event of Default or the same Event of Default on a future occasion, and no
action by any Guarantied Party permitted hereunder shall in any way affect or
impair any its rights and remedies or the obligations of the U.S. Borrower under
this Article X. Any determination by a court of competent jurisdiction of the
amount of any principal and/or interest owing by any Euro Borrower to any
Guarantied Party shall be conclusive and binding on the U.S. Borrower
irrespective of whether the U.S. Borrower was a party to the suit or action in
which such determination was made.

[SIGNATURE PAGES FOLLOW]

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

The U.S. Borrower FMC CORPORATION By:  

/s/ Thomas C. Deas, Jr.

Name:   Thomas C. Deas, Jr. Title:   Vice President and Treasurer The Euro
Borrowers FMC FINANCE B.V. By:  

/s/ Thomas C. Deas, Jr.

Name:   Thomas C. Deas, Jr. Title:   Attorney-in-fact FMC FORET S.A. By:  

/s/ Thomas C. Deas, Jr.

Name:   Thomas C. Deas, Jr. Title:   Attorney-in-fact The Administrative Agent

CITIBANK, N.A.,

as Administrative Agent

By:  

/s/ Carolyn Kee

Name:   Carolyn Kee Title:   Vice President



--------------------------------------------------------------------------------

The Syndication Agent

BANK OF AMERICA, N.A.,

as Syndication Agent

By:  

/s/ Colleen M. Briscoe

Name:   Colleen M. Briscoe Title:   Senior Vice President



--------------------------------------------------------------------------------

$37,000,000  

SUMITOMO MITSUI BANKING

CORPORATION, as Lender

  By:  

/s/ Yoshihiro Hyakutome

  Name:   Yoshihiro Hyakutome   Title:   General Manager



--------------------------------------------------------------------------------

$20,000,000   HSBC Bank USA, National Association, as Lender   By:  

/s/ Michael Bieber

  Name:   Michael Bieber   Title:   Vice President



--------------------------------------------------------------------------------

$37,000,000   DnB NOR Bank, ASA, as Lender   By:  

/s/ Philip F. Kurpiewski

  Name:   Philip F. Kurpiewski   Title:   Senior Vice President   By:  

/s/ Henrik Asland

  Name:   Henrik Asland   Title:   Senior Vice President



--------------------------------------------------------------------------------

$57,000,000   Bank of America, N.A., as Lender   By:  

/s/ Colleen M. Briscoe

  Name:   Colleen M. Briscoe   Title:   Senior Vice President



--------------------------------------------------------------------------------

$37,000,000   ABN AMRO Bank, N.V., as Lender   By:  

/s/ George Dugan

  Name:   George Dugan   Title:   Managing Director   By:  

/s/ Patricia Christy

  Name:   Patricia Christy   Title:   Director



--------------------------------------------------------------------------------

$37,000,000   SOCIETE GENERALE, as Lender   By:  

/s/ Milissa A. Goeden

  Name:   Milissa A. Goeden   Title:   Director



--------------------------------------------------------------------------------

$20,000,000   THE BANK OF NEW YORK, as Lender   By:  

/s/ William M. Feathers

  Name:   William M. Feathers   Title:   Vice President



--------------------------------------------------------------------------------

$37,000,000   Bank of China, New York Branch, as Lender   By:  

/s/ Xiaojing Li

  Name:   Xiaojing Li   Title:   General Manager



--------------------------------------------------------------------------------

$25,000,000   PNC Bank, National Association, as Lender   By:  

/s/ Meredith Jermann

  Name:   Meredith Jermann   Title:   Vice President



--------------------------------------------------------------------------------

$37,000,000  

BAYERISCHE LANDESBANK, New York

Branch, as Lender

  By:  

/s/ Matthew DeCarlo

  Name:   Matthew DeCarlo   Title:   Vice President   By:  

/s/ Vincent Dolan

  Name:   Vincent Dolan   Title:   Vice President



--------------------------------------------------------------------------------

$37,000,000  

Bank of Tokyo-Mitsubishi UFJ Trust Company, as

Lender

  By:  

/s/ Maria Ferradas

  Name:   Maria Ferradas   Title:   Vice President



--------------------------------------------------------------------------------

$25,000,000   NATIONAL CITY BANK, as Lender   By:  

/s/ Donna J. Emhart

  Name:   Donna J. Emhart   Title:   Vice President



--------------------------------------------------------------------------------

$20,000,000   CoBank ACB, as Lender   By:  

/s/ Theodore D. Tice

  Name:   Theodore D. Tice   Title:   Vice President



--------------------------------------------------------------------------------

$20,000,000   Banco Bilbao Vizcaya Argentaria SA, as Lender   By:  

/s/ Juan Urquista

  Name:   Juan Urquista   Title:   Chief Operating Officer   By:  

/s/ Miguel Lara

  Name:   Miguel Lara   Title:   Managing Director



--------------------------------------------------------------------------------

$57,000,000   WACHOVIA BANK, N.A., as Lender   By:  

/s/ Barbara Van Meerten

  Name:   Barbara Van Meerten   Title:   Director



--------------------------------------------------------------------------------

$20,000,000   US BANK, N.A., as Lender   By:  

/s/ Frances W. Josephic

  Name:   Frances W. Josephic   Title:   Vice President



--------------------------------------------------------------------------------

$57,000,000   Citibank, N.A., as Lender   By:  

/s/ Carolyn Kee

  Name:   Carolyn Kee   Title:   Vice President



--------------------------------------------------------------------------------

$20,000,000   Fortis Capital Corp., as Lender   By:  

/s/ John W. Deegan

  Name:   John W. Deegan   Title:   Senior Vice President   By:  

/s/ John Spillane

  Name:   John Spillane   Title:   Vice President